SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT

IN THE MAXIMUM AMOUNT OF US$3,000,000

BY AND BETWEEN

THE STAFFING GROUP LTD.,
as Borrower,

STAFF FUND I, LLC,
as Guarantor,

AND

TCA GLOBAL CREDIT MASTER FUND, LP,
as Lender

 

 

 

 

 

 

 

 

 

Dated as of March 31, 2016

Effective as of April 5, 2016

 

 

 

SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT

This SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT (as amended, restated,
modified or supplemented from time to time, this “Agreement”), dated as of March
31, 2016, and made effective as of April 5, 2016 (the “Effective Date”), is
executed by and among: (i) THE STAFFING GROUP LTD., a corporation incorporated
under the laws of the State of Nevada (the “Borrower”); (ii) STAFF FUND I, LLC,
a limited liability company organized and existing under the laws of the State
of Nevada, and any Person to hereafter become a Subsidiary of the Borrower
pursuant to Section 10.18 hereof, and any Person that from time to time may
hereafter become liable for the Obligations, or any part thereof, as joint and
several guarantors (together, jointly and severally, the “Guarantors” and
together with the Borrower, the “Credit Parties”); and (iii) TCA GLOBAL CREDIT
MASTER FUND, LP, a limited partnership organized and existing under the laws of
the Cayman Islands, as lender (the “Lender”).

WHEREAS, Borrower has requested that Lender extend a senior secured revolving
credit facility to Borrower of up to Three Million and No/100 United States
Dollars (US$3,000,000.00) for working capital financing for Borrower and for any
other the purposes permitted hereunder; and for these purposes, Lender is
willing to make certain loans and extensions of credit available to Borrower of
up to such amount and upon the terms and conditions set forth herein; and

WHEREAS, as a material inducement for Lender to make loans and extensions of
credit to Borrower pursuant to the terms and conditions set forth herein: (i)
the Guarantors have, inter alia, agreed to execute Guaranty Agreements in favor
of Lender, whereby each Guarantor shall jointly and severally guarantee any and
all of the Borrower’s Obligations owed under this Agreement and under any other
Loan Document; (ii) the Credit Parties have, inter alia, agreed to execute
Security Agreements in favor of Lender, whereby each Credit Party shall grant to
the Lender a first priority security interest in and lien upon all of its
existing and after-acquired tangible and intangible assets, as security for the
payment and performance of any and all Obligations owed under this Agreement and
under any other Loan Document; and (iii) the Borrower has agreed to execute a
Pledge Agreement in favor of Lender, whereby the Borrower shall pledge to the
Lender all of its right, title and interest in and to, and provide a first
priority lien and security interest on, all of its issued and outstanding shares
and/or membership interests of the Guarantors, as applicable, as security for
the payment and performance of any and all Obligations owed under this Agreement
and under any other Loan Document;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

1.                  DEFINITIONS.

1.1              Defined Terms. For the purposes of this Agreement, the
following capitalized words and phrases shall have the meanings set forth below.

 -1- 



(a)               “Access Details” shall have the meaning given to it in Section
2.1(e)(i)(3) hereof.

(b)               “Account” shall mean, individually, and “Accounts” shall mean,
collectively, any and all accounts (as such term is defined in the UCC) of any
Credit Party.

(c)               “Advance Calculation Amount” shall mean an amount, expressed
in Dollars, determined by Lender from time to time, and calculated as follows:
(i) the average monthly Receipts collected into the Lock Box Account for the
three (3) calendar months immediately prior to when the calculation is made by
Lender, or for the entire life of the Loans, as determined by Lender in its sole
discretion (such amount hereinafter called the “AMC Amount”); (ii) then the AMC
Amount shall be multiplied by twenty percent (20%) (such resulting amount
hereinafter called the “Collected Amount”); and (iii) the Collected Amount shall
then be multiplied by eight (8), and the result shall be the Advance Calculation
Amount.

(d)               “Advisory Fee” shall have the meaning given to it in Section
2.2(f) hereof.

(e)               “Advisory Fee Shares” shall have the meaning given to it in
Section 2.2(f) hereof.

(f)               “Affiliate” (a) of Lender shall mean: (i) any entity which,
directly or indirectly, Controls or is Controlled By or is under common Control
with Lender; and (ii) any entity administered or managed by Lender, or an
Affiliate or investment advisor thereof and which is engaged in making,
purchasing, holding or otherwise investing in commercial loans; and (b) of any
Credit Party shall mean any entity which, directly or indirectly, Controls or is
Controlled By or is under common Control with any Credit Party.

(g)               “Agreement” shall mean this Senior Secured Revolving Credit
Facility Agreement by and among the Credit Parties and the Lender.

(h)               “Asset Monitoring Fee” shall have the meaning given to it in
Section 2.2(a) hereof.

(i)               “Borrower” shall have the meaning given to such term in the
preamble hereof.

(j)               “Borrowing Base Amount” shall mean an amount, expressed in
Dollars, equal the lesser of: (i) eighty percent (80%) of the then existing
Eligible Accounts; or (ii) the Advance Calculation Amount.

(k)               “Borrowing Base Certificate” shall mean a certificate
delivered by Lender to Borrower from time to time in a form acceptable to
Lender, pursuant to which the formula and calculation of the Borrowing Base
Amount is made by Lender.

(l)               “Business Day” shall mean any day other than a Saturday,
Sunday or a legal holiday on which banks are authorized or required to be closed
for the conduct of commercial banking business in the State of Nevada.

 -2- 



(m)             “BSA” shall have the meaning given to it in Section 14.22
hereof.

(n)               “Capital Expenditures” shall mean expenditures (including
Capital Lease obligations which should be capitalized under GAAP) for the
acquisition of fixed assets which are required to be capitalized under GAAP.

(o)               “Capital Lease” shall mean, as to any Person, a lease of any
interest in any kind of property or asset, whether real, personal or mixed, or
tangible or intangible, by such Person as lessee that is, or should be, in
accordance with Financial Accounting Standards Board Statement No. 13, as
amended from time to time, or, if such Statement is not then in effect, such
statement of GAAP as may be applicable, recorded as a “capital lease” on the
balance sheets of any Credit Party prepared in accordance with GAAP.

(p)               “Change in Control” shall mean any sale, conveyance,
assignment or other transfer, directly or indirectly, of any ownership interest
of any Credit Party, which results in any change in the identity of the
individuals or entities in Control of such Credit Party as of the Effective Date
or the grant of a security interest in any ownership interest of any Person,
directly or indirectly Controlling the Credit Parties, which could result in a
change in the identity of the individuals or entities in Control of such Credit
Party as of the Effective Date.

(q)               “Collateral” shall mean “Collateral” as defined in the
Security Agreements, and if there is more than one Security Agreement, it shall
mean, as the context so requires, the “Collateral” for each individual Credit
Party, as such term is defined in the Security Agreement for such applicable
Credit Party, and all of the “Collateral,” in the aggregate, for all Credit
Parties, collectively, under each of the Security Agreements.

(r)                 “Common Stock” shall mean the common stock of the Borrower,
par value $0.001 per share.

(s)                “Compliance Certificate” shall mean the covenant compliance
certificate, the form of which is attached hereto as Exhibit “A”.

(t)                 “Contingent Liability” and “Contingent Liabilities” shall
mean, respectively, each obligation and liability of the Credit Parties and all
such obligations and liabilities of the Credit Parties incurred pursuant to any
agreement, undertaking or arrangement by which any Credit Party either: (i)
guarantees, endorses or otherwise becomes or is contingently liable upon (by
direct or indirect agreement, contingent or otherwise, to provide funds for
payment, to supply funds to, or otherwise to invest in, a debtor, or otherwise
to assure a creditor against loss) the indebtedness, dividend, obligation or
other liability of any other Person in any manner (other than by endorsement of
instruments in the course of collection), including without limitation, any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (ii) guarantees the payment of dividends or other
distributions upon the shares or ownership interest of any other Person; (iii)
undertakes or agrees (whether contingently or otherwise): (A) to purchase,
repurchase, or otherwise acquire any indebtedness, obligation or liability of
any other Person or any property or assets constituting security therefor; (B)
to advance or provide funds for the payment or discharge of

 -3- 



any indebtedness, obligation or liability of any other Person (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise),
or to maintain solvency, assets, level of income, working capital or other
financial condition of any other Person; or (C) to make payment to any other
Person other than for value received; (iv) agrees to lease property or to
purchase securities, property or services from such other Person with the
purpose or intent of assuring the owner of such indebtedness or obligation of
the ability of such other Person to make payment of the indebtedness or
obligation; (v) to induce the issuance of, or in connection with the issuance
of, any letter of credit for the benefit of such other Person; or (vi)
undertakes or agrees otherwise to assure or insure a creditor against loss. The
amount of any Contingent Liability shall (subject to any limitation set forth
herein) be deemed to be the outstanding principal amount (or maximum permitted
principal amount, if larger) of the indebtedness, obligation or other liability
guaranteed or supported thereby.

(u)               “Control,” “Controlling,” “Controlled By,” or words of similar
import shall mean the possession, directly or indirectly, of the power to
direct, or cause the direction of, the management and policies of a Person by
contract, voting of securities, or otherwise.

(v)               “Conversion Shares” shall have the meaning given to it in
Section 2.2(g) hereof.

(w)             “Credit Card Date” shall have the meaning given to it in Section
2.1(e) hereof.

(x)               “Credit Party(ies)” shall have the meaning given to such term
in the preamble hereof.

(y)               “Credit Party Leases” shall have the meaning given to it in
Section 7.18 hereof.

(z)                “Customer” shall mean any Person who is obligated to any
Credit Party for any Receipts.

(aa)            “Default Rate” shall mean a per annum rate of interest equal to
the highest non-usurious rate permitted by applicable law, and if there is no
such rate under applicable law, then eighteen percent (18%) per annum.

(bb)           “Dollars” or “$” means lawful currency of the United States of
America.

(cc)            “Effective Date” shall have the meaning given to it in the
preamble hereof.

(dd)          “Eligible Accounts” means, as applicable for each Credit Party:

(A) all sales of the Credit Parties arising from Point-of-Sale Transactions
which meet each of the criteria set forth below (any sale that fails to meet the
criteria below can still be deemed an Eligible Account, in Lender’s sole
discretion):

 -4- 



(i) are genuine in all respects and have arisen in the Credit Parties’ Ordinary
Course of Business from the sale of goods or performance of services by Credit
Parties, which delivery of goods has occurred or performance of services have
been fully performed;

 

(ii) payment for the sale has been made in full by the Customer at the time of
the sale, and such sale is not subject to any chargeback, credit, setoff,
allowance, adjustment, repurchase or return agreement or obligation of any kind;

 

(iii) the Customer on the sale is not a Subsidiary or a director, officer,
employee, agent, parent or Affiliate of any Credit Party; and

 

(iv) the Receipts from the sale are subject to a perfected, first priority Lien
in favor of Lender and not subject to any Lien whatsoever, other than the Lien
of Lender and except for Permitted Liens.

 

(B) all Accounts of the Credit Parties which meet each of the criteria set forth
below (an Account that fails to meet the criteria below can still be deemed an
Eligible Account, in Lender’s sole discretion):

 

(i) are genuine in all respects and have arisen in the Credit Parties’ Ordinary
Course of Business from the sale of goods or performance of services by Credit
Parties, which delivery of goods has occurred or performance of services have
been fully performed;

 

(ii) are evidenced by an invoice delivered to the Customer obligated under such
Account, are due and payable within thirty (30) days after the date of the
invoice, and are not more than ninety (90) days outstanding past the invoice
date;

 

(iii) do not arise from a “sale on approval”, “sale or return”, “consignment”,
“guaranteed sale” or “bill and hold”, or are subject to any other repurchase or
return agreement;

 

(iv) have not arisen in connection with a sale to a Customer obligated under
such Account who is not a resident or citizen of, or an entity organized in, and
is principally located within, the United States of America;

 

(v) are not due from a Customer obligated under such Account which is a
Subsidiary or a director, officer, employee, agent, parent or Affiliate of any
Credit Party;

 

(vi) do not arise out of contracts with the United States or any Governmental
Authority thereof, unless the a Credit Party has assigned its right to payment
of such Account to Lender pursuant to the Federal Assignment of Claims Act of
1940 (or analogous statute), and evidence (satisfactory to Lender) of such
assignment has been delivered to Lender;

 

(vii) do not arise in connection with a sale to a Customer obligated under such
Account who is located within a state or jurisdiction which requires any Credit
Party, as a precondition to commencing or maintaining an action in the courts of
that state or jurisdiction,

 -5- 



either to: (A) receive a certificate of authority to do business and be in good
standing in such state or jurisdiction; or (B) file a notice of business
activities or similar report with such state’s or jurisdiction’s taxing
authority, unless: (I) the applicable Credit Party has taken one of the actions
described in clauses (A) or (B); (II) the failure to take one of the actions
described in either clause (A) or (B) may be cured retroactively by the
applicable Credit Party at its election; or (III) the applicable Credit Party
has proven to the satisfaction of Lender that it is exempt from any such
requirements under such state’s or jurisdiction’s laws;

 

(viii) do not arise out of a contract or order which, by its terms, forbids or
makes void or unenforceable the assignment to Lender of the Account arising with
respect thereto and are not assignable to Lender for any other reason;

 

(ix) are the valid, legally enforceable and unconditional obligation of the
Customer obligated under such Account, are not the subject of any setoff,
counterclaim, credit, allowance or adjustment by the Customer obligated under
such Account, or of any claim by the Customer obligated under such Account
denying liability thereunder in whole or in part, and the Customer obligated
under such Account has not refused to accept and/or has not returned or offered
to return any of the goods or services which are the subject of such Account;

 

(x) are subject to a perfected, first priority Lien in favor of Lender and not
subject to any Lien whatsoever, other than the Lien of Lender and except for
Permitted Liens;

 

(xi) no Proceedings are pending or threatened against the Customer obligated
under such Account which might result in any material adverse change in its
financial condition or in its ability to pay any Account in full;

 

(xii) if the Account is evidenced by chattel paper or an instrument, the
originals of such chattel paper or instrument shall have been endorsed and/or
assigned and delivered to Lender or, in the case of electronic chattel paper,
shall be in the control of Lender, in each case in a manner satisfactory to
Lender; and

 

(xiii) there is no bankruptcy, insolvency or liquidation Proceeding pending by
or against the Customer obligated under such Account, nor has the Customer
obligated under such Account gone out of or suspended business, made a general
assignment for the benefit of creditors or failed to pay its debts generally as
they come due, and/or no condition or event has occurred having a Material
Adverse Effect on the Customer obligated under such Account which would require
the Accounts of such Customer to be deemed uncollectible in accordance with
GAAP.

 

A sale or Account which is an Eligible Account shall cease to be an Eligible
Account whenever it ceases to meet any one of the foregoing requirements. In
addition, any sale or Account that otherwise meets each of the criteria above
for an Eligible Account, may nonetheless be deemed not to be an Eligible
Account, or may be deemed as an Eligible Account for a discounted value, all in
Lender’s sole and absolute discretion.

 

 -6- 



If Accounts representing Fifty Percent (50%) or more of the unpaid net amount of
all Accounts from any one Customer fail to qualify as Eligible Accounts,
including because such Accounts are unpaid more than ninety (90) days after the
due date of such Accounts, then all Accounts relating to such Customer shall
cease to be Eligible Accounts.  If Accounts owed by a single Customer exceed
Fifty Percent (50%) of all Eligible Accounts, then all Accounts relating to
such Customer in excess of such amount shall cease to be Eligible Accounts.

 

(ee)            “Employee Plan” includes any pension, stock bonus, employee
stock ownership plan, retirement, disability, medical, dental or other health
plan, life insurance or other death benefit plan, profit sharing, deferred
compensation, stock option, bonus or other incentive plan, vacation benefit
plan, severance plan or other employee benefit plan or arrangement, including,
without limitation, those pension, profit-sharing and retirement plans of the
Credit Parties described from time to time in the consolidated financial
statements of the Credit Parties and any pension plan, welfare plan, Defined
Benefit Pension Plans (as defined in ERISA) or any multi-employer plan,
maintained or administered by the Credit Parties or to which is the Credit
Parties are a party or may have any liability or by which the Credit Parties are
bound.

(ff)             “Environmental Laws” shall mean all federal, state, district,
local and foreign laws, rules, regulations, ordinances, and consent decrees
relating to health, safety, hazardous substances, pollution and environmental
matters, as now or at any time hereafter in effect, applicable to the Credit
Parties’ business or facilities owned or operated by the Credit Parties,
including laws relating to emissions, discharges, releases or threatened
releases of pollutants, contamination, chemicals, or hazardous, toxic or
dangerous substances, materials or wastes in the environment (including ambient
air, surface water, land surface or subsurface strata) or otherwise relating to
the generation, manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials.

(gg)           “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.

(hh)           “Estimated Over-advance Payment” shall have the meaning given to
it in Section 2.1(d)(i) hereof.

(ii)               “Event of Default” shall mean any of the events or conditions
set forth in Section 12 hereof.

(jj)               “Financial Statements” shall have the meaning given to it in
Section 7.10 hereof.

(kk)           “Funded Indebtedness” shall mean, as to any Person, without
duplication: (i) all indebtedness for borrowed money of such Person (including
principal, interest and, if not paid when due, fees and charges), whether or not
evidenced by bonds, debentures, notes or similar instruments; (ii) all
obligations to pay the deferred purchase price of property or services; (iii)
all obligations, contingent or otherwise, with respect to the maximum face
amount of all letters of credit (whether or not drawn), bankers’ acceptances and

 -7- 



similar obligations issued for the account of such Person (including the Letters
of Credit), and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations; and (iv) all indebtedness secured
by any Lien on any property owned by such Person, whether or not such
indebtedness has been assumed by such Person (provided, however, if such Person
has not assumed or otherwise become liable in respect of such indebtedness, such
indebtedness shall be deemed to be in an amount equal to the fair market value
of the property subject to such Lien at the time of determination).
Notwithstanding the foregoing, Funded Indebtedness shall not include trade
payables and accrued expenses incurred by such Person in accordance with
customary practices and in the Ordinary Course of Business of such Person.

(ll)               “GAAP” shall mean United States generally accepted accounting
principles set forth from time to time in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), which are applicable to the
circumstances as of the date of determination; provided, however, that interim
financial statements or reports shall be deemed in compliance with GAAP despite
the absence of footnotes and fiscal year-end adjustments as required by GAAP.

(mm)       “Governmental Authority” means any foreign, federal, state or local
government, or any political subdivision thereof, or any court, agency or other
body, organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.

(nn)           “Guarantors” shall have the meaning given to it in the preamble
hereof. If any Guarantor is an individual, then the term “Guarantors” shall also
include such individual’s spouse, if any.

(oo)           “Guarantee Agreement(s)” shall mean the guaranty agreements
executed by each Guarantor in favor of the Lender, pursuant to which the
Guarantors shall each guarantee all of the Obligations of the Borrower, the form
of which is attached hereto as Exhibit “B”.

(pp)           “Hazardous Materials” shall mean any hazardous, toxic or
dangerous substance, materials and wastes, including hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
biological substances, polychlorinated biphenyls, pesticides, herbicides and any
other kind and/or type of pollutants or contaminants (including, without
limitation, materials which include hazardous constituents), sewage, sludge,
industrial slag, solvents and/or any other similar substances, materials or
wastes that are or become regulated under any Environmental Law (including any
that are or become classified as hazardous or toxic under any Environmental
Law).

(qq)           “Income Projections” shall have the meaning given to it in
Section 10.8 hereof.

 -8- 



(rr)              “Insurance Policies” shall have the meaning given to it in
Section 7.23 hereof.

(ss)             “Interest Rate” shall mean a fixed rate of interest equal to
Twelve Percent (12.0%) per annum, calculated on the actual number of days
elapsed over a 360-day year.

(tt)              “IP Rights” shall have the meaning given to it in Section 7.21
hereof.

(uu)           “Irrevocable Transfer Agent Instructions” shall mean the
Irrevocable Transfer Agent Instructions to be entered into by and among the
Lender, the Borrower and the Borrower’s transfer agent, the form of which is
attached hereto as Exhibit “C”.

(vv)           “Lender” shall have the meaning given to it in the preamble
hereof.

(ww)       “Lender Indemnitee(s)” shall have the meaning given to it in Section
14.19 hereof.

(xx)           “License Agreements” shall have the meaning given to it in
Section 7.21 hereof.

(yy)           “Lien” shall mean, with respect to any Person, any mortgage,
pledge, hypothecation, judgment lien or similar legal process, title retention
lien, or other lien, security interest or encumbrance of any nature or kind
granted by such Person or arising by judicial process or otherwise, including
the interest of a vendor under any conditional sale or other title retention
agreement and the interest of a lessor under a lease of any interest in any kind
of property or asset, whether real, personal or mixed, or tangible or
intangible, by such Person as lessee that is, or should be, a Capital Lease on
the balance sheet of such Person prepared in accordance with GAAP.

(zz)            “Loan” or “Loans” shall mean the aggregate of all Revolving
Loans made by Lender to Borrower under and pursuant to this Agreement.

(aaa)         “Loan Documents” shall mean those documents listed in Sections
3.1, 3.21 and 3.22 hereof, and any other documents or instruments executed in
connection with this Agreement or the Revolving Loans contemplated hereby, and
all renewals, extensions, future advances, modifications, substitutions, or
replacements thereof.

(bbb)       “Lock Box” shall have the meaning given to it in Section 2.1(e)
hereof.

(ccc)         “Lock Box Account” shall have the meaning given to it in Section
2.1(e) hereof.

(ddd)      “Lock Box Payments” shall have the meaning given to it in Section
2.1(e) hereof.

(eee)         “Mandatory Principal Repayment Amount” shall have the meaning
given to it in Section 2.1(d) hereof.

 -9- 



(fff)          “Material Adverse Effect” shall mean: (i) a material adverse
change in, or a material adverse effect upon, the assets, business, prospects,
properties, financial condition or results of operations of any Credit Party;
(ii) a material impairment of the ability of any Credit Party to perform any of
its Obligations under any of the Loan Documents; or (iii) a material adverse
effect on: (A) any material portion of the Collateral; (B) the legality,
validity, binding effect or enforceability against any Credit Party of any of
the Loan Documents; (C) the perfection or priority (subject to Permitted Liens)
of any Lien granted to Lender under any Loan Document; (D) the rights or
remedies of Lender under any Loan Document; or (E) the Lender’s ability to sell,
without limitation or restriction, if applicable, any Advisory Fee Shares
hereunder or any shares issued to the Lender upon a conversion pursuant to the
Revolving Note. For purposes of determining whether any of the foregoing
changes, effects, impairments, or other events have occurred, such determination
shall be made by Lender, in its sole and absolute discretion.

(ggg)       “Material Contract” shall mean any contract or agreement to which
any Credit Party is a party or by which any Credit Party or any of its assets
are bound and which: (i) must be disclosed to the SEC, the Principal Trading
Market, or any other Governmental Authority pursuant to the Securities Act, the
Exchange Act, the rules and regulations of the SEC, or any other laws, rules or
regulations of any Governmental Authority or the Principal Trading Market; (ii)
involves aggregate payments of Twenty-Five Thousand and No/100 United States
Dollars (US$25,000.00) or more to or from any Credit Party; (iii) involves
delivery, purchase, licensing or provision, by or to any Credit Party, of any
goods, services, assets or other items having a value (or potential value) over
the term of such contract or agreement of Twenty-Five Thousand and No/100 United
States Dollars (US$25,000.00) or more or is otherwise material to the conduct of
the Credit Party’s business as now conducted and as contemplated to be conducted
in the future; (iv) involves a Credit Party Lease; (v) imposes any guaranty,
surety or indemnification obligations on any Credit Party; or (vi) prohibits any
Credit Party from engaging in any business or competing anywhere in the world.

(hhh)       “Material PPC” shall have the meaning given to it in Section
2.1(e)(i)(3).

(iii)             “Material Shareholder” shall have the meaning given to it in
Section 7.31 hereof.

(jjj)             “Net Amount” shall have the meaning given to it in Section
2.1(e) hereof.

(kkk)       “Non-Material PPC” shall have the meaning given to it in Section
2.1(e)(i)(3).

(lll)             “Obligations” shall mean, whether now existing or hereafter
arising, created or incurred: (i) all Revolving Loans, advances (whether of
principal or otherwise) and other financial accommodations (whether primary,
contingent or otherwise) made by Lender to Borrower under any Loan Documents;
(ii) all interest accrued thereon (including interest which would be payable as
post-petition in connection with any bankruptcy or similar Proceeding, whether
or not permitted as a claim thereunder); (iii) any and all fees, charges or
other amounts

 -10- 



due to Lender under this Agreement or the other Loan Documents; (iv) any and all
expenses incurred by Lender under, or in connection with, this Agreement or the
other Loan Documents; (v) any and all other liabilities and obligations of any
of the Credit Parties to Lender under this Agreement and any other Loan
Documents; and (vi) the performance by the Credit Parties of all covenants,
agreements and obligations of every nature and kind on the part of any of the
Credit Parties to be performed under this Agreement and any other Loan
Documents.

(mmm) “OFAC” shall have the meaning given to it in Section 14.22 hereof.

(nnn)       “Ordinary Course of Business” means the Ordinary Course of Business
of the Person in question consistent with past custom and practice (including
with respect to quantity, quality and frequency).

(ooo)       “Over-advance” shall have the meaning given to it in Section
2.1(d)(i) hereof.

(ppp)       “Payment Date” shall have the meaning given to it in Section 2.1(c)
hereof.

(qqq)       “Payment Direction” shall have the meaning given to it in Section
2.1(e)(i)(3) hereof.

(rrr)            “Payment Processing Companies” shall have the meaning given to
it in Section 2.1(e)(i)(3) hereof.

(sss)          “Permitted Liens” shall mean: (i) Liens for Taxes, assessments or
other governmental charges not at the time delinquent or thereafter payable
without penalty or being contested in good faith by appropriate proceedings and,
in each case, for which adequate reserves are maintained in accordance with GAAP
and in respect of which no Lien has been filed; (ii) Liens of carriers,
warehousemen, mechanics and materialmen arising in the Ordinary Course of
Business; (iii) Liens in the form of deposits or pledges incurred in connection
with worker’s compensation, unemployment compensation and other types of social
security (excluding Liens arising under ERISA or in connection with surety
bonds, bids, performance bonds and similar obligations) for sums not overdue or
being contested in good faith by appropriate Proceedings and not involving any
advances or borrowed money or the deferred purchase price of property or
services, which do not in the aggregate materially detract from the value of the
property or assets of the Credit Parties taken as a whole or materially impair
the use thereof in the operation of the Credit Parties’ business and, in each
case, for which adequate reserves are maintained in accordance with GAAP and in
respect of which no Lien has been filed; (iv) Liens described in the Financial
Statements and acceptable to Lender in its sole and absolute discretion, and the
replacement, extension or renewal of any such Lien upon or in the same property
subject thereto arising out of the extension, renewal or replacement of the
indebtedness secured thereby (without increase in the amount thereof and without
expansion of such Liens upon any other property); (v) attachments, appeal bonds,
judgments and other similar Liens, for sums not exceeding Fifty Thousand and
No/100 United States Dollars (US$50,000.00) arising in connection with court
Proceedings, provided the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are

 -11- 



being actively contested in good faith and by appropriate Proceedings, and only
to the extent such judgments or awards do not otherwise constitute an Event of
Default; (vi) zoning and similar restrictions on the use of property and
easements, rights of way, restrictions, minor defects or irregularities in title
and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of the Credit Parties; (vii) Liens arising in
connection with Capital Leases (and attaching only to the property being
leased); (viii) Liens that constitute purchase money security interests on any
property securing indebtedness incurred for the purpose of financing all or any
part of the cost of acquiring such property, provided that any such Lien
attaches to such property within sixty (60) days of the acquisition thereof and
attaches solely to the property so acquired; (ix) Liens granted to Lender
hereunder and under the Loan Documents; (x) any interest or title of a lessor,
sublessor, licensor or sublicensor under any lease or non-exclusive license
permitted by this Agreement; (xi) Liens arising from precautionary uniform
commercial code financing statements filed under any lease permitted by this
Agreement; and (xii) banker’s Liens and rights of set-off of financial
institutions arising in connection with items deposited in accounts maintained
at such financial institutions and subsequently unpaid and unpaid fees and
expenses that are charged to the Credit Parties by such financial institutions
in the Ordinary Course of Business of the maintenance and operation of such
accounts.

(ttt)            “Permit” means any license, permit, approval, waiver, order,
authorization, right or privilege of any nature whatsoever, granted, issued,
approved or allowed by any Governmental Authority.

(uuu)       “Person” shall mean any individual, partnership, limited liability
company, limited liability partnership, corporation, trust, joint venture, joint
stock company, association, unincorporated organization, government or agency or
political subdivision thereof, or other entity.

(vvv)       “Pledge Agreement(s)” shall mean the pledge agreements executed by
the Borrower in favor of the Lender, pursuant to which the Borrower grants a
first priority lien and security interest in and to all of the shares or
membership interests (as applicable) owned by the Borrower in each of the
Borrower’s Subsidiaries to the Lender, the form of which is attached hereto as
Exhibit “D”.

(www) “Point-of-Sale Transactions” means any sale transactions by any Credit
Parties whereby the purchase price for the sale transaction is paid in full by
the Customer at the time of the sale transaction.

(xxx)       “Portals” shall have the meaning given to it in Section 2.1(e)(i)(3)
hereof.

(yyy)       “Preferred Stock” shall have the meaning given to it in Section 7.4
hereof.

(zzz)         “Prepayment Penalty” shall have the meaning given to it in Section
2.1(d)(ii) hereof.

 -12- 



(aaaa)     “Principal Trading Market” shall mean the Nasdaq Global Select
Market, the Nasdaq Global Market, the Nasdaq Capital Market, the OTCQX, the
OTCQB, the OTC Pink, the NYSE Euronext or the New York Stock Exchange, whichever
is at the time the principal trading exchange or market for the Common Stock.

(bbbb)   “Proceeding” means any demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever.

(cccc)     “Public Documents” shall have the meaning given to it in Section 7.11
hereof.

(dddd) “Real Property” means any real estate, land, building, structure,
improvement, fixture or other real property of any nature whatsoever, including,
but not limited to, fee and leasehold interests, any specifically including the
real property listed on Schedule 7.18.

(eeee)     “Receipts” shall mean all revenues, receipts, receivables, Accounts,
collections or any other funds at any time received or receivable by the Credit
Parties, or otherwise owing to the Credit Parties, in connection with its sales,
business, operations or from any other source.

(ffff)       “Receipts Collection Fee” shall mean a surcharge charged by Lender
to the Borrower on a monthly basis, and shall be in an amount calculated by
Lender such that, when added together with any monthly interest paid by Borrower
hereunder, the aggregate amount of the monthly interest and the monthly Receipts
Collection Fee shall not exceed 1.500% of the then outstanding principal balance
of all Loans hereunder, per month.

(gggg)   “Reserve Amount” shall mean an amount, expressed in Dollars, equal to
twenty percent (20%) of the then applicable Revolving Loan Commitment. The
Reserve Amount, or any portion thereof collected and held by Lender from time to
time, whether in the Lock Box Account or otherwise, shall be deemed additional
security for all of the Obligations, and until Lender delivers written notice to
the Credit Parties that such Reserve Amount has been applied to any of the
Obligations then outstanding, such Reserve Amount shall not be considered a
repayment of any of the Obligations (principal, interest, or otherwise), or
otherwise applied against any portion thereof, and shall be considered part of
the outstanding Loans hereunder.

(hhhh)   “Revolving Loan” and “Revolving Loans” shall mean, respectively, each
advance, and the aggregate of all such advances, made by Lender to Borrower
under and pursuant to this Agreement or any other Loan Documents. Any Net Amount
distributed or transferred to Borrower in accordance with this Agreement shall
be deemed a Revolving Loan hereunder.

(iiii)           “Revolving Loan Availability” shall mean at any time, the
lesser of: (i) the then applicable Revolving Loan Commitment; or (ii) the
Borrowing Base Amount.

 -13- 



(jjjj)           “Revolving Loan Commitment” shall mean, on the Effective Date,
One Million Three Hundred Thousand and No/100 United States Dollars
(US$1,300,000.00), and in the event Borrower requests and Lender agrees to
increase the Revolving Loan Commitment pursuant to Section 2.1(b), thereafter,
shall mean the amount to which Lender agrees to increase the Revolving Loan
Commitment, up to Three Million and No/100 United States Dollars
(US$3,000,000.00), all as applicable pursuant to Section 2.1(b).

(kkkk)   “Revolving Loan Maturity Date” shall mean the earlier of: (i) six (6)
months from the Effective Date; (ii) upon prepayment of the Revolving Note by
Borrower (subject to Section 2.1(d)(ii)); or (iii) the occurrence of an Event of
Default and acceleration of the Revolving Note pursuant to this Agreement,
unless the date in clause (i) shall be extended pursuant to Section 2.3 or by
Lender pursuant to any modification, extension or renewal note executed by
Borrower and accepted by Lender in its sole and absolute discretion in
substitution for the Revolving Note.

(llll)           “Revolving Note” shall mean that certain Revolving Note in the
principal amount of the Revolving Loan Commitment of even date herewith made by
Borrower in favor of Lender, the form of which is attached hereto as Exhibit
“E”, and any renewal, extension, future advance, modification, substitution, or
replacement thereof.

(mmmm)             “Rule 144” shall mean Rule 144 or Rule 144A promulgated under
the Securities Act (or a successor rule thereto).

(nnnn)   “Rule 144 Certificate” shall have the meaning given to it in Section
10.20 hereof.

(oooo)   “Rule 144 Opinion” shall have the meaning given to it in Section 10.20
hereof.

(pppp)   “Sale Reconciliation” shall have the meaning given to it in Section
2.2(g) hereof.

(qqqq)   “SEC” shall mean the United States Securities and Exchange Commission.

(rrrr)         “Securities Act” shall mean the Securities Act of 1933, as
amended.

(ssss)       “Securities Being Sold” shall have the meaning given to it in
Section 10.20 hereof.

(tttt)         “Security Agreement(s)” shall mean the security agreements
executed by the Credit Parties in favor of Lender, pursuant to which each of the
Credit Parties grant a first priority lien and security interest in and to all
of their respective Collateral as security for the Obligations, the form of
which is attached hereto as Exhibit “F-1” and Exhibit “F-2”.

(uuuu)   “Share Reserve” shall have the meaning given to it in Section 10.21
hereof.

 -14- 



(vvvv)   “Shell Company” shall have the meaning given to it in Section 10.20
hereof.

(wwww)             Subordination Agreement” shall mean that certain
Subordination Agreement executed by Labor Smart, Inc., Ryan Schadel and the
Credit Parties in favor of the Lender, the form of which is attached hereto as
Exhibit “G”.

(xxxx)   “Subsidiary” and “Subsidiaries” shall mean, respectively, each and all
such corporations, partnerships, limited partnerships, limited liability
companies, limited liability partnerships or other entities of which or in which
a Person owns, directly or indirectly, fifty percent (50%) or more of: (i) the
combined voting power of all classes of stock having general voting power under
ordinary circumstances to elect a majority of the board of directors of such
entity if a corporation; (ii) the management authority and capital interest or
profits interest of such entity, if a partnership, limited partnership, limited
liability company, limited liability partnership, joint venture or similar
entity; or (iii) the beneficial interest of such entity, if a trust, association
or other unincorporated organization.

(yyyy)   “Sweep Period” shall have the meaning given to it in Section 2.1(d)(i)
hereof.

(zzzz)     “Transfer Agent” shall have the meaning given to it in Section 2.2(g)
hereof.

(aaaaa)  “UCC” shall mean the Uniform Commercial Code in effect in Nevada from
time to time.

(bbbbb)                 “Use of Proceeds Confirmation” shall have the meaning
given to it in Section 9.8 hereof.

(ccccc)  “Validity Guaranties” shall mean the Validity Guaranties executed by
certain officers and directors of the Borrower, the form of which is attached
hereto as Exhibit “H”.

(ddddd)               “Valuation Date” shall have the meaning given to it in
Section 2.2(g) hereof.

(eeeee)  “VWAP” shall have the meaning given to it in Section 2.2(g) hereof.

1.2              Accounting Terms. Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with GAAP. Calculations and determinations of financial
and accounting terms used and not otherwise specifically defined hereunder and
the preparation of financial statements to be furnished to Lender pursuant
hereto shall be made and prepared, both as to classification of items and as to
amount, in accordance with GAAP as used in the preparation of the financial
statements of Borrower on the date of this Agreement. If any changes in
accounting principles or practices from those used in the preparation of the
financial statements are hereafter occasioned by the promulgation of rules,
regulations, pronouncements and opinions by or required by the Financial
Accounting Standards Board or the American Institute of Certified

 -15- 



Public Accountants (or any successor thereto or agencies with similar
functions), which results in a material change in the method of accounting in
the financial statements required to be furnished to Lender hereunder or in the
calculation of financial covenants, standards or terms contained in this
Agreement, the parties hereto agree to enter into good faith negotiations to
amend such provisions so as equitably to reflect such changes to the end that
the criteria for evaluating the financial condition and performance of Borrower
will be the same after such changes as they were before such changes; and if the
parties fail to agree on the amendment of such provisions, Borrower will furnish
financial statements in accordance with such changes but shall provide
calculations for all financial covenants, perform all financial covenants and
otherwise observe all financial standards and terms in accordance with
applicable accounting principles and practices in effect immediately prior to
such changes. Calculations with respect to financial covenants required to be
stated in accordance with applicable accounting principles and practices in
effect immediately prior to such changes shall be reviewed and certified by
Borrower’s accountants.

1.3              Other Terms Defined in UCC. All other words and phrases used
herein and not otherwise specifically defined shall have the respective meanings
assigned to such terms in the UCC, as amended from time to time, to the extent
the same are used or defined therein.

1.4              Other Definitional Provisions; Construction. Whenever the
context so requires, the neuter gender includes the masculine and feminine, the
single number includes the plural, and vice versa. In addition: (i) the words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement, and references to Article, Section, Subsection,
Annex, Schedule, Exhibit and like references are references to this Agreement
unless otherwise specified; (ii) wherever the word “include,” “includes” or
“including” is used in this Agreement, it will be deemed to be followed by the
words “without limitation;” (iii) an Event of Default shall “continue” or be
“continuing” until such Event of Default has been cured in Lender’s sole and
absolute discretion, or waived by Lender in accordance with Section 14.3 hereof;
(iv) any reference to the Credit Parties shall mean and refer to all the Credit
Parties, collectively, and to each Credit Party, individually, and accordingly,
each representation, warranty, covenant, obligation or other agreement, term or
provision in this Agreement or any other Loan Documents, to the extent
applicable to the Credit Parties, shall be deemed to be applicable and effective
as to all Credit Parties, collectively, and to each Credit Party, individually,
as the context may so require, regardless of the gender, singular, plural, or
other tense used in the applicable provision; (v) references in this Agreement
to any party shall include such party’s successors and permitted assigns; and
(vi) references to any “Section” shall be a reference to such Section of this
Agreement unless otherwise stated. To the extent any of the provisions of the
other Loan Documents are inconsistent with the terms of this Agreement, the
provisions of this Agreement shall govern.

2.                  REVOLVING LOAN FACILITY.

2.1              Revolving Loan.

(a)                Revolving Loan Commitment. Subject to the terms and
conditions of this Agreement and the other Loan Documents, and in reliance upon
the representations and

 -16- 



warranties set forth herein and in the other Loan Documents, Lender agrees to
make Revolving Loans to Borrower from time to time, pursuant to the terms of
this Agreement, until, but not including, the Revolving Loan Maturity Date, and
in such amounts as Lender may determine from time to time up to the Revolving
Loan Availability (and subject at all times to the amounts available to be
borrowed in accordance with the Borrowing Base Certificate); provided, however,
that the aggregate principal balance of all Revolving Loans outstanding at any
time shall not exceed the Revolving Loan Availability; and further provided,
however, that, notwithstanding anything contained in this Agreement or any other
Loan Documents to the contrary, each Revolving Loan under this Agreement
(including any Net Amount to be distributed hereunder) shall be subject to
Lender’s approval, which approval may be given or withheld in Lender’s sole and
absolute discretion. Revolving Loans made by Lender may be repaid and, subject
to the terms and conditions hereof, borrowed again up to, but not including, the
Revolving Loan Maturity Date, unless the Revolving Loans are otherwise
terminated or extended as provided in this Agreement. The Revolving Loans shall
be used by Borrower for the specific purposes permitted hereunder and for no
other purpose.

(b)               Increase to Revolving Loan Commitment. Borrower may request,
from time to time, that the Revolving Loan Commitment be increased to up to
Three Million and No/100 United States Dollars (US$3,000,000); and Lender, in
its sole and absolute discretion, may make available Revolving Loan Commitment
increases to Borrower. Lender’s election to increase the Revolving Loan
Commitment from time to time may be granted or denied by Lender in its sole and
absolute discretion, however, at a minimum, the following conditions must be
satisfied, in Lender’s sole and absolute discretion:

(i)                 no Event of Default shall have occurred or be continuing, or
result from the applicable increase of the Revolving Loan Commitment;

(ii)               Borrower shall have executed and delivered a new or revised
Revolving Note;

(iii)             after giving effect to such increase, the amount of the
aggregate outstanding principal balance of all Revolving Loans shall not be in
excess of the Revolving Loan Availability;

(iv)             Lender shall have reviewed and accepted, in its sole and
absolute discretion, the amount and type of current and historical Receipts of
the Credit Parties, Eligible Accounts or other Collateral required for the
increase; and

(v)               Lender shall have received any and all documents or agreements
as it shall require in its sole and absolute discretion.

It is expressly agreed and acknowledged by each of the Credit Parties that,
notwithstanding that this Agreement provides for the opportunity to increase the
Revolving Loan Commitment as hereby provided: (i) Lender has no obligation of
any nature or kind whatsoever to grant or provide any such increase to the
Credit Parties; (ii) the Credit Parties did not enter into this Agreement based
on any promise, express or implied, by Lender or any of its agents or
representatives, or based on any expectation by any of the Credit Parties, that
funds or Loans

 -17- 



beyond the Revolving Loans made on the Effective Date would be made or provided
after the Effective Date; and (iii) each of the Credit Parties hereby fully and
unconditionally waives any and all claims, counterclaims, and defenses any of
them may have based on any argument that Lender had any obligation or otherwise
promised to fund additional Revolving Loans beyond the Revolving Loan funded on
the Effective Date, or any argument or implied covenant of fair dealing and good
faith that may in any way imply an obligation upon Lender to make such
additional Revolving Loans.

(c)        Revolving Loan Interest and Payments. Except as otherwise provided in
this Section, the outstanding principal balance of the Revolving Loans and all
other Obligations shall be repaid on or before the Revolving Loan Maturity Date.
The principal amount of the Revolving Loans outstanding from time to time shall
bear interest at the Interest Rate. The Receipts Collection Fee, accrued and
unpaid interest on the unpaid principal balance of all Revolving Loans
outstanding from time to time, and other fees and charges due hereunder, shall
be payable on a weekly basis on the weekly anniversary date of the Effective
Date, or such other date as Lender and Borrower may agree upon (provided,
however, if no such other agreement is made or reached, then on the weekly
anniversary date of the Effective Date), commencing on the first such date to
occur after the Effective Date and on the Revolving Loan Maturity Date (each a
“Payment Date”). Any amount of principal or interest on the Obligations which is
not paid when due, whether at stated maturity, by acceleration or otherwise,
shall at Lender’s option bear interest payable on demand at the Default Rate.

(d)             Revolving Loan Principal Repayments.

(i)                 Mandatory Principal Prepayments; Overadvances. All
Obligations shall be repaid by Borrower on or before the Revolving Loan Maturity
Date, unless payable sooner pursuant to the provisions of this Agreement. In the
event at any time the aggregate outstanding principal balance of all Revolving
Loans hereunder exceeds the Revolving Loan Availability (an “Over-advance”),
Borrower shall be obligated to eliminate such Over-advance as follows: (A) if
the Over-advance exists as of the Effective Date, then: (I) Lender shall
determine the amount of the Over-advance, as well as the estimated amount of a
payment (“Estimated Over-advance Payment”) to be made by Borrower on each
Payment Date (or such other time period as Lender may determine, such as a
monthly payment) to be applied against the principal balance of the outstanding
Revolving Loans, such that the Over-advance would be eliminated over a one
hundred twenty (120) day period from the Effective Date (Lender shall have the
right to modify the amount of the Estimated Over-advance Payment from time to
time upon notice to Borrower as necessary to cause the elimination of the
Over-advance over the one hundred twenty (120) day period contemplated hereby);
and (II) Lender shall notify Borrower of the amount of the Estimated
Over-advance Payment, and on each Payment Date (or such other time period
selected by Lender), Borrower shall make the Estimated Over-Advance Payment to
Lender, or, at Lender’s election, notwithstanding the priorities set forth in
Section 2.1(e)(ii), Lender may apply any amounts in the Lock Box Account towards
the Estimated Over-advance Payment required to be made hereby, until the
Over-advance is eliminated in full; or (B) if an Over-advance should occur after
the Effective Date and during the term of this Agreement, then: (I) Lender shall
determine, in its sole discretion, whether: (1) the Over-advance needs to be
paid immediately; or (2) the Over-advance can be cured during a period of time
as determined by Lender, in its sole discretion, and if so, what other
conditions Lender may impose in connection

 -18- 



with such cure period. If Lender elects option (1), then Borrower shall, upon
notice or demand from Lender, immediately make such repayments of the Revolving
Loans or take such other actions as shall be necessary to immediately eliminate
such Over-advance in full (or, notwithstanding the priorities set forth in
Section 2.1(e)(ii), Lender may immediately apply any amounts in the Lock Box
Account from time to time to eliminate such Over-advance in full). If Lender
elects option (2) above, then Lender shall determine the amount of the
Over-advance, the cure period available to Borrower in which to eliminate the
Over-advance, and any other conditions to be satisfied by Borrower in connection
with the cure period selected by Lender for elimination of the Over-advance, as
well as the Estimated Over-advance Payment to be made by Borrower on each
Payment Date (or such other time period as Lender may determine, such as a
monthly payment) to be applied against the principal balance of the outstanding
Revolving Loans, such that the Over-advance would be eliminated over whatever
cure period shall have been elected by Lender, in its sole discretion (Lender
shall have the right to modify the amount of the Estimated Over-advance Payment
from time to time upon notice to Borrower as necessary to cause the elimination
of the Over-advance over the cure period selected by Lender); and (II) Lender
shall notify Borrower of the amount of the Estimated Over-advance Payment, the
cure period selected by Lender during which the Over-advance must be eliminated,
and any other conditions applicable thereto, and on each Payment Date (or such
other time period selected by Lender), Borrower shall make the Estimated
Over-Advance Payment to Lender, or, at Lender’s election, notwithstanding the
priorities set forth in Section 2.1(e)(ii), Lender may apply any amounts in the
Lock Box Account towards the Estimated Over-advance Payment required to be made
hereby, such that the Over-advance is eliminated in full in the period of time
selected by Lender therefor. Credit Parties shall also satisfy whatever other
conditions may be imposed by Lender as conditions to allowing Credit Parties a
cure period to eliminate the Over-advance. In addition, following collection and
payment of all items and fees as required by Section 2.1(e)(ii)(1) – (6),
inclusive (other than the Mandatory Principal Repayment Amount), on each Payment
Date, an amount equal to fifteen percent (15%) of all amounts collected into the
Lock Box Account since the immediately preceding Payment Date (such a period of
time hereinafter referred to as the “Sweep Period”) shall be paid to Lender to
reduce the then outstanding principal balance of all Revolving Loans hereunder
(the “Mandatory Principal Repayment Amount”). In addition, from time to time,
Lender shall have the right to review the amount and type of current and
historical Receipts and Eligible Accounts of the Credit Parties, the value of
other Collateral, and other factors determined by Lender, and based on such
review, Lender may, in its sole and absolute discretion, increase the percentage
used for the Mandatory Principal Repayment Amount, which increase shall become
applicable and effective immediately upon notice to Borrower. Lender shall apply
funds received into the Lock Box Account in accordance with Section 2.1(e)
below.

(ii)               Optional Prepayments. Borrower may from time to time prepay
the Revolving Loan, in whole or in part, provided, however, that if the Borrower
prepays more than eighty percent (80%) of the amount of the Revolving Loan
Commitment within ninety (90) days following the Effective Date, Borrower shall
pay to Lender as liquidated damages and compensation for the costs of being
prepared to make funds available hereunder an amount equal to two and 50/100
percent (2.50%) of the Revolving Loan Commitment (the “Prepayment Penalty”). The
Prepayment Penalty owed pursuant to this Section shall not be applicable with
respect to any payment of the Mandatory Principal Repayment Amount.

 -19- 



(e)              Collections; Lock Box.

(i)                 Funds Collected.

(1)               Wire Transfers. To the extent any Customers make or pay any
Receipts to any Credit Party by a wire transfer or other form of electronic
funds transfer, effective as of the Effective Date, the Credit Parties shall
direct all of such Customers, in writing, to make all such wire transfer or
electronic fund transfer payments directly to the Lock Box Account.

(2)               Cash, Checks and Other Payments. To the extent any Customers
make or pay any Receipts to any Credit Party by any other form other than wire
transfer or other form of electronic funds transfer (such as through cash or a
check), then effective as of the Effective Date, the Credit Parties shall direct
all of its Customers, in writing, to make, deposit, and/or send, as applicable,
all such payments and Receipts directly to the Lock Box Account or a post office
box designated by, and under the exclusive control of, Lender (such post office
box is referred to herein as the “Lock Box”).

(3)               Credit/Debit Card Payments. The parties recognize that in some
instances or from time to time, the Credit Parties may elect to take or receive
payments from Customers through the use of a credit or debit card (including
payments made using a credit or debit card, or other payment mechanisms, through
online re-sellers or systems, such as PayPal, Amazon and the like). In the event
the Credit Parties shall at any time take or receive any Receipts through the
use of a credit or debit card (including payments made using a credit or debit
card, or other payment mechanisms, through online re-sellers or systems, such as
PayPal, Amazon and the like), then effective as of the date (the “Credit Card
Date”) when the Credit Parties enter into any agreements with any credit/debit
card or other payment processing companies for the processing of credit and
debit card payments (including payments made using a credit or debit card, or
other payment mechanisms, through online re-sellers or systems, such as PayPal,
Amazon and the like) on behalf of the Credit Parties (the “Payment Processing
Companies”), the Credit Parties shall modify all of its agreements with any such
Payment Processing Companies, so as to authorize, direct and cause: (A) all
credit/debit card payments from any Customers; and (B) any reserves or holdbacks
withheld by any of the Payment Processing Companies, if, as, and when
distributed or paid to the Credit Parties, to be deposited directly into the
Lock Box Account, rather than any other bank accounts of the Credit Parties. In
this regard, effective as of the Effective Date (or, if there are no agreements
with any Payment Processing Companies as of the Effective Date, then effective
as of the Credit Card Date), the Credit Parties shall obtain from the each of
the Payment Processing Companies and deliver to Lender, an estoppel certificate,
disbursement direction or other similar document in form and substance
acceptable to Lender (the “Payment Direction”), pursuant to which the Payment
Processing Companies confirm and agree, among other things Lender may require:
(I) to the foregoing payment directions; (II) that such payment instructions and
directions shall not be changed, amended or terminated, except upon written
notice from Lender; and (III) that copies of all statements, notices and other
communications sent by any Payment Processing Companies to the Credit Parties,
also be delivered to Lender. At any time prior to the Payment Direction being
effective and in place, any Receipts received by the Credit Parties from any
Payment Processing Companies shall be immediately (within twenty-four (24)
hours) re-directed and deposited by

 -20- 



Borrower into the Lock Box Account; provided, however, that any such
re-direction shall not diminish or abrogate the Credit Parties’ obligation to
obtain the Payment Direction from each of the Payment Processing Companies. The
Credit Parties shall not enter into any new agreements with any Payment
Processing Companies, unless prior to or contemporaneously with entering into
such relationships or agreements, such Payment Processing Companies execute a
Payment Direction in favor of Lender. Notwithstanding the foregoing to the
contrary, so long as the Receipts collected by Credit Parties in any calendar
year from any particular Payment Processing Company (which amount can be
estimated by Lender based on Receipts collected by Credit Parties in any shorter
time period as may be determined by Lender) are less than ten percent (10%) of
the total Receipts collected by Credit Parties from all sources in any calendar
year (which amount can be estimated by Lender based on Receipts collected by
Credit Parties in any shorter time period as may be determined by Lender) (a
Payment Processing Company that collects Receipts that are below the 10%
threshold as hereby contemplated is sometimes referred to as a “Non-Material
PPC” and a Payment Processing Company that collects Receipts above the 10%
threshold as hereby contemplated is sometimes referred to as a “Material PPC”),
then Credit Parties shall not have an obligation to deliver the Payment
Direction with respect to such particular Payment Processing Company as
contemplated by this Section, but only so long as: (x) no Event of Default
exists under this Agreement or any other Loan Document, and provided no event
has occurred that, with the passage of time, or the giving of notice, or both,
would constitute an Event of Default under this Agreement or any other Loan
Document; (y) Credit Parties instruct the particular Payment Processing Company
to remit all credit/debit card payments from any Customers, any reserves or
holdbacks withheld by such Payment Processing Company, and other Receipts,
directly into the Lock Box Account, rather than any accounts of the Credit
Parties; and (z) to the extent that, despite the foregoing requirement to
instruct such Payment Processing Company to remit all Receipts directly into the
Lock Box Account, any Credit Party receives any Receipts from such Payment
Processing Company directly into an account of the Credit Parties, rather than
the Lock Box Account, then Credit Parties shall notify Lender of the receipt of
such Receipts or other sums within twenty-four (24) hours of receipt of same,
and immediately upon receipt thereof, remit or endorse same to Lender into the
Lock Box Account; provided, however, that any such re-direction shall not
diminish or abrogate Credit Parties’ obligation to direct, instruct and require
all Payment Processing Companies to make all payments and remittances otherwise
due to the Credit Parties directly to the Lock Box Account. Each of the Credit
Parties hereby represent and warrant to Lender that as of the Effective Date, it
has agreements or payment processing relationships with the following Material
PPC’s: None, and with the following Non-Material PPC’s: None.

The Lender and Credit Parties acknowledge that, in some instances, or if
applicable, the mechanics of the payment processing relationships of the Credit
Parties with some of its Payment Processing Companies is such that Credit
Parties have portals or systems which they access online (the “Portals”) through
administrative usernames, passwords and other input details required to gain
access into such Portals (the “Access Details”), and that once the Portals are
accessed with the Access Details, the Credit Parties then, through certain user
elections and options made by Credit Parties on the Portals, elects to what bank
account and when funds from the Payment Processing Companies are transferred to
Credit Parties. In this regard, to the extent the payment mechanics of any
Payment Processing Companies use Portals and Access Details, then on the
Effective Date (or, if acceptable to Lender, in Lender’s sole and absolute
discretion, as soon as practicably possible following the

 -21- 



Effective Date), Credit Parties shall provide to Lender the web address for the
Portals and the Access Details for each of the Payment Processing Companies, and
Lender shall have the full right and authority to modify the Access Details, so
that only Lender has access to the Portals and access to control all payments
and remittances to and from such Payment Processing Companies, and so that
Credit Parties do not have access or authority to change or thereafter modify
the elections made by Lender on the Portals (provided that Lender shall provide
view/read access only to Credit Parties so Credit Parties can see, on a daily
basis, the transactions processed by the Payment Processing Companies and
movement of funds from the Payment Processing Companies to the Lock Box
Account). Lender shall have the absolute right and authority to designate the
account to which any remittances from the Payment Processing Companies are made,
which account shall be the Lock Box Account. Credit Parties hereby agree to
undertake any and all required actions, execute any required documents,
instruments or agreements, or to otherwise do any other thing required or
requested by Lender in order to effectuate the foregoing with respect to the
Portals and Access Details. Credit Parties shall not undertake any action or
give any direction to any Payment Processing Companies that is in conflict with,
changes, or is otherwise in derogation of the requirements and obligations of
Credit Parties set forth in this paragraph. Upon indefeasible payment in full of
all Obligations, and termination of all other commitments of Lender to advance
sums hereunder, Lender shall provide the Access Details and control of the
Portals back to the Credit Parties.

(4)               General Collection Terms. The Credit Parties hereby agree to
undertake any and all required actions, execute any required documents,
instruments or agreements, or to otherwise do any other thing required or
requested by Lender in order to effectuate the requirements of this Section
2.1(e). Lender shall maintain an account at a financial institution acceptable
to Lender in its sole and absolute discretion (the “Lock Box Account”), which
Lock Box Account is and shall be maintained in Lender’s (or its Affiliate’s)
name, and into which all Receipts, whether through wires, electronic fund
transfers, credit and debit card payments from any Customers, and all other
monies, checks, notes, drafts or other payments or Receipts of any kind received
or receivable by, or due to, the Credit Parties shall be deposited. Credit
Parties acknowledge that the Lock Box Account may be established by Lender as an
“FBO” account, pursuant to which the Lock Box Account is in the name of Lender
(or its Affiliate) “for the benefit of” the Credit Parties. Notwithstanding any
such designation on the Lock Box Account, or any documents entered into or
executed by the Credit Parties in connection with the establishment of the Lock
Box Account, the Credit Parties hereby agree and acknowledge that: (i) Lender
shall at all times have full “control” (within the meaning of the UCC) of the
Lock Box Account and all funds deposited therein; (ii) the Credit Parties shall
not revoke Lender’s authority or rights with respect to the Lock Box Account and
the funds therein (notwithstanding any right Credit Parties may have to do so
under ancillary documents executed by the Credit Parties to establish the Lock
Box Account); and (iii) Credit Parties shall not take any action or position
contrary to the intent of the parties as expressed herein that Lender shall at
all times be in full control of the Lock Box Account and the deposits therein.
It is the intent of the parties that all Receipts, whether through wires,
electronic fund transfers, credit and debit card payments from any Customers,
and all other monies, checks, notes, drafts or other payments or Receipts of any
kind received or receivable by, or due to, the Credit Parties, shall be
deposited directly into the Lock Box Account, rather than any other accounts of
Credit Parties, or if received into any account of the Credit Parties, then the
Credit Parties shall immediately re-direct and deposit same into the Lock Box
Account. In this regard, if any Credit Parties, any Affiliate

 -22- 



or Subsidiary, any shareholder, officer, director, employee or agent of the
Credit Parties or any Affiliate or Subsidiary, or any other Person acting for or
in concert with the Credit Parties, shall receive any monies, checks, notes,
drafts or other payments or Receipts, the Credit Parties and each such Person
shall receive all such items in trust for, and as the sole and exclusive
property of, Lender, and, immediately upon receipt thereof, shall remit the same
(or cause the same to be remitted) in kind to the Lock Box Account.

(ii)               Distribution of Funds From the Lock Box Account. The Credit
Parties and Lender agree that all payments made to the Lock Box Account, whether
in respect of Receipts, as proceeds of Collateral, or otherwise, will be swept
from the Lock Box Account to Lender on each Payment Date to be applied according
to the following priorities: (1) to unpaid fees and expenses due hereunder,
including any recurring fees due pursuant to Section 2.2 hereof; (2) to any
custodian/back-up servicer (if applicable); (3) to accrued but unpaid interest
owed under Sections 2.1(c) and 2.4 hereof; (4) to the Receipts Collection Fee;
(5) if at any time the Lender is not holding or has reserved, in the Lock Box
Account or otherwise, an amount equal to at least the Reserve Amount, then
twenty percent (20%) of all Receipts received into the Lock Box Account during
each Sweep Period shall be withheld and applied by Lender to amounts required to
establish the Reserve Amount, until the Reserve Amount is reached, which Reserve
Amount (or portion thereof) may be kept and maintained in the Lock Box Account
during the duration of this Agreement as additional security for the
Obligations; (6) to amounts payable pursuant to Section 2.1(d), including the
Mandatory Principal Repayment Amount, the Estimated Over-Advance Payment, and
other amounts required to eliminate any Over-advance; and (7) upon the
occurrence of an Event of Default, to Lender, to reduce the balance of the
Obligations to zero (each of the foregoing payments, the “Lock Box Payments”).
The amount remaining in the Lock Box Account following the payment of the Lock
Box Payments on each Payment Date (less any amount in the Lock Box Account
withheld and applied by Lender to the Reserve Amount) shall be referred to
herein as the “Net Amount”. The Lender agrees that, provided the Credit Parties
are each in good standing under this Agreement and the other Loan Documents, and
provided no Event of Default exists under this Agreement or any other Loan
Document, and provided no event has occurred that, with the passage of time, or
the giving of notice, or both, would constitute an Event of Default under this
Agreement or any other Loan Document, and further provided that any Estimated
Over-advance Payments have been timely made as required by this Agreement, and
subject to the terms and conditions of this Agreement, the Net Amount will be
transferred to Borrower from the Lock Box Account via wire transfer or
electronic funds transfer to an account designated by the Borrower on the
immediately subsequent Payment Date (provided, however, any failure by Lender to
transfer the Net Amount to Borrower by such date shall not in any way hinder,
impair, or otherwise adversely affect Credit Parties’ Obligations, or Lender’s
rights and remedies under this Agreement or any other Loan Documents). The
Credit Parties agree to pay all reasonable fees, costs and expenses in
connection with opening and maintaining of the Lock Box and the Lock Box
Account. All of such reasonable fees, costs and expenses, if not paid by the
Credit Parties within five (5) Business Days of Lender’s written request, may be
paid by Lender and in such event all amounts paid by Lender shall constitute
Obligations hereunder, shall be payable to Lender by any Credit Party upon
demand, and, until paid, shall bear interest at the Default Rate.
Notwithstanding anything contained herein to the contrary, in the event the
amounts collected into the Lock Box Account from time to time, whether in
respect of Receipts, as proceeds of Collateral, or otherwise, are at any time
not sufficient to pay the amounts due to Lender on any Payment Date

 -23- 



under items (1) – (6) above of this Section 2.1(e)(ii), then the Credit Parties
shall, without further notice or demand from Lender, pay any such shortfall
amounts to the Lock Box Account within three (3) Business Days from the Payment
Date for which such amounts were due, or notwithstanding the foregoing order and
priority, Lender shall have the right to sweep from the Lock Box Account any
such shortfall amounts immediately upon any Receipts coming into the Lock Box
Account.

(iii)             Power of Attorney. It is intended that all Receipts, and all
other checks, drafts, instruments and other items of payment or proceeds of
Collateral at any time received, due or owing to the Credit Parties from a
Customer, any other Person, or otherwise, shall be deposited directly into the
Lock Box Account, and if not deposited directly into the Lock Box Account, shall
be immediately remitted or endorsed by the Credit Parties to Lender into the
Lock Box Account, and, if that remittance or endorsement of any such item shall
not be immediately made for any reason, Lender is hereby irrevocably authorized
to remit or endorse the same on Credit Parties’ behalf. For purpose of this
Section, the Credit Parties irrevocably hereby make, constitute and appoint
Lender (and all Persons designated by Lender for that purpose) as the Credit
Parties’ true and lawful attorney and agent-in-fact: (A) to endorse the Credit
Parties’ name upon said Receipts or items of payment and/or proceeds of
Collateral and upon any chattel paper, document, instrument, invoice or similar
document or agreement relating to any Receipts of the Credit Parties; (B) to
take control in any manner of any item of payment or proceeds thereof; (C) to
have access to the Credit Parties’ operating accounts, through the Credit
Parties’ online banking system, or otherwise, to make remittances of any
Receipts deposited therein into the Lock Box Account as required hereby; (D) to
have access to any lock box or postal box into which any of the Credit Parties’
mail is deposited, and open and process all mail addressed to the Credit Parties
and deposited therein; and (E) direct and otherwise deal with all Payment
Processing Companies, or other Persons, to insure that all Receipts, payments
and reserves as hereby contemplated are remitted to the Lock Box Account.

(iv)             Rights Upon Default. Lender may, at any time and from time to
time after the occurrence and during the continuance of an Event of Default,
whether before or after notification to any Customer and whether before or after
the maturity of any of the Obligations: (A) enforce collection of any of the
Accounts (including all Eligible Accounts) and Receipts of the Credit Parties or
other amounts owed to the Credit Parties by suit or otherwise; (B) exercise all
of the rights and remedies of the Credit Parties with respect to Proceedings
brought to collect any Accounts (including all Eligible Accounts), Receipts, or
other amounts owed to the Credit Parties; (C) surrender, release or exchange all
or any part of any Accounts (including all Eligible Accounts), Receipts, or
other amounts owed to the Credit Parties, or compromise or extend or renew for
any period (whether or not longer than the original period) any indebtedness
thereunder; (D) sell or assign any Account (including all Eligible Accounts) or
Receipts of the Credit Parties, or other amount owed to the Credit Parties, upon
such terms, for such amount and at such time or times as Lender deems advisable;
(E) prepare, file and sign any Credit Parties’ name on any proof of claim in
bankruptcy or other similar document against any Customer or other Person
obligated to the Credit Parties; and (F) do all other acts and things which are
necessary, in Lender’s sole discretion, to fulfill the Credit Parties’
obligations under this Agreement and the other Loan Documents and to allow
Lender to collect the Accounts (including all Eligible Accounts), Receipts, or
other amounts owed to the Credit Parties. In addition to any other provision
hereof, Lender may at any time after the occurrence and during

 -24- 



the continuance of an Event of Default, at the Credit Parties’ expense, notify
any parties obligated on any of the Accounts (including all Eligible Accounts)
and Receipts to make payment directly to Lender of any amounts due or to become
due thereunder.

(v)               Statement. From time to time, Lender may deliver to Borrower
an invoice and or an account statement showing all Revolving Loans, charges and
payments, which shall be deemed final, binding and conclusive upon Borrower,
unless Borrower notifies Lender in writing, specifying any error therein, within
thirty (30) days of the date such account statement is sent to Borrower and any
such notice shall only constitute an objection to the items specifically
identified.

(vi)             Authorization to Deduct Amounts in Lock Box.

(1)               Notwithstanding anything contained in this Agreement to the
contrary, any time that any charges, fees, amounts or other Obligations are due
and owing by any Credit Parties to Lender under this Agreement or any other Loan
Document, Lender shall have the right, and is hereby authorized, to deduct such
charges, fees, amounts or other Obligations directly from the Lock Box Account
and from all receipts from time to time deposited therein.

(2)               Notwithstanding anything contained herein to the contrary and
in addition to the amounts provided in Section 2.1(e)(ii), the Lender may from
time to time, in its sole and absolute discretion, retain in the Lock Box
Account any and all amounts deposited into the Lock Box Account by any Customer
that the Lender deems necessary or appropriate (i) to prevent any insecurity by
the Lender with respect to the total value of the Collateral (including, but not
limited to, the amount held in the Lock Box Account at any time) when compared
to the outstanding amount of all Obligations owed to the Lender; and (ii) to
ensure that the Collateral (including, but not limited to the amount held in the
Lock Box Account) is and remains of a value to adequately serve as appropriate
security for the Obligations of the Credit Parties hereunder.

2.2              Fees.

(a)                Asset Monitoring Fee. Borrower agrees to pay to Lender an
asset monitoring fee (“Asset Monitoring Fee”) equal to One Thousand Five Hundred
and No/100 United States Dollars (US$1,500.00), which shall be due and payable
on the Effective Date, and thereafter on the first day of each third (3rd)
calendar month during the term of this Agreement. The Asset Monitoring Fee shall
be increased in increments of Five Hundred and No/100 United States Dollars
(US$500.00) each time the Revolving Loan Commitment amount is increased pursuant
to Section 2.1(b); provided that the Asset Monitoring Fee shall never exceed Two
Thousand Five Hundred and No/100 United States Dollars (US$2,500.00).

(b)               Transaction Advisory Fee. In addition to the Advisory Fee
contained in Section 2.2(f) herein, the Borrower agrees to pay to Lender a
transaction advisory fee equal to four percent (4.0%) of the Revolving Loan
Commitment as of the Effective Date, and two percent (2.0%) on the amount of any
increase thereof pursuant to Section 2.1(b), which shall be

 -25- 



due and payable on the Effective Date and on the date of any increase to the
Revolving Loan Commitment pursuant to Section 2.1(b).

(c)                Due Diligence Fees. Borrower agrees to pay a due diligence
fee equal to Eighteen Thousand Five Hundred and No/100 United States Dollars
(US$18,500.00), which shall be due and payable in full on the Effective Date, or
any remaining portion thereof shall be due and payable on the Effective Date if
a portion of such fee was paid upon the execution of any term sheet related to
this Agreement.

(d)               Document Review and Legal Fees. Borrower agrees to pay a
document review and legal fee equal to Twenty-Five Thousand and No/100 United
States Dollars (US$25,000.00) which shall be due and payable in full on the
Effective Date, or any remaining portion thereof shall be due and payable on the
Effective Date if a portion of such fee was paid upon the execution of any term
sheet related to this Agreement.

(e)                Other Fees. Borrower also agrees to pay to the Lender (or any
designee of the Lender), upon demand, or to otherwise be responsible for the
payment of, any and all other costs, fees and expenses, including the reasonable
fees, costs, expenses and disbursements of counsel for the Lender and of any
experts and agents, which the Lender may incur or which may otherwise be due and
payable in connection with: (i) the preparation, negotiation, execution,
delivery, recordation, administration, amendment, waiver, subordination, or
other modification or termination of this Agreement or any other Loan Documents
(provided that there shall be no fees for the preparation and negotiation of
this Agreement other than as specifically set forth in the closing or settlement
statement executed by Borrowers and Lender on the Effective Date); (ii) any
documentary stamp taxes, intangibles taxes, recording fees, filing fees, or
other similar taxes, fees or charges imposed by or due to any Governmental
Authority in connection with this Agreement or any other Loan Documents;
(iii) the exercise or enforcement of any of the rights of the Lender under this
Agreement or the Loan Documents; or (iv) the failure by the Credit Parties to
perform or observe any of the provisions of this Agreement or any of the Loan
Documents. Included in the foregoing shall be the amount of all expenses paid or
incurred by Lender in consulting with counsel concerning any of its rights under
this Agreement or any other Loan Document or under applicable law. All such
costs and expenses, if not so immediately paid when due or upon demand thereof,
shall bear interest from the date of outlay until paid, at the Default Rate. All
of such costs and expenses shall be additional Obligations of the Credit Parties
to Lender secured under the Loan Documents. The provisions of this Subsection
shall survive the termination of this Agreement.

(f)                      Advisory Fees. The Borrower shall pay to Lender a fee
for advisory services provided by the Lender to the Borrower prior to the
Effective Date in the amount of Seven Hundred Fifty Thousand and No/100 United
States Dollars (US$750,000.00) (the “Advisory Fee”) by issuing to Lender that
number of shares of the Borrower’s Series B Convertible Preferred Stock (“Series
B Preferred”) having an initial liquidation value equal to the Advisory Fee. It
is agreed that the number of shares of Series B Preferred issuable to Lender
under this Section 2.2(f) shall be 30 (including any Common Stock into which the
Series B Preferred is convertible, the “Advisory Fee Shares”). The Borrower
shall instruct its transfer agent (the “Transfer Agent”) to issue certificates
representing the Advisory Fee Shares issuable

 -26- 



to the Lender immediately upon the Borrower’s execution of this Agreement, and
shall cause its Transfer Agent to deliver such certificates to Lender within
five (5) Business Days from the Effective Date. Upon conversion of the share of
Series B Preferred, the Lender shall never be in possession of an amount of
Common Stock greater than 4.99% of the issued and outstanding Common Stock of
the Borrower provided, however that this ownership restriction described in this
Section may be waived by Lender, in whole or in part, upon 61 days’ prior
written notice. In the event such certificates representing the Advisory Fee
Shares issuable hereunder shall not be delivered to the Lender within said five
(5) Business Day period, same shall be an immediate default under this Agreement
and the other Loan Documents. The Advisory Fee Shares, when issued, shall be
deemed to be validly issued, fully paid, and non-assessable shares of the
Borrower’s Common Stock. The Advisory Fee Shares shall be deemed fully earned as
of the Effective Date, regardless of the amount or number of Revolving Loans
made hereunder. 

(i)                 Adjustments. It is the intention of the Borrower and Lender
that the Lender shall be able to sell (if Lender so elects, in Lender’s sole and
absolute discretion) the Advisory Fee Shares, and generate net proceeds (net of
all brokerage commissions and other fees or charges payable by Lender in
connection with the sale thereof) from such sale equal to the Advisory Fee. The
Lender shall use its best efforts to sell the Advisory Fee Shares in the
Principal Trading Market or otherwise, at any time in accordance with applicable
securities laws. At any time the Lender may elect, the Lender may deliver to the
Borrower a reconciliation statement showing the net proceeds actually received
by the Lender from the sale of the Advisory Fee Shares (the “Sale
Reconciliation”). If, as of the date of the delivery by Lender of the Sale
Reconciliation, the Lender has not realized net proceeds from the sale of such
Advisory Fee Shares equal to at least the Advisory Fee, as shown on the Sale
Reconciliation, then the Borrower shall immediately take all required action
necessary or required in order to cause the issuance of additional shares of
Common Stock or Series B Preferred to the Lender in an amount sufficient such
that, when sold and the net proceeds thereof are added to the net proceeds from
the sale of any of the previously issued and sold Advisory Fee Shares, the
Lender shall have received total net funds equal to the Advisory Fee. If
additional shares of Common Stock or Series B Preferred are issued pursuant to
the immediately preceding sentence, and after the sale of such additional issued
shares of Common Stock or Series B Preferred, the Lender still has not received
net proceeds equal to at least the Advisory Fee, then the Borrower shall again
be required to immediately take all required action necessary or required in
order to cause the issuance of additional shares of Common Stock or Series B
Preferred to the Lender as contemplated above, and such additional issuances
shall continue until the Lender has received net proceeds from the sale of such
Common Stock or Series B Preferred equal to the Advisory Fee. In the event the
Lender receives net proceeds from the sale of Advisory Fee Shares equal to the
Advisory Fee, and the Lender still has Advisory Fee Shares remaining to be sold,
the Lender shall return all such remaining Advisory Fee Shares to the Borrower.
In the event additional Common Stock or Series B Preferred is required to be
issued as outlined above, the Borrower shall instruct its Transfer Agent to
issue certificates representing such additional shares of Common Stock or Series
B Preferred to the Lender immediately subsequent to the Lender’s notification to
the Borrower that additional shares of Common Stock or Series B Preferred are
issuable hereunder, and the Borrower shall in any event cause its Transfer Agent
to deliver such certificates to Lender within three (3) Business Days following
the date Lender notifies the Borrower that additional shares of Common Stock or
Series B Preferred are to be issued hereunder. In the event such certificates
representing such additional shares of Common Stock

 -27- 



or Series B Preferred issuable hereunder shall not be delivered to the Lender
within said three (3) Business Day period, same shall be an immediate default
under this Agreement and the Loan Documents. Notwithstanding anything contained
in this Section to the contrary, the Borrower shall have the right to redeem any
Advisory Fee Shares then in the Lender’s possession for an amount payable by the
Borrower to Lender in cash equal to the Advisory Fee, less any net cash proceeds
received by the Lender from any previous sales of Advisory Fee Shares. Upon
Lender’s receipt of such cash payment in accordance with the immediately
preceding sentence, the Lender shall return any then remaining Advisory Fee
Shares in its possession back to the Borrower and otherwise undertake any
required actions reasonably requested by Borrower to have such then remaining
Advisory Fee Shares returned to Borrower. The Borrower’s obligation to pay the
Advisory Fee contemplated by this Section 2.2(f), whether in cash or thru the
sale of Advisory Fee Shares, shall be an Obligation hereunder, secured by all
Loan Documents, and failure by the Borrower to pay such Advisory Fee in full as
required by this Section 2.2(f) shall be an immediate Event of Default hereunder
and under the other Loan Documents. In the event the Lender elects to increase
the Revolving Loan Commitment as permitted by this Agreement, the Borrower
agrees to pay additional advisory fees to Lender either in cash or in a similar
manner as set forth in this Section 2.2(f) through the issuance of additional
Advisory Fee Shares, at Lender’s sole discretion, in an amount to be mutually
agreed upon between Lender and Borrower.

(ii)               Mandatory Redemption. Notwithstanding anything contained in
this Agreement to the contrary, in the event the Lender has not realized net
proceeds from the sale of Advisory Fee Shares equal to at least the Advisory Fee
by the earlier to occur of: (A) the twelve (12) month anniversary of the
Effective Date; (B) the occurrence of an Event of Default; or (C) the Revolving
Loan Maturity Date, then at any time thereafter, the Lender shall have the
right, upon written notice to the Borrower, to require that the Borrower redeem
all Advisory Fee Shares then in Lender’s possession for cash equal to the
Advisory Fee, less any cash proceeds received by the Lender from any previous
sales of Advisory Fee Shares, if any. In the event such redemption notice is
given by the Lender, the Borrower shall redeem the then remaining Advisory Fee
Shares in Lender’s possession for an amount of Dollars equal to the Advisory
Fee, less any cash proceeds received by the Lender from any previous sales of
Advisory Fee Shares, if any, payable by wire transfer to an account designated
by Lender within five (5) Business Days from the date the Lender delivers such
redemption notice to the Borrower.

(iii)             Piggyback Registration Rights. In the event that the Borrower
files a registration statement with respect to its Common Stock with the SEC
(other than a registration statement on Form S-4 or S-8 or any successor form
thereto) after the Effective Date but before the Lender sells the Advisory Fee
Shares, the Advisory Fee Shares shall be registered pursuant to such
registration statement.

(g)         Matters with Respect to Common Stock.

(i)                 Issuance of Conversion Shares. The parties hereto
acknowledge that pursuant to the terms of the Revolving Note, Lender has the
right, after the occurrence of an Event of Default, to convert amounts due under
the Revolving Note into Common Stock in accordance with the terms of the
Revolving Notes. In the event, for any reason, the Borrower fails to issue, or
cause the Transfer Agent to issue, any portion of the Common Stock issuable

 -28- 



upon conversion of the Revolving Notes (the “Conversion Shares”) to Lender in
connection with the exercise by Lender of any of its conversion rights under the
Revolving Note, then the parties hereto acknowledge that Lender shall
irrevocably be entitled to deliver to the Transfer Agent, on behalf of itself
and the Borrower, a “Conversion Notice” (as defined in the Revolving Note)
requesting the issuance of the Conversion Shares then issuable in accordance
with the terms of the Revolving Note, and the Transfer Agent, provided they are
the acting transfer agent for the Borrower at the time, shall, and the Borrower
hereby irrevocably authorizes and directs the Transfer Agent to, without any
further confirmation or instructions from the Borrower, issue the Conversion
Shares applicable to the Conversion Notice then being exercised, and surrender
to a nationally recognized overnight courier for delivery to Lender at the
address specified in the Conversion Notice, a certificate of the Common Stock of
the Borrower, registered in the name of Lender or its designee, for the number
of Conversion Shares to which Lender shall be then entitled under the Revolving
Note, as set forth in the Conversion Notice.

(ii)               Issuance of Additional Common Stock. The parties hereto
acknowledge that the Borrower has agreed to issue, simultaneously with the
execution of this Agreement and in the future, certain shares of the Borrower’s
Common Stock in accordance with Section 2.2(f) above. In the event, for any
reason, the Borrower fails to issue, or cause its Transfer Agent to issue, any
portion of the Common Stock issuable to Lender hereunder, either now or in the
future, then the parties hereto acknowledge that Lender shall irrevocably be
entitled to deliver to the Transfer Agent, on behalf of itself and the Borrower,
a written instruction requesting the issuance of the shares of Common Stock then
issuable, and the Transfer Agent, provided they are the acting transfer agent
for the Borrower at the time, shall, and the Borrower hereby irrevocably
authorizes and directs the Transfer Agent to, without any further confirmation
or instructions from the Borrower, issue such shares of the Borrower’s Common
Stock as directed by Lender, and surrender to a nationally recognized overnight
courier for delivery to Lender at the address specified in the Lender’s notice,
a certificate of the Common Stock of the Borrower, registered in the name of
Lender, for the number of shares of Common Stock issuable to Lender in
accordance herewith.

(iii)             Removal of Restrictive Legends. In the event that Lender has
any shares of the Borrower’s Common Stock bearing any restrictive legends, and
Lender, through its counsel or other representatives, submits to the Transfer
Agent any such shares for the removal of the restrictive legends thereon,
whether in connection with a sale of such shares pursuant to any exemption to
the registration requirements under the Securities Act, or otherwise, and the
Borrower and or its counsel refuses or fails for any reason to render an opinion
of counsel or any other documents, certificates or instructions required for the
removal of the restrictive legends, then: (A) to the extent such legends could
be lawfully removed under applicable laws, Borrower’s failure to provide the
required opinion of counsel or any other documents, certificates or instructions
required for the removal of the restrictive legends shall be an immediate Event
of Default under this Agreement and all other Loan Documents; and (B) the
Borrower hereby agrees and acknowledges that Lender is hereby irrevocably and
expressly authorized to have counsel to Lender render any and all opinions and
other certificates or instruments which may be required for purposes of removing
such restrictive legends, and the Borrower hereby irrevocably authorizes and
directs the Transfer Agent to, without any further confirmation or instructions
from the Borrower, issue any such shares without restrictive legends as
instructed by Lender, and surrender to a common carrier for overnight delivery
to the address

 -29- 



as specified by Lender, certificates, registered in the name of Lender or its
designees, representing the shares of Common Stock to which Lender is entitled,
without any restrictive legends and otherwise freely transferable on the books
and records of the Borrower.

(iv)             Authorized Agent of the Borrower. The Borrower hereby
irrevocably appoints the Lender and its counsel and its representatives, each as
the Borrower’s duly authorized agent and attorney-in-fact for the Borrower for
the purposes of authorizing and instructing the Transfer Agent to process
issuances, transfers and legend removals upon instructions from Lender, or any
counsel or representatives of Lender, as specifically contemplated herein. The
authorization and power of attorney granted hereby is coupled with an interest
and is irrevocable so long as any Obligations of the Borrower under this
Agreement or any other Loan Documents remain outstanding, and so long as the
Lender owns or has the right to receive, any shares of the Borrower’s Common
Stock hereunder or under the Revolving Notes. In this regard, the Borrower
hereby confirms to the Transfer Agent and the Lender that it can NOT and will
NOT give instructions, including stop orders or otherwise, inconsistent with the
terms of this Agreement with regard to the matters contemplated herein, and that
the Lender shall have the absolute right to provide a copy of this Agreement to
the Transfer Agent as evidence of the Borrower’s irrevocable authority for
Lender and Transfer Agent to process issuances, transfers and legend removals
upon instructions from Lender, or any counsel or representatives of Lender, as
specifically contemplated herein, without any further instructions, orders or
confirmations from the Borrower.

(v)               Injunction and Specific Performance. The Borrower specifically
acknowledges and agrees that in the event of a breach or threatened breach by
the Borrower of any provision of this Section, the Lender will be irreparably
damaged and that damages at law would be an inadequate remedy if this Agreement
were not specifically enforced.  Therefore, in the event of a breach or
threatened breach of any provision of this Section by the Borrower, the Lender
shall be entitled to obtain, in addition to all other rights or remedies Lender
may have, at law or in equity, an injunction restraining such breach, without
being required to show any actual damage or to post any bond or other security,
and/or to a decree for specific performance of the provisions of this Section
2.2(f).

(h)               Surviving Obligations. The Credit Parties agree and
acknowledge that notwithstanding the termination of this Agreement, or the
payment in full of all of the Revolving Loans or other obligations hereunder or
under any other Loan Documents, the Credit Parties’ obligations and liability
under this Agreement and the other Loan Documents, and the Lender’s Lien and
security interest on all Collateral, shall survive, shall remain valid and
effective and shall not be released or terminated, until the Lender receives the
full amount of the Advisory Fee in cash, either through the sale of Advisory Fee
Shares, or through cash payments from Borrower as contemplated by Section
2.2(f). All of the Credit Parties’ obligations under Section 2.2(f) and Section
2.2(g) shall survive termination of this Agreement.

(i)                 Right to Approve Transfer Agent. The Borrower hereby
represents and warrants that the Borrower’s current Transfer Agent is West Coast
Stock Transfer, whose contact information is as follows: 721 N. Vulcan Ave.,
Suite 205, Encinitas, CA 92024 The Borrower hereby agrees that it shall not
change the Transfer Agent, unless the Lender first

 -30- 



approves the proposed new Transfer Agent, such approval to be in Lender’s sole
and absolute discretion.

2.3              Renewal of Revolving Loans; Non-Renewal of Revolving Loans;
Fees. So long as no Event of Default exists under this Agreement or any other
Loan Documents, and so long as no event has occurred that, with the passage of
time, the giving of notice, or both, would constitute an Event of Default under
this Agreement or any other Loan Documents, Borrower shall have the option to
request a renewal of the Revolving Loan Commitment and extension of the
Revolving Loan Maturity Date for one (1) additional six (6) month period. To
make such request, Borrower shall give written notice to Lender of Borrower’s
request to renew the Revolving Loan Commitment and extend the Revolving Loan
Maturity Date for an additional six (6) month period on or before a date that is
thirty (30) days prior to the then scheduled Revolving Loan Maturity Date.
Lender may elect to accept or reject Borrower’s request for a renewal of the
Revolving Loan Commitment and extension of the Revolving Loan Maturity Date in
its sole and absolute discretion, and any acceptance may be conditioned upon
additional obligations, terms and conditions, including an increase in the
percentage used to calculate the amount of Mandatory Principal Repayment Amount.

2.4              Interest and Fee Computation; Collection of Funds. Interest
accrued hereunder shall be payable as set forth in Section 2.1(c) hereof. Except
as otherwise set forth herein, all interest and fees shall be calculated on the
basis of a year consisting of 360 days and shall be paid for the actual number
of days elapsed. Principal payments submitted in funds not immediately available
shall continue to bear interest until collected. If any payment to be made by
Borrower hereunder or under the Revolving Note shall become due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in computing any interest in
respect of such payment. Any Obligations which are not paid when due (subject to
applicable grace periods) shall bear interest at the Default Rate.

2.5              Automatic Debit. In order to effectuate the timely payment of
any of the Obligations when due, Borrower hereby authorizes and directs Lender,
at Lender’s option, to: (i) debit, or cause or instruct the debit of, the amount
of the Obligations to any ordinary deposit account of Borrower; or (ii) make a
Revolving Loan hereunder to pay the amount of the Obligations.

2.6              Discretionary Disbursements. Lender, in its sole and absolute
discretion, may immediately upon notice to Borrower, disburse any or all
proceeds of the Revolving Loans made or available to Borrower pursuant to this
Agreement to pay any fees, costs, expenses or other amounts required to be paid
by Borrower hereunder and not so paid. All monies so disbursed shall be a part
of the Obligations, payable by Borrower to Lender in accordance with the terms
hereof.

2.7              US Dollars; Currency Risk. All Receipts will be in Dollars. In
the event Receipts are not in Dollars, Borrower shall bear the risk of Lender’s
currency losses, and if Lender suffers a currency loss and the result is to
increase the cost to Lender or to reduce the amount of any sum received or
receivable by Lender under this Agreement or under the Revolving Note with
respect thereto, then after demand by Lender (which demand shall be accompanied
by a certificate

 -31- 



setting forth reasonably detailed calculations of the basis of such demand),
Borrower shall pay to Lender such additional amount or amounts as will
compensate Lender for such increased cost or such reduction. Borrower hereby
authorizes Lender to advance or cause an advance of Revolving Loans to pay for
the increased costs or reductions associated with any such currency losses.

3.                  CONDITIONS OF BORROWING.

Notwithstanding any other provision of this Agreement, the obligation of Lender
to disburse or make all or any portion of any Loans is subject to satisfaction
of all of the following conditions precedent (unless a condition is waived in
writing by Lender) contained in this Article 3.

3.1              Loan Documents to be Executed by Borrower. As a condition
precedent to Lender’s disbursal or making of the Loans pursuant to this
Agreement, Borrower shall have executed or cause to be executed and delivered to
Lender all of the following documents, each of which must be satisfactory to
Lender and Lender’s counsel in form, substance and execution:

(a)                Credit Agreement. An original of this Agreement, duly
executed by Credit Parties;

(b)               Revolving Note. An original Revolving Note, duly executed by
Credit Parties;

(c)                Security Agreement. An original of the Security Agreements,
duly executed by the Credit Parties;

(d)               Guaranty Agreement. An original of the Guaranty Agreement,
duly executed by the Guarantor;

(e)                Pledge Agreement. An original of the Pledge Agreement, duly
executed by the Borrower;

(f)                Subordination Agreement. An original of the Subordination
Agreement, duly executed by the Credit Parties, Labor Smart, Inc. and Ryan
Schadel.

(g)               Validity Guaranties. An original of each Validity Certificate,
duly executed by such officers and directors of Borrower as Lender shall
require;

(h)               Irrevocable Transfer Agent Instructions. An original of the
Irrevocable Transfer Agent Instructions, duly executed by the Borrower and the
Borrower’s Transfer Agent;

(i)                 Closing Statement. An original of a closing or settlement
statement, duly executed by the Borrower and

 -32- 



(j)                 Additional Documents. Such other agreements, documents,
instruments, certificates, financial statements, schedules, resolutions,
opinions of counsel, notes and other items which Lender shall require in
connection with this Agreement.

3.2              Organizational and Authorization Documents. A certificate of
the corporate secretary, manager, members or other officer, partner, manager or
equivalent authorized Person of each Credit Party certifying and attaching: (i)
copies of each Credit Parties’ respective articles of incorporation (including
any certificates of designation, is applicable), bylaws, operating agreement,
partnership agreement, certificate of organization or other applicable formation
or governing documents; (ii) resolutions of the board of directors, managers,
members, general partners or other Persons with proper authority to manage the
affairs of, and otherwise bind, each Credit Party, approving and authorizing the
execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby; (iii) resolution of the Guarantors’
shareholders (if applicable), approving and authorizing the execution, delivery
and performance of the Loan Documents to which it is party and the transactions
contemplated thereby; and (iv) the signatures and incumbency of the officers,
managers, members, partners or other authorized Persons of each Credit Party
executing any of the Loan Documents, each of which Borrower hereby certifies to
be true and complete, and in full force and effect without modification, it
being understood that Lender may conclusively rely on each such document and
certificate until formally advised by Borrower of any changes therein.

3.3              Certificates of Good Standing. Copies of certificates of good
standing with respect to each Credit Party, issued by the Secretary of State of
the state of incorporation of each Credit Party, dated such a date as is
reasonably acceptable to Lender, evidencing the good standing thereof.

3.4              Search Results. Copies of UCC search reports dated such a date
as is reasonably acceptable to Lender, listing all effective financing
statements which name each Credit Party, under its present name and any previous
names, as debtors, together with copies of such financing statements.

3.5              Insurance. Within thirty (30) days of the Effective Date,
evidence satisfactory to Lender of the existence of insurance required to be
maintained pursuant to this Agreement and the Security Agreement, together with
evidence that Lender has been named as additional insured and lender’s loss
payee, as applicable, on all related insurance policies.

3.6              Use of Proceeds. A detailed summary of the Borrower’s use of
the proceeds being funded hereunder.

3.7              Certificates. Originals of certificates evidencing the shares
and/or membership interests, as applicable, to be pledged in connection with the
Pledge Agreement.

3.8              Customer Payment Redirection. Evidence satisfactory to the
Lender that the Credit Parties have irrevocably instructed its Customers to
redirect all Receipts to the Lock Box Account.

3.9              Income Statement / Profit and Loss Statement. An income
statement or a profit and loss statement showing the consolidated revenues,
expenses, profits and losses of the Credit

 -33- 



Parties for the twelve (12) month period ending the Effective Date, as well as a
reasonable projection of the consolidated revenues, expenses, profits and losses
of the Credit Parties for the twelve (12) month period immediately following the
Effective Date.

3.10          Opinion of Counsel. A customary opinion of Borrower’s counsel, in
form satisfactory to Lender.

3.11          Perfection of Lien on Collateral. The Credit Parties shall have
duly authorized, executed and delivered any other related documentation
necessary or advisable to perfect the Lien on the Collateral in the jurisdiction
of incorporation of the Credit Parties, including such UCC-1 Financing
Statements and any and all documents necessary to complete any filings which
Lender shall require in connection with this Agreement.

3.12          Press Release Authorization. Evidence satisfactory to the Lender
that the Borrower has authorized the Lender to publish such press releases with
respect to this Agreement and the instant transaction, including a copy of an
e-mail delivered to Marketwire.com by the Borrower whereby the Borrower
authorizes the Lender to use its name and, if applicable, stock symbol, in
connection with current or future press releases.

3.13          Payment of Fees. Borrower shall have paid to Lender all fees,
costs and expenses, including due diligence expenses, attorney’s fees, search
fees, title fees, documentation and filing fees (including documentary stamps
and taxes payable on the face amount of the Revolving Note).

3.14          Event of Default. No Event of Default, or event which, with notice
or lapse of time, or both, would constitute an Event of Default, shall have
occurred and be continuing.

3.15          Adverse Changes. There shall not have occurred any Material
Adverse Effect.

3.16          Litigation. No pending claim, investigation, litigation or other
Proceeding shall have been instituted against any Credit Party or any of their
respective officers, shareholders, members, managers, partners, or other
principals of any Credit Party.

3.17          Representations and Warranties. No representation or warranty of
any of the Credit Parties contained herein or in any Loan Documents shall be
untrue or incorrect in any material respect as of the date of any Loans as
though made on such date, except to the extent such representation or warranty
expressly relates to an earlier date.

3.18          Due Diligence. The business, legal and collateral due diligence
review performed by Lender, including a review of the Credit Parties’ historical
performance and financial information, must be acceptable to Lender in its sole
discretion. Lender reserves the right to increase any and all aspects of its due
diligence in Lender’s sole discretion.

3.19          Key Personnel Investigations. Lender shall be satisfied, in its
sole discretion, with results from background investigations conducted on key
members of Borrower’s principals and management teams.

 -34- 



3.20          Repayment of Outstanding Indebtedness. The Credit Parties shall
have repaid in full all outstanding indebtedness secured by Collateral, other
than indebtedness giving rise to Permitted Liens.

3.21          Loan Documents to be Executed by any Subsidiary following the
Effective Date. Within ten (10) days of any entity becoming a Subsidiary of any
Credit Party, the following documents shall be executed and delivered to Lender,
each of which must be satisfactory to Lender and Lender’s counsel in form,
substance and execution:

(a)              Consent and Agreement. An original of a Consent and Agreement
duly executed by such Subsidiary, pursuant to which such Subsidiary consents and
agrees to become a “Credit Party” hereunder and to be bound by the terms and
conditions of this Agreement and all other Loan Documents;

(b)               Security Agreement. An original of a Security Agreement, duly
executed by such Subsidiary;

(c)                Guaranty Agreement. An original of a Guaranty Agreement, duly
executed by such Subsidiary;

(d)               Pledge Agreement. An original of a Pledge Agreement, duly
executed by the parent of the Subsidiary;

(e)              Organizational and Authorization Documents. A certificate of
the corporate secretary, manager, members or other officer, partner, manager or
equivalent authorized Person of such Subsidiary certifying and attaching: (i)
copies of such Subsidiary’s articles of incorporation (including any
certificates of designation, is applicable), bylaws, operating agreement,
partnership agreement, certificate of organization or other applicable formation
or governing documents; (ii) resolutions of the board of directors, managers,
members, general partners or other Persons with proper authority to manage the
affairs of, and authorizing the execution, delivery and performance of the Loan
Documents to which it is party and the transactions contemplated thereby; (iii)
resolution of the Subsidiary’s shareholders (if applicable), approving and
authorizing the execution, delivery and performance of the Loan Documents to
which it is or will become a party and the transactions contemplated thereby;
and (iv) the signatures and incumbency of the officers, managers, members,
partners or other authorized Persons of such Subsidiary executing any of the
Loan Documents, each of which Borrower hereby certifies to be true and complete,
and in full force and effect without modification, it being understood that
Lender may conclusively rely on each such document and certificate until
formally advised by Borrower of any changes therein.

(f)              Additional Documents. Such other agreements, documents,
instruments, certificates, financial statements, schedules, resolutions,
opinions of counsel, notes and other items which Lender shall require in
connection with this Agreement and the other Loan Documents.

3.22          Loan Documents to be Executed by each Credit Party Upon Each
Subsequent Advance. As a condition precedent to Lender’s disbursal or making of
additional advances of principal pursuant to this Agreement following the
Effective Date, the Credit Parties shall have

 -35- 



executed or caused to be executed and delivered to Lender all of the documents
in this Section 3 applicable thereto, and such documents shall remain in full
force and effect as of the date of the subsequent principal advance.

4.                  NOTES EVIDENCING LOANS.

The Revolving Loans shall be evidenced by the Revolving Note (together with any
and all renewal, extension, modification or replacement notes executed by
Borrower and delivered to Lender and given in substitution therefor) duly
executed by Borrower, and consented and agreed to by the Guarantors, and payable
to the order of Lender. At the time of the initial disbursement of a Revolving
Loan and at each time an additional Revolving Loan shall be requested hereunder
or a repayment made in whole or in part thereon, an appropriate notation thereof
shall be made on the books and records of Lender. All amounts recorded shall be,
absent demonstrable error, conclusive and binding evidence of: (i) the principal
amount of the Revolving Loans advanced hereunder; (ii) any unpaid interest owing
on the Revolving Loans; and (iii) all amounts repaid on the Revolving Loans. The
failure to record any such amount or any error in recording such amounts shall
not, however, limit or otherwise adversely affect the obligations of Borrower
under the Revolving Note to repay the principal amount of the Revolving Loans,
together with all other Obligations.

5.                  MANNER OF BORROWING.

5.1              Loan Requests. Subject to Section 2.1(a) and Article 3 hereof,
the Loans shall be made available to Borrower in accordance with the terms and
provisions of this Agreement, up to the then applicable Revolving Loan
Availability; provided, however, that, notwithstanding anything contained in
this Agreement or any other Loan Documents to the contrary, each Revolving Loan
requested by Borrower under this Agreement shall be subject to Lender’s
approval, which approval may be given or withheld in Lender’s sole and absolute
discretion. A Revolving Loan may only be made if no Event of Default shall have
occurred or be continuing, and only if no event shall have occurred that, with
the passage of time, the giving of notice, or both, would constitute an Event of
Default under this Agreement or the other Loan Documents, and shall be subject
to: (i) Lender’s preparation of a Borrowing Base Certificate, showing that there
is borrowing availability under the Revolving Loan Availability and pursuant to
a calculation of the Borrowing Base Amount; and (ii) Receipts deposited into the
Lock Box Account, Eligible Accounts and other Collateral being acceptable to
Lender.

5.2              Communications. Lender is authorized to rely on any written,
verbal, electronic, telephonic or telecopy loan requests which Lender believes
in its good faith judgment to emanate from the President or Chief Executive
Officer, or any other authorized representative of Borrower. Borrower hereby
irrevocably confirms, ratifies and approves all such advances by Lender and
Borrower hereby indemnifies Lender against losses and expenses (including court
costs, attorneys’ and paralegals’ fees) and shall hold Lender harmless with
respect thereto.

6.                  SECURITY FOR THE OBLIGATIONS.

6.1              Security Agreement. To secure the payment and performance by
Borrower of the Obligations hereunder, each of the Credit Parties grants, under
and pursuant to the Security

 -36- 



Agreement executed by the Credit Parties dated as of the Effective Date, to
Lender, its successors and assigns, an unconditional, continuing,
first-priority, perfected security interest in, and does hereby assign,
transfer, mortgage, convey, pledge, hypothecate and set over to Lender, its
successors and assigns, all of the right, title and interest of the Credit
Parties in and to the Collateral, whether now owned or hereafter acquired, and
all proceeds (including all insurance proceeds) and products of any of the
Collateral. At any time upon Lender’s request, the Credit Parties shall execute
and deliver to Lender any other documents, instruments or certificates requested
by Lender for the purpose of properly documenting and perfecting the security
interests of Lender in and to the Collateral granted hereunder, including any
additional security agreements, mortgages, control agreements, and financing
statements. The Security Agreement executed by the Credit Parties shall
terminate following the full payment and performance of all of the Obligations
hereunder and under any Loan Document and upon Lender’s express written
acknowledgement of such full payment and performance being received by the
Borrower.

6.2              Pledge Agreement. To secure the payment and performance by
Borrower of the Obligations hereunder, the Borrower shall grant, under and
pursuant to the Pledge Agreement executed by the Borrower dated as of the
Effective Date, to Lender, its successors and assigns, a continuing,
first-priority security interest in, and assignment, transference, mortgage,
conveyance, pledge, hypothecation and set over to Lender, its successors and
assigns, all of the Borrower’s right, title and interest in and to all of the
shares and/or membership interests, as applicable, of each Guarantor. At any
time upon Lender’s request, the Borrower shall execute and deliver to Lender any
other documents, instruments or certificates requested by Lender for the purpose
of properly documenting and perfecting the security interests of Lender in and
to the shares of common stock of the Guarantor granted hereunder, including any
additional pledge agreements and financing statements. The Pledge Agreement
executed by the Borrower shall terminate following the full payment and
performance of all of the Obligations hereunder and under any Loan Document and
upon Lender’s express written acknowledgement of such full payment and
performance being received by the Borrower.

7.                  REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES.

To induce Lender to make the Loans, the Credit Parties make the following
representations and warranties to Lender, each of which shall be true and
correct in all material respects as of the date of the execution and delivery of
this Agreement and as of the date of each Revolving Loan made hereunder, except
to the extent such representation expressly relates to an earlier date, and
which shall survive the execution and delivery of this Agreement:

7.1              Subsidiaries. A list of all of the Borrower’s Subsidiaries and
each of the Guarantor’s Subsidiaries are listed on Schedule 7.1 hereto. All of
such Subsidiaries are wholly-owned Subsidiaries of the Borrower or a Guarantor,
as applicable, and except for such Subsidiaries as listed on Schedule 7.1, no
Borrower or Guarantor has any Control over, any other Person.

7.2              Borrower Organization and Name. Each Credit Party is a
corporation, limited liability company, or other form of legally recognized
entity, as applicable, duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, and has the full power and
authority and all necessary Permits to: (i) enter into and execute this

 -37- 



Agreement and the Loan Documents and to perform all of its obligations hereunder
and thereunder; and (ii) own and operate its assets and properties and to
conduct and carry on its business as and to the extent now conducted. Each
Credit Party is duly qualified to transact business and is in good standing as a
foreign corporation, company or other entity in each jurisdiction where the
character of its business or the ownership or use and operation of its assets or
properties requires such qualification. The exact legal names of each of the
Credit Parties is as set forth in the first paragraph of this Agreement, and the
Credit Parties do not currently conduct, nor have the Credit Parties conducted,
during the last five (5) years, business under any other name or trade name,
except for Aviana Corp.

7.3              Authorization; Validity. Each Credit Party has full right,
power and authority to enter into this Agreement, to make the borrowings and
execute and deliver the Loan Documents as provided herein and to perform all of
its duties and obligations under this Agreement and the Loan Documents and no
other action or consent on the part of the Credit Parties, its board of
directors, stockholders, members, managers, partners, or any other Person is
necessary or required by the Credit Parties to execute this Agreement and the
Loan Documents, consummate the transactions contemplated herein and therein, and
perform all of its obligations hereunder and thereunder. The execution and
delivery of this Agreement and the Loan Documents will not, nor will the
observance or performance of any of the matters and things herein or therein set
forth, violate or contravene any provision of law or of the Credit Parties’
articles of incorporation, bylaws, operating agreement, partnership agreement,
or other governing documents. All necessary and appropriate action has been
taken on the part of the Credit Parties to authorize the execution and delivery
of this Agreement and the Loan Documents and the issuance of the Revolving Note.
This Agreement and the Loan Documents are valid and binding agreements and
contracts of the Credit Parties, enforceable against the Credit Parties in
accordance with their respective terms, except to the extent that enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium and
other laws enacted for the relief of debtors generally and other similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles which may affect the availability of specific performance and other
equitable remedies. The Credit Parties do not know of any reason why the Credit
Parties cannot perform any of its obligations under this Agreement, the Loan
Documents or any related agreements.

7.4              Capitalization. The authorized capital stock or other
capitalization of each Credit Party, as applicable, is as set forth in Schedule
7.4(a) attached hereto. Schedule 7.4(a) shall specify, for each Credit Party,
the total number of authorized shares of capital stock or other securities (or
functional equivalents thereof in the applicable jurisdiction), and of such
authorized shares or securities, the number which are designated as Common
Stock, the number designated as preferred stock (the “Preferred Stock”), or any
other applicable designations. Schedule 7.4(a) shall also specify, for each
Credit Party, as applicable, as of the date hereof, the number of shares of
Common Stock issued and outstanding and the number of shares of Preferred Stock
issued and outstanding, or, if applicable, the number and classes of other
securities issued and outstanding, and the names and amounts of such stock other
securities owned by each Person who is a stockholder or owner of other
securities in any Credit Party. All of the outstanding shares of capital stock
or other securities of each Credit Party are validly issued, fully paid and
non-assessable, have been issued in compliance with all foreign, federal and
state securities laws and none of such outstanding shares or other securities
were issued in violation of any preemptive rights or similar rights to subscribe
for or purchase securities. As of the date of this

 -38- 



Agreement, no shares of capital stock or other securities of any Credit Party
are subject to preemptive rights or any other similar rights or any Liens
suffered or permitted by any Credit Parties. The Common Stock is currently
quoted by the OTC Markets on the Pink Sheets under the trading symbol “TSGL”.
The Borrower has received no notice, either oral or written, with respect to the
continued eligibility of the Common Stock for quotation on the Principal Trading
Market, and the Borrower has maintained all requirements on its part for the
continuation of such quotation. Except for the securities to be issued pursuant
to this Agreement, and except as set forth in Schedule 7.4(b), as of the date of
this Agreement: (i) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock or other
securities of any Credit Party, or contracts, commitments, understandings or
arrangements by which any Credit Party is or may become bound to issue
additional shares of capital stock or other securities of any Credit Party, or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock or other securities of any Credit Party; (ii) there are
no outstanding debt securities, notes, credit agreements, credit facilities or
other contracts or instruments evidencing Funded Indebtedness of any Credit
Party, or by which any Credit Party is or may become bound; (iii) there are no
outstanding registration statements with respect to any Credit Party or any of
its securities and there are no outstanding comment letters from any
Governmental Authority with respect to any securities of any Credit Party;
(iv) there are no agreements or arrangements under which any Credit Party is
obligated to register the sale of any of its securities under the Securities Act
or any other laws of any Governmental Authority; (v) there are no financing
statements or other security interests or Liens filed with any Governmental
Authority securing any obligations of any Credit Party, or filed in connection
with any assets or properties of any Credit Party; (vi) there are no securities
or instruments containing anti-dilution or similar provisions that will be
triggered by this Agreement or any related agreement or the consummation of the
transactions described herein or therein; and (vii) there are no outstanding
securities or instruments of any Credit Party which contain any redemption or
similar provisions, and there are no contracts or agreements by which any Credit
Party is or may become bound to redeem a security of any Credit Party. Borrower
has furnished to the Lender true, complete and correct copies of, as applicable,
each Credit Parties’ respective articles of incorporation (including any
certificates of designation, is applicable), bylaws, operating agreement,
partnership agreement, certificate of organization or similar organizational and
governing documents. Except for the documents delivered to Lender in accordance
with the immediately preceding sentence, there are no other shareholder
agreements, voting agreements, operating agreements, or other contracts or
agreements of any nature or kind that restrict, limit or in any manner impose
obligations, restrictions or limitations on the governance of any Credit Party.

7.5              No Conflicts; Consents and Approvals. The execution, delivery
and performance of this Agreement and the Loan Documents, and the consummation
of the transactions contemplated hereby and thereby, including the issuance of
the Revolving Note, will not: (i) constitute a violation of or conflict with any
Credit Parties’ respective articles of incorporation (including any certificates
of designation, is applicable), bylaws, operating agreement, partnership
agreement, certificate of organization or similar governing or organizational
documents; (ii) constitute a violation of, or a default or breach under (either
immediately, upon notice, upon lapse of time, or both), or conflicts with, or
gives to any other Person any rights of termination, amendment, acceleration or
cancellation of, any provision of any contract or

 -39- 



agreement to which any Credit Party is a party or by which any of its or their
assets or properties may be bound; (iii) constitute a violation of, or a default
or breach under (either immediately, upon notice, upon lapse of time, or both),
or conflicts with, any order, writ, injunction, decree, or any other judgment of
any nature whatsoever; (iv) constitute a violation of, or conflict with, any
law, rule, ordinance or other regulation (including foreign and United States
federal and state securities laws); or (v) result in the loss or adverse
modification of, or the imposition of any fine, penalty or other Lien, claim or
encumbrance with respect to, any Permit granted or issued to, or otherwise held
by or for the use of, any Credit Party or any of its assets. The Credit Parties
are not in violation of any Credit Parties’ respective articles of incorporation
(including any certificates of designation, is applicable), bylaws, operating
agreement, partnership agreement, certificate of organization or similar
governing or organizational documents, as applicable, and the Credit Parties are
not in default or breach (and no event has occurred which with notice or lapse
of time or both could put any Credit Party in default or breach) under, and the
Credit Parties have not taken any action or failed to take any action that would
give to any other Person any rights of termination, amendment, acceleration or
cancellation of, any contract or agreement to which any Credit Party is a party
or by which any property or assets of any Credit Party are bound or affected. No
business of any Credit Party is being conducted, and shall not be conducted, in
violation of any law, rule, ordinance or other regulation. Except as
specifically contemplated by this Agreement, the Credit Parties are not required
to obtain any consent or approval of, from, or with any Governmental Authority,
or any other Person, in order for it to execute, deliver or perform any of its
obligations under this Agreement or the Loan Documents in accordance with the
terms hereof or thereof. All consents and approvals which any Credit Party is
required to obtain pursuant to the immediately preceding sentence have been
obtained or effected on or prior to the Effective Date.

7.6              Issuance of Securities. The Advisory Fee Shares are duly
authorized and, upon issuance in accordance with the terms hereof, shall be duly
issued, fully paid and non-assessable, and free from all Liens, claims, charges,
taxes, or other encumbrances with respect to the issue thereof, and will be
issued in compliance with all applicable United States federal and state
securities laws and the laws of any foreign jurisdiction applicable to the
issuance thereof. Any shares issuable upon conversion of the Revolving Notes, in
accordance with the terms of the Revolving Notes, are duly authorized and, upon
issuance in accordance with the terms hereof, shall be duly issued, fully paid
and non-assessable, and free from all Liens, claims, charges, taxes, or other
encumbrances with respect to the issue thereof, and will be issued in compliance
with all applicable United States federal and state securities laws and the laws
of any foreign jurisdiction applicable to the issuance thereof. Subject to the
accuracy of Lender’s representations in Section 8, the issuance of the Revolving
Note, any shares issuable pursuant to the Revolving Note and the Advisory Fee
Shares are and will be exempt from: (i) the registration and prospectus delivery
requirements of the Securities Act; (ii) the registration and/or qualification
provisions of all applicable state and provincial securities and “blue sky”
laws; and (iii) any similar registration or qualification requirements of any
foreign jurisdiction or other Governmental Authority.

7.7              Compliance With Laws. The nature and transaction of the Credit
Parties’ business and operations and the use of its properties and assets,
including the Collateral or any real estate owned, leased, or occupied by the
Credit Parties, do not and during the term of the Loans shall not, violate or
conflict with any applicable law, statute, ordinance, rule, regulation or

 -40- 



order of any kind or nature, including the provisions of the Fair Labor
Standards Act or any zoning, land use, building, noise abatement, occupational
health and safety or other laws, any Permit or any condition, grant, easement,
covenant, condition or restriction, whether recorded or not, except to the
extent such violation or conflict would not result in a Material Adverse Effect.

7.8              Environmental Laws and Hazardous Substances. Except to the
extent that any of the following would not have a Material Adverse Effect
(including financial reserves, insurance policies and cure periods relating to
compliance with applicable laws and Permits) and are used in such amounts as are
customary in the Ordinary Course of Business in compliance with all applicable
Environmental Laws, the Credit Parties represent and warrant to Lender that, to
the best knowledge of each of the Credit Parties: (i) the Credit Parties have
not generated, used, stored, treated, transported, manufactured, handled,
produced or disposed of any Hazardous Materials, on or off any of the premises
of the Credit Parties (whether or not owned by the Credit Parties) in any manner
which at any time violates any Environmental Law or any Permit, certificate,
approval or similar authorization thereunder; (ii) the operations of the Credit
Parties comply in all material respects with all Environmental Laws and all
Permits certificates, approvals and similar authorizations thereunder; (iii)
there has been no investigation, Proceeding, complaint, order, directive, claim,
citation or notice by any Governmental Authority or any other Person, nor is any
of same pending or, to Credit Parties’ knowledge, threatened; and (iv) the
Credit Parties do not have any liability, contingent or otherwise, in connection
with a release, spill or discharge, threatened or actual, of any Hazardous
Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Material.

7.9              Collateral Representations. No Person other than the Credit
Parties, owns or has other rights in the Collateral, and the Collateral is valid
and genuine Collateral, free from any Lien of any kind, other than the Lien of
Lender and Permitted Liens.

7.10          Financial Statements. The Borrower has delivered to the Lender an
audited consolidated Balance Sheet and Statement of Income for fiscal year
ending December 31, 2014, and an unaudited consolidated Balance Sheet and
Statement of Income as of September 30, 2014 (collectively, together with any
financial statements filed by the Borrower with the SEC, any Principal Trading
Market, or any other Governmental Authority, if applicable, the “Financial
Statements”). The Financial Statements have been prepared in accordance with
GAAP, consistently applied, during the periods involved (except: (i) as may be
otherwise indicated in such Financial Statements or the notes thereto; or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements), and fairly and accurately
present in all material respects the consolidated financial position of the
Credit Parties as of the dates thereof and the consolidated results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). To the best
knowledge of the Credit Parties, no other information provided by or on behalf
of the Credit Parties to the Lender, either as a disclosure schedule to this
Agreement, or otherwise in connection with Lender’s due diligence investigation
of the Credit Parties, contains any untrue statement of a material fact or omits
to state any material fact necessary in order to make the statements therein, in
the light of the circumstance under which they are or were made, not misleading.

 -41- 



7.11          Public Documents. The Common Stock of the Borrower is registered
pursuant to Section 12 of the Exchange Act and the Borrower is subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act. The Borrower
has timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the SEC, the Principal Trading Market, or any
other Governmental Authority, as applicable (all of the foregoing filed within
the two (2) years preceding the date hereof or amended after the date hereof and
all exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “Public Documents”). The Borrower is current with its filing obligations
with the SEC, the Principal Trading Market, or any other Governmental Authority,
as applicable, and all Public Documents have been filed on a timely basis by the
Borrower. The Borrower represents and warrants that true and complete copies of
the Public Documents are available on the SEC website or the Principal Trading
Market website, as applicable (www.sec.gov, or www.otcmarkets.com) at no charge
to Lender, and Lender acknowledges that it may retrieve all Public Documents
from such websites and Lender’s access to such Public Documents through such
website shall constitute delivery of the Public Documents to Lender; provided,
however, that if Lender is unable to obtain any of such Public Documents from
such websites at no charge, as result of such websites not being available or
any other reason beyond Lender’s control, then upon request from Lender, the
Borrower shall deliver to Lender true and complete copies of such Public
Documents. The Borrower shall also deliver to Lender true and complete copies of
all draft filings, reports, schedules, statements and other documents required
to be filed with the requirements of the Principal Trading Market that have been
prepared but not filed with the Principal Trading Market as of the date hereof.
None of the Public Documents, at the time they were filed with the SEC, the
Principal Trading Market, or other Governmental Authority, as applicable,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. None of the statements made in any such Public Documents is, or has
been, required to be amended or updated under applicable law (except for such
statements as have been amended or updated in subsequent filings prior the date
hereof, which amendments or updates are also part of the Public Documents). As
of their respective dates, the consolidated financial statements of the Borrower
and its Subsidiaries included in the Public Documents complied in all material
respects with applicable accounting requirements and any published rules and
regulations of the SEC and Principal Trading Market with respect thereto.

7.12          Absence of Certain Changes. Since the date of the most recent of
the Financial Statements, none of the following have occurred:

(a)                There has been no event or circumstance of any nature
whatsoever that has resulted in, or could reasonably be expected to result in, a
Material Adverse Effect; or

(b)               Any transaction, event, action, development, payment, or any
other matter of any nature whatsoever entered into by the Credit Parties other
than in the Ordinary Course of Business of the Credit Parties or as has been
disclosed in the Public Documents.

7.13          Litigation and Taxes. There is no Proceeding pending, or to the
best knowledge of the Credit Parties, threatened, against any Credit Party or
its officers, managers, members, shareholders or other principals, or against or
affecting any of its assets. In addition, there is no

 -42- 



outstanding judgments, orders, writs, decrees or other similar matters or items
against or affecting the Credit Parties, its business or assets. The Credit
Parties have not received any material complaint from any Customer, supplier,
vendor or employee. The Credit Parties have duly filed all applicable income or
other tax returns and has paid all income or other taxes when due. There is no
Proceeding, controversy or objection pending or threatened in respect of any tax
returns of the Credit Parties.

7.14          Event of Default. No Event of Default has occurred and is
continuing, and no event has occurred and is continuing which, with the lapse of
time, the giving of notice, or both, would constitute such an Event of Default
under this Agreement or any of the other Loan Documents, and the Credit Parties
are not in default (without regard to grace or cure periods) under any contract
or agreement to which it is a party or by which any of their respective assets
are bound.

7.15          ERISA Obligations. To the best knowledge of each of the Credit
Parties, all Employee Plans of the Credit Parties meet the minimum funding
standards of Section 302 of ERISA, where applicable, and each such Employee Plan
that is intended to be qualified within the meaning of Section 401 of the
Internal Revenue Code of 1986 is qualified. No withdrawal liability has been
incurred under any such Employee Plans and no “Reportable Event” or “Prohibited
Transaction” (as such terms are defined in ERISA), has occurred with respect to
any such Employee Plans, unless approved by the appropriate Governmental
Authority. To the best knowledge of each of the Credit Parties, the Credit
Parties have promptly paid and discharged all obligations and liabilities
arising under the ERISA of a character which if unpaid or unperformed might
result in the imposition of a Lien against any of its properties or assets.

7.16          Adverse Circumstances. No condition, circumstance, event,
agreement, document, instrument, restriction, litigation or Proceeding (or
threatened litigation or Proceeding or basis therefor) exists which: (i) could
adversely affect the validity or priority of the Liens granted to Lender under
the Loan Documents; (ii) could adversely affect the ability of the Credit
Parties to perform its obligations under the Loan Documents; (iii) would
constitute a default under any of the Loan Documents; (iv) would constitute such
a default with the giving of notice or lapse of time or both; or (v) would
constitute or give rise to a Material Adverse Effect.

7.17          Liabilities and Indebtedness of the Borrower. The Credit Parties
do not have any Funded Indebtedness or any liabilities or obligations of any
nature whatsoever, except: (i) as disclosed in the Financial Statements; or (ii)
liabilities and obligations incurred in the Ordinary Course of Business since
the date of the last Financial Statements which do not or would not,
individually or in the aggregate, exceed Ten Thousand and No/100 United States
Dollars (US$10,000.00) or otherwise have a Material Adverse Effect.

7.18          Real Estate.

(a)                Real Property Ownership. Except for the Credit Party Leases
and as otherwise disclosed in Schedule 7.18, Borrower does not own any Real
Property.

(b)               Real Property Leases. Except for ordinary leases for office
space from which the Credit Parties conduct its business (the “Credit Party
Leases”), the Credit Parties

 -43- 



do not lease any other Real Property. With respect to each of the Credit Party
Leases: (i) the Credit Parties have been in peaceful possession of the property
leased thereunder and neither the Credit Parties nor the landlord is in default
thereunder; (ii) no waiver, indulgence or postponement of any of the obligations
thereunder has been granted by the Credit Parties or landlord thereunder; and
(iii) there exists no event, occurrence, condition or act known to the officers
or directors of the Credit Parties which, upon notice or lapse of time or both,
would be or could become a default thereunder or which could result in the
termination of the Credit Party Leases, or any of them, or have a Material
Adverse Effect. The Credit Parties have not violated nor breached any provision
of any such Credit Party Leases, and all obligations required to be performed by
the Credit Parties under any of such Credit Party Leases have been fully, timely
and properly performed. The Credit Parties have delivered to the Lender true,
correct and complete copies of all Credit Party Leases, including all
modifications and amendments thereto, whether in writing or otherwise. The
Credit Parties have not received any written or oral notice to the effect that
any of the Credit Party Leases will not be renewed at the termination of the
term of such Credit Party Leases, or that the Credit Party Leases will be
renewed only at higher rents.

7.19          Material Contracts. An accurate, current and complete copy of each
of the Material Contracts has been furnished to Lender, and each of the Material
Contracts constitutes the entire agreement of the respective parties thereto
relating to the subject matter thereof. There are no outstanding offers, bids,
proposals or quotations made by any Credit Party which, if accepted, would
create a Material Contract with any Credit Party. Each of the Material Contracts
is in full force and effect and is a valid and binding obligation of the parties
thereto in accordance with the terms and conditions thereof. To the best
knowledge of each Credit Party, all obligations required to be performed under
the terms of each of the Material Contracts by any party thereto have been fully
performed by all parties thereto, and no party to any Material Contracts is in
default with respect to any term or condition thereof, nor has any event
occurred which, through the passage of time or the giving of notice, or both,
would constitute a default thereunder or would cause the acceleration or
modification of any obligation of any party thereto or the creation of any Lien,
claim, charge or other encumbrance upon any of the assets or properties of any
Credit Party. Further, no Credit Party has received any notice, nor does any
Credit Party have any knowledge, of any pending or contemplated termination of
any of the Material Contracts and, no such termination is proposed or has been
threatened, whether in writing or orally.

7.20          Title to Assets. The Credit Parties have good and marketable title
to, or a valid leasehold interest in, all of its assets and properties which are
material to its business and operations as presently conducted, free and clear
of all Liens, claims, charges or other encumbrances or restrictions on the
transfer or use of same, except for the Liens in favor of the Lender created by
the Loan Documents. Except as would not have a Material Adverse Effect, the
assets and properties of each Credit Party are in good operating condition and
repair, ordinary wear and tear excepted, and are free of any latent or patent
defects which might impair their usefulness, and are suitable for the purposes
for which they are currently used and for the purposes for which they are
proposed to be used.

7.21          Intellectual Property. The Credit Parties own or possess adequate
and legally enforceable rights or licenses to use all trademarks, trade names,
service marks, service mark

 -44- 



registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, governmental authorizations, trade secrets and all other
intellectual property rights necessary to conduct its business as now conducted
(collectively, the “IP Rights”). All IP Rights, and any federal, state, local or
foreign patent and trademark office, or functional equivalent thereof where any
such IP Rights may be filed or registered, is set forth in Schedule 7.21. All of
the IP Rights are owned by the Credit Parties, except for IP rights licensed by
the Credit Parties, which licensed IP Rights are specifically outlined and
described in Schedule 7.21. If any IP Rights are licensed by any Credit Party,
the underlying license agreement or other agreement pursuant to which such IP
Rights are licensed (collectively, the “License Agreements”), permits Lender to
encumber such License Agreements without any further consent or approval of any
other Person, including the underlying owner of such IP Rights, such that if
there was an Event of Default and Lender foreclosed on all Collateral, Lender
would have the right to use such IP Rights under the License Agreements, subject
only to Lender’s obligation to comply with the terms of such License Agreements.
The Credit Parties do not have any knowledge of any infringement by any Credit
Party of any IP Rights of others, and, to the knowledge of the Credit Parties,
there is no claim, demand or Proceeding, or other demand of any nature being
made or brought against, or to any Credit Party’s knowledge, being threatened
against, any Credit Party regarding IP Rights or other intellectual property
infringement; and is the Credit Parties are not aware of any facts or
circumstances which might give rise to any of the foregoing.

7.22          Labor and Employment Matters. The Credit Parties are not involved
in any labor dispute or, to the knowledge of the Credit Parties, is any such
dispute threatened. To the knowledge of the Credit Parties and its officers,
none of the employees of any Credit Party is a member of a union and the Credit
Parties believe that its relations with its employees are good. To the knowledge
of the Credit Parties and its officers, the Credit Parties have complied in all
material respects with all laws, rules, ordinances and regulations relating to
employment matters, civil rights and equal employment opportunities.

7.23          Insurance. The Credit Parties are each covered by valid,
outstanding and enforceable policies of insurance which were issued to it by
reputable insurers of recognized financial responsibility, covering its
properties, assets and business against losses and risks normally insured
against by other corporations or entities in the same or similar lines of
businesses as the Credit Parties are engaged and in coverage amounts which are
prudent and typically and reasonably carried by such other corporations or
entities (the “Insurance Policies”). Such Insurance Policies are in full force
and effect, and all premiums due thereon have been paid. None of the Insurance
Policies will lapse or terminate as a result of the transactions contemplated by
this Agreement. The Credit Parties have complied with the provisions of such
Insurance Policies. The Credit Parties have not been refused any insurance
coverage sought or applied for and the Credit Parties do not have any reason to
believe that it will not be able to renew its existing Insurance Policies as and
when such Insurance Policies expire or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
materially and adversely affect the condition, financial or otherwise, or the
earnings, business or operations of the Credit Parties.

7.24          Permits. The Credit Parties possess all Permits necessary to
conduct its business, and the Credit Parties have not received any notice of, or
is otherwise involved in, any Proceedings relating to the revocation or
modification of any such Permits. All such Permits are

 -45- 



valid and in full force and effect and the Credit Parties are in full compliance
with the respective requirements of all such Permits.

7.25          Lending Relationship. The Credit Parties acknowledge and agree
that the relationship hereby created with Lender is and has been conducted on an
open and arm’s length basis in which no fiduciary relationship exists and that
Borrower has not relied, nor is relying on, any such fiduciary relationship in
executing this Agreement and in consummating the Loans.

7.26          Compliance with Regulation U. No portion of the proceeds of the
Loans shall be used by Borrower, or any Affiliates of Borrower, either directly
or indirectly, for the purpose of purchasing or carrying any margin stock,
within the meaning of Regulation U as adopted by the Board of Governors of the
Federal Reserve System.

7.27          Governmental Regulation. The Credit Parties are not, nor after
giving effect to any Loan, will be, subject to regulation under the Public
Utility Holding Borrower Act of 1935, the Federal Power Act or the Investment
Company Act of 1940 or to any federal or state statute or regulation limiting
its ability to incur indebtedness for borrowed money.

7.28          Bank Accounts. Schedule 7.28 sets forth, with respect to each
account of the Credit Parties with any bank, broker, Payment Processing Company,
or other depository institution: (i) the name and account number of such
account; (ii) the name and address of the institution where such account is
held; (iii) the name of any Person(s) holding a power of attorney with respect
to such account, if any; and (iv) the names of all authorized signatories and
other Persons authorized to withdraw funds from each such account.

7.29          Places of Business. The principal place of business of each of the
Credit Parties is set forth on Schedule 7.29 and the Credit Parties shall
promptly notify Lender of any change in such location. The Credit Parties will
not remove or permit the Collateral to be removed from such locations without
the prior written consent of Lender, except for: (i) certain heavy equipment
kept at third party sites when conducting business or maintenance; (ii)
vehicles, containers and rolling stock; (iii) Inventory sold or leased in the
Ordinary Course of Business of the Credit Parties; and (iv) temporary removal of
Collateral to other locations for repair or maintenance as may be required from
time to time in each instance in the Ordinary Course of Business of the Credit
Parties.

7.30          Illegal Payments. Neither the Credit Parties, nor any director,
officer, member, manager, agent, employee or other Person acting on behalf of
the Credit Parties has, in the course of his actions for, or on behalf of, the
Credit Parties: (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (iv) made any bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

7.31          Related Party Transactions. Except for arm’s length transactions
pursuant to which the Credit Parties make payments in the Ordinary Course of
Business of the Credit Parties

 -46- 



upon terms no less favorable than the Credit Parties could obtain from third
parties, none of the officers, directors, managers, or employees of the Credit
Parties, nor any stockholders, members or partners who own, legally or
beneficially, five percent (5%) or more of the ownership interests of the Credit
Parties (each a “Material Shareholder”), is presently a party to any transaction
with the Credit Parties (other than for services as employees, officers and
directors), including any contract providing for the furnishing of services to
or by, providing for rental of real or personal property to or from, or
otherwise requiring payments to or from, any officer, director or such employee
or Material Shareholder or, to the best knowledge of the Credit Parties, any
other Person in which any officer, director, or any such employee or Material
Shareholder has a substantial or material interest in or of which any officer,
director or employee of Borrower or Material Shareholder is an officer,
director, trustee or partner. There are no claims, demands, disputes or
Proceedings of any nature or kind between the Credit Parties and any officer,
director or employee of the Credit Parties or any Material Shareholder, or
between any of them, relating to the Credit Parties.

7.32          Internal Accounting Controls. The Credit Parties maintain a system
of internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

7.33          Brokerage Fees. Except for Meyers Associates, L.P., there is no
Person acting on behalf of the Credit Parties who is entitled to or has any
claim for any brokerage or finder’s fee or commission in connection with the
execution of this Agreement or the consummation of the transactions contemplated
hereby.

7.34          Acknowledgment Regarding Lender’s Loans. The Credit Parties
acknowledge and agree that Lender is acting solely in the capacity of an arm’s
length lender with respect to this Agreement and the transactions contemplated
hereby. The Credit Parties further acknowledge that Lender is not acting as a
financial advisor or fiduciary of the Credit Parties (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by Lender or any of its representatives or agents in
connection with this Agreement and the transactions contemplated hereby is
merely incidental to the making of the Loans hereunder by Lender. The Credit
Parties further represent to Lender that the Credit Parties’ decision to enter
into this Agreement has been based solely on the independent evaluation by the
Credit Parties and its representatives.

7.35          Seniority. No Funded Indebtedness or other equity or debt security
of the Credit Parties is senior to the Obligations in right of payment, whether
with respect to interest or upon liquidation or dissolution, or otherwise.

7.36          No General Solicitation. Neither the Credit Parties, nor any of
its Affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or

 -47- 



general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer or issuance of the Revolving Note.

7.37          No Integrated Offering. Neither the Credit Parties, nor any of its
Affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would require registration of the
Revolving Note under the Securities Act or any similar laws of any foreign
jurisdiction, or cause this offering of such securities to be integrated with
prior offerings by the Credit Parties for purposes of the Securities Act or any
similar laws of any foreign jurisdiction.

7.38          Private Placement. Assuming the accuracy of the Lender’s
representations and warranties set forth in Section 8 below, no registration
under the Securities Act or the laws, rules or regulation of any other
Governmental Authority is required for the issuance of the Revolving Note.

7.39          Complete Information. This Agreement and all financial statements,
schedules, certificates, confirmations, agreements, contracts, and other
materials submitted to Lender in connection with or in furtherance of this
Agreement by or on behalf of the Credit Parties fully and fairly states the
matters with which they purport to deal, and do not misstate any material fact
nor, separately or in the aggregate, fail to state any material fact necessary
to make the statements made not misleading.

7.40          Interpretation; Reliance; Survival. Each warranty and
representation made by the Credit Parties in this Agreement or pursuant hereto,
or in any other Loan Documents, is independent of all other warranties and
representations made by the Credit Parties in this Agreement or pursuant hereto,
or in any other Loan Documents (whether or not covering identical, related or
similar matters) and must be independently and separately satisfied. Exceptions
or qualifications to any such warranty or representation shall not be construed
as exceptions or qualifications to any other warranty or representation.
Notwithstanding any investigation made by Lender or any of its agents or
representatives, or any rights to conduct such investigations, and
notwithstanding any knowledge of facts determined or determinable by Lender as a
result of such investigation or right of investigation, the Lender has the
unqualified right to rely upon the representations and warranties made by the
Credit Parties in this Agreement and in the Schedules attached hereto or
pursuant hereto, or in any other Loan Documents. Each and every representation
and warranty of the Credit Parties made herein, pursuant hereto, or in any other
Loan Documents has been relied upon by Lender, and is material to the decision
of the Lender to enter into this Agreement and to make the Loans contemplated
herein. All representations and warranties of the Credit Parties made in this
Agreement or pursuant hereto, or in any other Loan Documents, shall survive the
Effective Date, the consummation of any Loans made hereunder, and any
investigation, and shall be deemed and construed as continuing representations
and warranties.

8.                  REPRESENTATIONS AND WARRANTIES OF LENDER.

 -48- 



Lender makes the following representations and warranties to the Borrower, each
of which shall be true and correct in all material respects as of the date of
the execution and delivery of this Agreement and as of the date of each Loan
made hereunder, except to the extent such representation expressly relates to an
earlier date, and which shall survive the execution and delivery of this
Agreement:

8.1              Investment Purpose. Lender is acquiring the Revolving Note for
its own account, for investment only and not with a view towards, or for resale
in connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act.

8.2              Accredited Investor Status. Lender is an “Accredited Investor”
as that term is defined in Rule 501 of Regulation D promulgated under the
Securities Act.

8.3              Reliance on Exemptions. Lender understands that the Advisory
Fee Shares are being issued and the Revolving Note is being offered and sold to
it in reliance on specific exemptions from the registration requirements of
United States federal and state securities laws and that Borrower is relying in
part upon the truth and accuracy of, and Lender’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
Lender set forth herein in order to determine the availability of such
exemptions and the eligibility of Lender to acquire such securities.

8.4              Information. Lender has been furnished with all materials it
has requested relating to the business, finances and operations of the Credit
Parties and information deemed material by Lender to making an informed
investment decision regarding the Revolving Note. Lender has been afforded the
opportunity to ask questions of the Credit Parties and its management. Neither
such inquiries nor any other due diligence investigations conducted by Lender or
its representatives shall modify, amend or affect Lender’s right to rely on the
Credit Parties’ representations and warranties contained in Article 7 above or
elsewhere in this Agreement or in any other Loan Documents. Lender understands
that its investment in the Revolving Note involves a high degree of risk. Lender
is in a position regarding the Credit Parties, which, based upon economic
bargaining power, enabled and enables Lender to obtain information from the
Credit Parties in order to evaluate the merits and risks of this investment.
Lender has sought such accounting, legal and tax advice, as it has considered
necessary to make an informed investment decision with respect to the Revolving
Note.

8.5              No Governmental Review. Lender understands that no United
States federal or state agency or any other Governmental Authority has passed on
or made any recommendation or endorsement of the Revolving Note, or the fairness
or suitability of the investment in the Revolving Note, nor have such
authorities passed upon or endorsed the merits of the offering of the Revolving
Note.

8.6              Transfer or Resale. Lender understands that: (i) the Revolving
Note and the Advisory Fee Shares have not been and are not being registered
under the Securities Act or any other foreign or state securities laws, and may
not be offered for sale, sold, assigned or transferred unless: (A) subsequently
registered thereunder; or (B) such securities to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration requirements; and (ii) neither the Credit Parties nor any
other Person is under any

 -49- 



obligation to register such securities under the Securities Act or any foreign
or state securities laws or to comply with the terms and conditions of any
exemption thereunder, except as otherwise set forth in this Agreement.

8.7              Authorization, Enforcement. This Agreement has been duly and
validly authorized, executed and delivered on behalf of Lender and is a valid
and binding agreement of Lender enforceable in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

8.8              Due Formation of Lender. Lender is an entity that has been
formed and validly exists and has not been organized for the specific purpose of
purchasing the Revolving Note and is not prohibited from doing so.

8.9              No Legal Advice from Credit Parties. Lender acknowledges that
it had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with his or its own legal counsel and investment
and tax advisors. Lender is relying solely on such counsel and advisors and not
on any statements or representations of the Credit Parties or any of its
representatives or agents for legal, tax or investment advice with respect to
this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction; provided, however, the foregoing shall not
modify, amend or affect Lender’s right to rely on the Credit Parties’
representations and warranties contained in Article 7 above or in any other Loan
Documents.

9.                  NEGATIVE COVENANTS.

9.1              Indebtedness. The Credit Parties shall not, either directly or
indirectly, create, assume, incur or have outstanding any Funded Indebtedness
(including purchase money indebtedness), or become liable, whether as endorser,
guarantor, surety or otherwise, for any debt or obligation of any other Person,
except:

(a)                the Obligations;

(b)               endorsement for collection or deposit of any commercial paper
secured in the Ordinary Course of Business of the Credit Parties;

(c)                obligations for taxes, assessments, municipal or other
governmental charges; provided, the same are being contested in good faith by
appropriate Proceedings and are insured against or bonded over to the
satisfaction of Lender;

(d)               obligations for accounts payable, other than for money
borrowed, incurred in the Ordinary Course of Business of the Credit Parties;
provided that any fees or other sums, other than salary accrued in the Credit
Parties’ Ordinary Course of Business, payable by the Credit Parties to any
officer, director, member, manager, principal, or Material Shareholder, shall be
fully subordinated in right of payment to the prior payment in full of the
Obligations hereunder;

 -50- 



(e)                unsecured intercompany Funded Indebtedness incurred in the
Ordinary Course of Business of the Credit Parties;

(f)                Funded Indebtedness existing on the Effective Date and set
forth in the Financial Statements, including any extensions or refinancings of
the foregoing, which do not increase the principal amount of such Funded
Indebtedness as of the date of such extension or refinancing; provided such
Funded Indebtedness is subordinated to the Obligations owed to Lender pursuant
to a subordination agreement, in form and content acceptable to Lender in its
sole discretion, which shall include an indefinite standstill on remedies and
payment blockage rights during any default;

(g)               Funded Indebtedness consisting of Capital Lease obligations or
secured by Permitted Liens of the type described in clause (vii) of the
definition thereof not to exceed Fifty Thousand and No/100 United States Dollars
(US$50,000.00) in the aggregate at any time;

(h)               Contingent Liabilities arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions permitted hereunder;

(i)                 Contingent Liabilities incurred in the Ordinary Course of
Business with respect to surety and appeal bonds, performance bonds and other
similar obligations; and

(j)                 Contingent Liabilities arising under indemnity agreements to
title insurers to cause such title insurers to issue to Lender title insurance
policies.

9.2              Encumbrances. The Credit Parties shall not, either directly or
indirectly, create, assume, incur or suffer or permit to exist any Lien or
charge of any kind or character upon any asset of the Credit Parties, whether
owned at the date hereof or hereafter acquired, except Permitted Liens or as
otherwise authorized by Lender in writing.

9.3              Investments. The Credit Parties shall not, either directly or
indirectly, make or have outstanding any new investments (whether through
purchase of stocks, obligations or otherwise) in, or loans or advances to, any
other Person, or acquire all or any substantial part of the assets, business,
stock or other evidence of beneficial ownership of any other Person, except
following:

(a)                The stock or other ownership interests in a Subsidiary
existing as of the Effective Date;

(b)               investments in direct obligations of the United States or any
state in the United States;

(c)                trade credit extended by the Credit Parties in the Ordinary
Course of Business of the Credit Parties;

(d)               investments in securities of Customers received pursuant to
any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such Customers;

 -51- 



(e)                investments existing on the Effective Date and set forth in
the Financial Statements;

(f)                Contingent Liabilities permitted pursuant to Section 9.1; or

(g)               Capital Expenditures permitted under Section 9.5.

9.4              Transfer; Merger. The Credit Parties shall not, either directly
or indirectly, permit a Change in Control, merge, consolidate, sell, transfer,
license, lease, encumber or otherwise dispose of all or any part of its property
or business or all or any substantial part of its assets, or sell or discount
(with or without recourse) any of its Notes (as defined in the UCC), Chattel
Paper, Payment Intangibles or Accounts; provided, however, that the Credit
Parties may:

(a)                sell or lease Inventory and Equipment in the Ordinary Course
of Business of the Credit Parties;

(b)               upon not less than three (3) Business Days’ prior written
notice to Lender, any Subsidiary of Borrower may merge with (so long as the
Borrower remains the surviving entity), or dissolve or liquidate into, or
transfer its property to Borrower;

(c)                dispose of used, worn-out or surplus equipment in the
Ordinary Course of Business of the Credit Parties;

(d)               discount or write-off overdue Accounts for collection in the
Ordinary Course of Business of the Credit Parties;

(e)                sell or otherwise dispose (including cancellation of Funded
Indebtedness) of any Investment permitted under Section 9.3 in the Ordinary
Course of Business of the Credit Parties; and

(f)                grant Permitted Liens.

9.5              Capital Expenditures. Without Lender’s prior written consent,
the Credit Parties shall not make or incur obligations for any Capital
Expenditures.

9.6              Issuance of Stock. The Credit Parties shall not either directly
or indirectly, issue or distribute any additional capital stock or other
securities (including any securities convertible or exercisable into capital
stock or other securities) of any Credit Party without the prior written consent
of Lender.

9.7              Distributions; Restricted Payments; Change in Management. The
Credit Parties shall not: (i) purchase or redeem any shares of its capital stock
or other securities, or declare or pay any dividends or distributions, whether
in cash or otherwise, set aside any funds for any such purpose, or make any
distribution of any kind to its shareholders, partners, or members, make any
distribution of its property or assets, or make any loans, advances or
extensions of credit to, or investments in, any Persons, including such Credit
Parties’ Affiliates, officers, directors, members, managers, principals,
Material Shareholders, or employees, without the prior written consent of
Lender; (ii) make any payments of any Funded Indebtedness other than as
specifically

 -52- 



permitted under the Use of Proceeds Confirmation and as otherwise permitted
hereunder; (iii) increase the annual salary paid to any officers of the Credit
Parties as of the Effective Date, unless any such increase is part of a written
employment contract with any such officers entered into prior to the Effective
Date, a copy of which has been delivered to and approved by the Lender; or (iv)
add, replace, remove, or otherwise change any officers, managers, senior
management positions or Persons with authority to bind the Credit Parties from
the officers, managers, senior management positions, or other such Persons
existing as of the Effective Date, unless approved by Lender in writing.

9.8              Use of Proceeds. The Credit Parties shall not use any portion
of the proceeds of the Loans, either directly or indirectly, for the purpose of
purchasing any securities underwritten by any Affiliate of Lender. In addition,
the Credit Parties shall not use any portion of the proceeds of the Loans,
either directly or indirectly, for any of the following purposes: (i) to make
any payment towards any Funded Indebtedness of the Credit Parties or any
Affiliates thereof, except as specifically permitted under the Use of Proceeds
Confirmation; (ii) to pay any taxes of any nature or kind that may be due by the
Credit Parties or any Affiliates thereof; (iii) to pay any obligations or
liabilities of any nature or kind due or owing to any managers, officers,
directors, employees, members, principals, or Material Shareholders of the
Credit Parties or any Affiliates thereof. The Credit Parties shall only use the
proceeds of the Loans (or any portion thereof) for the purposes set forth in a
“Use of Proceeds Confirmation” to be executed by Borrower on the Effective Date,
unless Borrower obtains the prior written consent of Lender to use proceeds of
Loans for any other purpose, which consent may be granted or withheld by Lender
in its sole and absolute discretion.

9.9              Business Activities; Change of Legal Status and Organizational
Documents. The Credit Parties shall not: (i) engage in any line of business
other than the businesses engaged in on the date hereof and business reasonably
related thereto; (ii) change its name, its type of organization, its
jurisdictions of organization or other legal structure; or (iii) permit its
articles of incorporation (including any certificates of designation, is
applicable), bylaws, operating agreement, partnership agreement, certificate of
organization or similar governing or organizational documents to be amended or
modified in any way which could reasonably be expected to have a Material
Adverse Effect.

9.10          Transactions with Affiliates. The Credit Parties shall not enter
into any transaction with any of its Affiliates, except in the Ordinary Course
of Business of the Credit Parties and upon fair and reasonable terms that are no
less favorable to the Credit Parties than it would obtain in a comparable arm’s
length transaction with a Person not an Affiliate of the Credit Parties.

9.11          Bank Accounts. The Credit Parties shall not maintain any bank,
deposit or credit card payment processing accounts with any financial
institution, or any other Person, for the Credit Parties or any Affiliate of the
Credit Parties, other than the accounts of the Credit Parties listed in the
attached Schedule 7.28, and other than the Lock Box Account established pursuant
to this Agreement. Specifically, the Credit Parties shall not change, modify,
close or otherwise affect the Lock Box Account or any of the other accounts
listed in Schedule 7.28, without Lender’s prior written approval, which approval
may be withheld or conditioned in Lender’s sole and absolute discretion.

 -53- 



10.              AFFIRMATIVE COVENANTS.

10.1          Compliance with Regulatory Requirements. Upon demand by Lender,
Borrower shall reimburse Lender for Lender’s additional costs and/or reductions
in the amount of principal or interest received or receivable by Lender if at
any time after the date of this Agreement any law, treaty or regulation or any
change in any law, treaty or regulation or the interpretation thereof by any
Governmental Authority charged with the administration thereof or any other
authority having jurisdiction over Lender or the Loans, whether or not having
the force of law, shall impose, modify or deem applicable any reserve and/or
special deposit requirement against or in respect of assets held by or deposits
in or for the account of the Loans by Lender or impose on Lender any other
condition with respect to this Agreement or the Loans, the result of which is to
either increase the cost to Lender of making or maintaining the Loans or to
reduce the amount of principal or interest received or receivable by Lender with
respect to such Loans. Said additional costs and/or reductions will be those
which directly result from the imposition of such requirement or condition on
the making or maintaining of such Loans.

10.2          Corporate Existence. The Credit Parties shall at all times
preserve and maintain its: (i) existence and good standing in the jurisdiction
of its organization; and (ii) its qualification to do business and good standing
in each jurisdiction where the nature of its business makes such qualification
necessary (other than such jurisdictions in which the failure to be qualified or
in good standing could not reasonably be expected to have a Material Adverse
Effect), and shall at all times continue as a going concern in the business
which Borrower is presently conducting.

10.3          Maintain Property. The Credit Parties shall at all times maintain,
preserve and keep its plants, properties and equipment, including, but not
limited to, any Collateral, in good repair, working order and condition, normal
wear and tear excepted, and shall from time to time, as Borrower deems
appropriate in its reasonable judgment, make all needful and proper repairs,
renewals, replacements, and additions thereto so that at all times the
efficiency thereof shall be fully preserved and maintained. The Credit Parties
shall permit Lender to examine and inspect such plant, properties and equipment,
including any Collateral, at all reasonable times upon reasonable notice during
business hours. During the continuance of any Event of Default, Lender shall, at
the Credit Parties’ expense, have the right to make additional inspections
without providing advance notice.

10.4          Maintain Insurance. The Credit Parties’ shall at all times insure
and keep insured with insurance companies acceptable to Lender, all insurable
property owned by the Credit Parties which is of a character usually insured by
companies similarly situated and operating like properties, against loss or
damage from environmental, fire and such other hazards or risks as are
customarily insured against by companies similarly situated and operating like
properties; and shall similarly insure employers’, public and professional
liability risks. Prior to the date of the funding of any Loans under this
Agreement, Borrower shall deliver to Lender a certificate setting forth in
summary form the nature and extent of the insurance maintained pursuant to this
Section. All such policies of insurance must be satisfactory to Lender in
relation to the amount and term of the Obligations and type and value of the
Collateral and assets of the Credit Parties, shall identify Lender as
sole/lender’s loss payee and as an additional insured. In the event the Credit
Parties fail to provide Lender with evidence of the insurance coverage required
by this Section or at any time hereafter shall fail to obtain or maintain any of
the policies of insurance required

 -54- 



above, or to pay any premium in whole or in part relating thereto, then Lender,
without waiving or releasing any obligation or default by Borrower hereunder,
may at any time (but shall be under no obligation to so act), obtain and
maintain such policies of insurance and pay such premium and take any other
action with respect thereto, which Lender deems advisable. This insurance
coverage: (i) may, but need not, protect the Credit Parties’ interest in such
property, including, but not limited to, the Collateral; and (ii) may not pay
any claim made by, or against, the Credit Parties in connection with such
property, including, but not limited to, the Collateral. The Credit Parties may
later cancel any such insurance purchased by Lender, but only after providing
Lender with evidence that the insurance coverage required by this Section is in
force. The costs of such insurance obtained by Lender, through and including the
effective date such insurance coverage is canceled or expires, shall be payable
on demand by the Credit Parties to Lender, together with interest at the Default
Rate on such amounts until repaid and any other charges by Lender in connection
with the placement of such insurance. The costs of such insurance, which may be
greater than the cost of insurance which the Credit Parties may be able to
obtain on its own, together with interest thereon at the Default Rate and any
other charges by Lender in connection with the placement of such insurance may
be added to the total Obligations due and owing to the extent not paid by the
Credit Parties.

10.5          Tax Liabilities.

(a)                The Credit Parties shall at all times pay and discharge all
property, income and other taxes, assessments and governmental charges upon, and
all claims (including claims for labor, materials and supplies) against the
Credit Parties or any of its properties, Equipment or Inventory, before the same
shall become delinquent and before penalties accrue thereon, unless and to the
extent that the same are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP are being
maintained.

(b)               Borrower shall be solely responsible for the payment of any
and all documentary stamps and other taxes in connection with the execution of
the Loan Documents.

10.6          ERISA Liabilities; Employee Plans. The Credit Parties shall: (i)
keep in full force and effect any and all Employee Plans which are presently in
existence or may, from time to time, come into existence under ERISA, and not
withdraw from any such Employee Plans, unless such withdrawal can be effected or
such Employee Plans can be terminated without liability to the Credit Parties;
(ii) make contributions to all of such Employee Plans in a timely manner and in
a sufficient amount to comply with the standards of ERISA, including the minimum
funding standards of ERISA; (iii) comply with all material requirements of ERISA
which relate to such Employee Plans; (iv) notify Lender immediately upon receipt
by the Credit Parties of any notice concerning the imposition of any withdrawal
liability or of the institution of any Proceeding or other action which may
result in the termination of any such Employee Plans or the appointment of a
trustee to administer such Employee Plans; (v) promptly advise Lender of the
occurrence of any “Reportable Event” or “Prohibited Transaction” (as such terms
are defined in ERISA), with respect to any such Employee Plans; and (vi) amend
any Employee Plan that is intended to be qualified within the meaning of Section
401 of the Internal Revenue Code of 1986 to the extent necessary to keep the
Employee Plan qualified, and to cause the Employee Plan to be administered and
operated in a manner that does not cause the Employee Plan to lose its qualified
status.

 -55- 



10.7          Financial Statements. The Credit Parties shall at all times
maintain a system of accounting capable of producing its individual and
consolidated financial statements in compliance with GAAP (provided that monthly
financial statements shall not be required to have footnote disclosure, are
subject to normal year-end adjustments and need not be consolidated), and shall
furnish to Lender or its authorized representatives such information regarding
the business affairs, operations and financial condition of the Credit Parties
as Lender may from time to time request or require, including, but not limited
to:

(a)                If the Revolving Loan Maturity Date is extended beyond the
original term, as soon as available, and in any event, within ninety (90) days
after the close of each fiscal year, a copy of the annual audited consolidated
financial statements of Borrower, including balance sheet, statement of income
and retained earnings, statement of cash flows for the fiscal year then ended,
in reasonable detail, prepared and reviewed by an independent certified public
accountant reasonably acceptable to Lender, containing an unqualified opinion of
such accountant;

(b)               as soon as available, and in any event, within thirty (30)
days after the close of each fiscal quarter, a copy of the quarterly unaudited
consolidated financial statements of Borrower, including balance sheet,
statement of income and retained earnings, statement of cash flows for the
fiscal year then ended, in reasonable detail, prepared and certified as accurate
in all material respects by the President, Chief Executive Officer or Chief
Financial Officer of Borrower; and

(c)                as soon as available, and in any event, within ten (10) days
following the end of each calendar month, a consolidated cash flow report of the
Borrower for the month then ended, in reasonable detail, prepared and certified
as accurate in all material respects by the President, Chief Executive Officer
or Chief Financial Officer of Borrower.

No change with respect to such accounting principles shall be made by the Credit
Parties without giving prior notification to Lender. The Credit Parties
represent and warrant to Lender that the financial statements delivered to
Lender at or prior to the execution and delivery of this Agreement and to be
delivered at all times thereafter accurately reflect and will accurately reflect
the financial condition of the Credit Parties in all material respects. Lender
shall have the right at all times (and on reasonable notice so long as there
then does not exist any Event of Default) during business hours to inspect the
books and records of the Credit Parties and make extracts therefrom.

Borrower agrees to advise Lender immediately, in writing, of the occurrence of
any Material Adverse Effect, or the occurrence of any event, circumstance or
other happening that could be reasonably expected to lead to or become a
Material Adverse Effect.

10.8          Additional Reporting Requirements. Borrower shall provide the
following reports and statements to Lender as follows:

(a)                On or prior to the Effective Date, Borrower shall provide to
Lender an income statement or profit and loss statement showing actual results
of the Borrower’s consolidated operations for the prior twelve (12) months, as
well as an income statement

 -56- 



projection showing, in reasonable detail, the Borrower’s consolidated income
statement projections for the twelve (12) calendar months following the
Effective Date (the “Income Projections”). In addition, on the first (1st) day
of every calendar month after the Effective Date, the Borrower shall provide to
Lender a report comparing the Income Projections to actual results. Any variance
in the Income Projections to actual results that is more than ten percent (10%)
(either above or below) will require the Borrower to submit to Lender written
explanations as to the nature and circumstances for the variance.

(b)               On the first (1st) day of every calendar month after the
Effective Date, the Borrower shall provide to Lender a report comparing the use
of the proceeds of the Revolving Loans set forth in the Use of Proceeds
Confirmation, with the actual use of such proceeds. Any variance in the actual
use of such proceeds from the amounts set forth in the approved Use of Proceeds
Confirmation will require the Borrower to submit to Lender written explanations
as to the nature and circumstances for the variance.

(c)                Borrower shall submit to Lender true and correct copies of
all bank statements (and statements from any other depository accounts,
brokerage accounts, or accounts with any Payment Processing Companies) received
by the Credit Parties within five (5) days after the Credit Parties’ receipt
thereof from its bank.

(d)               Promptly upon receipt thereof, Borrower shall provide to
Lender copies of interim and supplemental reports, if any, submitted to Borrower
by independent accountants in connection with any interim audit or review of the
books of the Credit Parties.

(e)                The Credit Parties shall provide Lender view only access to
any and all accounts listed in Schedule 7.28.

 

10.9          Aged Accounts/Payables Schedules. If Borrower requires draws from
the facility contemplated hereby at least once a week, then Borrower shall, on
the first (1st) and fifteenth (15th) day of each and every calendar month,
deliver to Lender an aged schedule of the Accounts of the Credit Parties,
listing the name and amount due from each Customer and showing the aggregate
amounts due from: (i) 0-30 days; (ii) 31-60 days; (iii) 61-90 days; (iv) 91-120
days; and (v) more than 120 days, and certified as accurate by the Chief
Financial Officer or the President of Borrower. If, however, Borrower requires
draws from the facility contemplated hereby less than once a week, then the aged
schedule of Accounts required by the immediately preceding sentence shall be
required to be delivered within five (5) days after the end of each consecutive
calendar month during the term hereof. Borrower shall, within five (5) days
after the end of each calendar month, deliver to Lender an aged schedule of the
accounts payable of the Credit Parties, listing the name and amount due to each
creditor and showing the aggregate amounts due from: (v) 0-30 days; (w) 31-60
days; (x) 61-90 days; (y) 91-120 days; and (z) more than 120 days, and certified
as accurate by the Chief Financial Officer or the President of Borrower. If the
Credit Parties engage in Point-of-Sale Transaction exclusively, the foregoing
requirement to deliver an aged schedule of the Accounts of the Credit Parties
shall not be applicable; provided, however, in such a circumstance, Lender may
request, and the Credit

 -57- 



Parties shall be obligated to deliver to Lender, any other reports or schedules
as Lender may require or request from time to time to evidence or confirm the
Point-of-Sale Transactions.

10.10      Failure to Provide Reports. If at any time during the term of this
Agreement, Borrower shall fail to timely provide any reports required to be
provided by any Credit Party to Lender under this Agreement or any other Loan
Document, in addition to all other rights and remedies that Lender may have
under this Agreement and the other Loan Documents, Lender shall have the right
to require, at each instance of any such failure, upon written notice to
Borrower, that the Borrower redeem 2.5% of the aggregate amount of the Advisory
Fee then outstanding, which cash redemption payment shall be due and payable by
wire transfer of Dollars to an account designated by Lender within five (5)
Business Days from the date the Lender delivers such redemption notice to the
Borrower.

10.11      Covenant Compliance. Borrower shall, within thirty (30) days after
the end of each calendar month, deliver to Lender a Compliance Certificate
showing compliance by Borrower with the covenants therein, and certified as
accurate by the President or Chief Executive Officer of the Borrower.

10.12      Continued Due Diligence/Field Audits. Borrower acknowledges that
during the term of this Agreement, Lender and its agents and representatives
undertake ongoing and continuing due diligence reviews of the Credit Parties and
its business and operations. Such ongoing due diligence reviews may include, and
the Credit Parties do hereby allow Lender, to conduct site visits and field
examinations of the office locations of the Credit Parties and the assets and
records of the Credit Parties, the results of which must be satisfactory to
Lender in Lender’s sole and absolute discretion. In this regard, in order to
cover Lender’s expenses of the ongoing due diligence reviews and any site visits
or field examinations which Lender may undertake from time to time while this
Agreement is in effect, the Borrower shall pay to Lender, within five (5)
Business Days after receipt of an invoice or demand therefor from Lender, a fee
of up to Four Thousand and No/100 Dollars (US$4,000.00) per year (based on two
(2) expected field audits and ongoing due diligence of Two Thousand and No/100
Dollars (US$2,000) per audit) to cover such ongoing expenses. Failure to pay
such fee as and when required shall be deemed an Event of Default under this
Agreement and all other Loan Documents. The foregoing notwithstanding, from and
after the occurrence of an Event of Default or any event which with notice,
lapse of time or both, would become an Event of Default, Lender may conduct site
visits, field examinations and other ongoing reviews of the Credit Parties’
records, assets and operations at any time, in its sole discretion, without any
limitations in terms of number of site visits or examinations and without being
limited to the fee hereby contemplated, all at the sole expense of Borrower.

10.13      Notice and Other Reports. Borrower shall provide prompt written
notice to Lender if at any time the Credit Parties fail to comply with any of
the covenants in Section 11 herein. In addition, Borrower shall, within such
period of time as Lender may reasonably specify, deliver to Lender such other
schedules and reports as Lender may reasonably require.

10.14      Collateral Records. The Credit Parties shall keep full and accurate
books and records relating to the Collateral and shall mark such books and
records to indicate Lender’s Lien in the Collateral including placing a legend,
in form and content reasonably acceptable to

 -58- 



Lender, on all Chattel Paper created by the Credit Parties indicating that
Lender has a Lien in such Chattel Paper.

10.15      Notice of Proceedings. Borrower shall, promptly, but not more than
five (5) days after knowledge thereof shall have come to the attention of any
officer of the Credit Parties, give written notice to Lender of all threatened
or pending actions, suits, and Proceedings before any Governmental Agency or
other administrative agency, or before or involving any other Person, which may
have a Material Adverse Effect.

10.16      Notice of Default. Borrower shall, promptly, but not more than five
(5) days after the commencement thereof, give notice to Lender in writing of the
occurrence of an Event of Default or of any event which, with the lapse of time,
the giving of notice or both, would constitute an Event of Default hereunder.

10.17      Environmental Matters. If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of the Credit Parties or any Subsidiary or
Affiliate of the Credit Parties, the Credit Parties shall cause the prompt
containment and/or removal of such Hazardous Substances and the remediation
and/or operation of such real property or other assets as necessary to comply
with all Environmental Laws and to preserve the value of such real property or
other assets. Without limiting the generality of the foregoing, the Credit
Parties shall comply with any Federal or state judicial or administrative order
requiring the performance at any real property of the Credit Parties of
activities in response to the release or threatened release of a Hazardous
Substance. To the extent that the transportation of Hazardous Substances is
permitted by this Agreement, Borrower shall dispose of such Hazardous
Substances, or of any other wastes, only at licensed disposal facilities
operating in compliance with Environmental Laws.

10.18      Subsidiaries. Any Subsidiary which is formed or acquired or otherwise
becomes a Subsidiary of the Credit Parties following the date hereof, within
five (5) Business Days of such event, shall become an additional the Credit
Party hereto, and the Borrower shall take any and all actions necessary or
required by Lender to cause said Subsidiary to execute a counterpart to this
Agreement and any and all other documents which the Lender shall require,
including causing such party to execute those documents contained in Section
3.21 hereof.

10.19      Reporting Status; Listing. So long as this Agreement remains in
effect, and for so long as Lender owns, legally or beneficially, any of the
Advisory Fee Shares or other shares of Common Stock the Borrower shall: (i) file
in a timely manner all reports required to be filed with the Principal Trading
Market, and, to provide a copy thereof to the Lender promptly after such filing;
(ii) if required by the rules and regulations of the Principal Trading Market,
promptly secure the listing of the Advisory Fee Shares and other shares of the
Borrower’s Common Stock issuable to Lender under any Loan Documents upon the
Principal Trading Market (subject to official notice of issuance) and, take all
reasonable action under its control to maintain the continued listing, quotation
and trading of its Common Stock on the Principal Trading Market, and the
Borrower shall comply in all respects with the Borrower’s reporting, filing and
other obligations under the bylaws or rules of the Principal Trading Market and
governmental authorities, as applicable. The Borrower shall promptly provide to
Lender copies of any notices it

 -59- 



receives from the SEC or any Principal Trading Market, to the extent any such
notices could in any way have or be reasonably expected to have a Material
Adverse Effect.

10.20      Rule 144. With a view to making available to Lender the benefits of
Rule 144 under the Securities Act (“Rule 144”), or any similar rule or
regulation of the SEC that may at any time permit Lender to sell the Advisory
Fee Shares or other shares of Common Stock issuable to Lender under any Loan
Documents to the public without registration, the Borrower represents and
warrants that: (i) Borrower is not an issuer defined as a “Shell Company” (as
hereinafter defined); and (ii) if Borrower has, at any time, been an issuer
defined as a “Shell Company,” Borrower has not been an issuer defined as a Shell
Company for at least six (6) months prior to the Effective Date. For the
purposes hereof, the term “Shell Company” shall mean an issuer that meets the
description defined under Rule 144. In addition, so long as Lender owns, legally
or beneficially, any securities of Borrower, Borrower shall, at its sole
expense:

(a)          Make, keep and ensure that adequate current public information with
respect to Borrower, as required in accordance with Rule 144, is publicly
available;

(b)         furnish to the Lender, promptly upon reasonable request: (A) a
written statement by Borrower that it has complied with the reporting
requirements of Rule 144; and (b) such other information as may be reasonably
requested by Lender to permit the Lender to sell any of the Advisory Fee Shares
or other shares of Common Stock acquired hereunder or under the Revolving Notes
pursuant to Rule 144 without limitation or restriction; and

(c)          promptly at the request of Lender, give Borrower’s Transfer Agent
instructions to the effect that, upon the Transfer Agent’s receipt from Lender
of a certificate (a “Rule 144 Certificate”) certifying that Lender’s holding
period (as determined in accordance with the provisions of Rule 144) for any
portion of the Advisory Fee Shares or shares of Common Stock issuable upon
conversion of the Revolving Note which Lender proposes to sell (or any portion
of such shares which Lender is not presently selling, but for which Lender
desires to remove any restrictive legends applicable thereto) (the “Securities
Being Sold”) is not less than the required holding period pursuant to Rule 144,
and receipt by the Transfer Agent of the “Rule 144 Opinion” (as hereinafter
defined) from Borrower or its counsel (or from Lender and its counsel as
permitted below), the Transfer Agent is to effect the transfer (or issuance of a
new certificate without restrictive legends, if applicable) of the Securities
Being Sold and issue to Lender or transferee(s) thereof one or more stock
certificates representing the transferred (or re-issued) Securities Being Sold
without any restrictive legend and without recording any restrictions on the
transferability of such shares on the Transfer Agent’s books and records. In
this regard, upon Lender’s request, Borrower shall have an affirmative
obligation to cause its counsel to promptly issue to the Transfer Agent a legal
opinion providing that, based on the Rule 144 Certificate, the Securities Being
Sold may be sold pursuant to the provisions of Rule 144, even in the absence of
an effective registration statement, or re-issued without any restrictive
legends pursuant to the provisions of Rule 144, even in the absence of an
effective registration statement (the “Rule 144 Opinion”). If the Transfer Agent
requires any additional documentation in connection with any proposed transfer
(or re-issuance) by Lender of any Securities Being Sold, Borrower shall promptly
deliver or cause to be delivered to the Transfer Agent or to any other Person,
all such additional documentation as may be necessary to effectuate the transfer
(or re-issuance) of the

 -60- 



Securities Being Sold and the issuance of an unlegended certificate to any such
Lender or any transferee thereof, all at Borrower’s expense. Any and all fees,
charges or expenses, including, without limitation, attorneys’ fees and costs,
incurred by Lender in connection with issuance of any such shares, or the
removal of any restrictive legends thereon, or the transfer of any such shares
to any assignee of Lender, shall be paid by Borrower, and if not paid by
Borrower, the Lender may, but shall not be required to, pay any such fees,
charges or expenses, and the amount thereof, together with interest thereon at
the highest non-usurious rate permitted by law, from the date of outlay, until
paid in full, shall be due and payable by Borrower to Lender immediately upon
demand therefor, and all such amounts advanced by the Lender shall be additional
Obligations due under this Agreement and the Revolving Note and secured under
the Loan Documents. In the event that the Borrower and/or its counsel refuses or
fails for any reason to render the Rule 144 Opinion or any other documents,
certificates or instructions required to effectuate the transfer (or
re-issuance) of the Securities Being Sold and the issuance of an unlegended
certificate to any such Lender or any transferee thereof, then: (A) to the
extent the Securities Being Sold could be lawfully transferred (or re-issued)
without restrictions under applicable laws, Borrower’s failure to promptly
provide the Rule 144 Opinion or any other documents, certificates or
instructions required to effectuate the transfer (or re-issuance) of the
Securities Being Sold and the issuance of an unlegended certificate to any such
Lender or any transferee thereof shall be an immediate Event of Default under
this Agreement and all other Loan Documents; and (B) the Borrower hereby agrees
and acknowledges that Lender is hereby irrevocably and expressly authorized to
have counsel to Lender render any and all opinions and other certificates or
instruments which may be required for purposes of effectuating the transfer (or
re-issuance) of the Securities Being Sold and the issuance of an unlegended
certificate to any such Lender or any transferee thereof, and the Borrower
hereby irrevocably authorizes and directs the Transfer Agent to, without any
further confirmation or instructions from the Borrower, transfer or re-issue any
such Securities Being Sold as instructed by Lender and its counsel.

10.21      Reservation of Shares. Borrower shall take all action reasonably
necessary to at all times have authorized, and reserved for the purpose of
issuance, such number of shares of Common Stock as shall be necessary to effect
the full conversion of the Revolving Notes in accordance with its terms (the
“Share Reserve”). If at any time the Share Reserve is insufficient to effect the
full conversion of the Revolving Notes then outstanding, Borrower shall increase
the Share Reserve accordingly. If Borrower does not have sufficient authorized
and unissued shares of Common Stock available to increase the Share Reserve,
Borrower shall call and hold a special meeting of the shareholders within
forty-five (45) days of such occurrence, or take action by the written consent
of the holders of a majority of the outstanding shares of Common Stock, if
possible, for the sole purpose of increasing the number of shares authorized.
Borrower’s management shall recommend to the shareholders to vote in favor of
increasing the number of shares of Common Stock authorized.

11.              FINANCIAL COVENANTS.

11.1          Revenue Covenant. For each calendar quarter while this Agreement
remains in effect, the Credit Parties shall have sales revenues for such
calendar quarter that are not less than seventy-five percent (75%) of the sales
revenues shown for the corresponding calendar quarter

 -61- 



on the most recent of the Financial Statements (i.e. comparing third quarter
results to the prior years’ third quarter results).

11.2          Positive EBITDA. Borrower shall at all times cause a positive
EBITDA to be maintained.

11.3          Loan to Value Ratio. At all times, the ratio of the Revolving Loan
Commitment to the value of the Collateral of the Credit Parties, such value to
be based on the financial information and documentation delivered by the
Borrower to the Lender from time to time and to be determined by the Lender in
its sole discretion, shall be no more than 1.00 to 2.00.

12.              EVENTS OF DEFAULT.

Borrower, without notice or demand of any kind (except as specifically provided
in this Agreement), shall be in default under this Agreement upon the occurrence
of any of the following events (each an “Event of Default”):

12.1          Nonpayment of Obligations. Any amount due and owing on the
Revolving Note or any of the Obligations, whether by its terms or as otherwise
provided herein, is not paid on the date such amount is due.

12.2          Misrepresentation. Any written warranty, representation,
certificate or statement of the Credit Parties in this Agreement, the Loan
Documents or any other agreement with Lender shall be false or misleading in any
material respect when made or deemed made.

12.3          Nonperformance. Any failure to perform or default in the
performance of any covenant, condition or agreement contained in this Agreement
(not otherwise addressed in this Article 12), which failure to perform or
default in performance continues for a period of ten (10) days after any Credit
Party receives notice from Lender of such failure to perform or default in
performance (provided that if the failure to perform or default in performance
is not capable of being cured, in Lender’s reasonable discretion, then the cure
period set forth herein shall not be applicable and the failure or default shall
be an immediate Event of Default hereunder).

12.4          Default under Loan Documents. Any failure to perform or default in
the performance by any Credit Party that continues after applicable grace and
cure periods under any covenant, condition or agreement contained in any of the
other Loan Documents or any other agreement with Lender, all of which covenants,
conditions and agreements are hereby incorporated in this Agreement by express
reference.

12.5          Default under Other Obligations. Any default by Borrower in the
payment of principal, interest or any other sum for any other obligation beyond
any period of grace provided with respect thereto or in the performance of any,
other term, condition or covenant contained in any agreement (including any
capital or operating lease or any agreement in connection with the deferred
purchase price of property), the effect of which default is to cause or permit
the holder of such obligation (or the other party to such other agreement) to
cause such obligation or agreement to become due prior to its stated maturity,
to terminate such other agreement, or to otherwise modify or adversely affect
such obligation or agreement in a manner that could have a Material Adverse
Effect on any Credit Party.

 -62- 



12.6          Assignment for Creditors. Any Credit Party makes an assignment for
the benefit of creditors, fails to pay, or admits in writing its inability to
pay its debts as they mature; or if a trustee of any substantial part of the
assets of the Credit Parties is applied for or appointed, and in the case of
such trustee being appointed in a Proceeding brought against any of the Credit
Parties, the Credit Parties, by any action or failure to act indicates its
approval of, consent to, or acquiescence in such appointment and such
appointment is not vacated, stayed on appeal or otherwise shall not have ceased
to continue in effect within sixty (60) days after the date of such appointment.

12.7          Bankruptcy. Any Proceeding involving any of the Credit Parties, is
commenced by or against any of the Credit Parties under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law or statute of the federal government or any state government,
and in the case of any such Proceeding being instituted against any of the
Credit Parties: (i) the Credit Parties, by any action or failure to act,
indicates its approval of, consent to or acquiescence therein; or (ii) an order
shall be entered approving the petition in such Proceedings and such order is
not vacated, stayed on appeal or otherwise shall not have ceased to continue in
effect within sixty (60) days after the entry thereof.

12.8          Judgments. The entry of any judgment, decree, levy, attachment,
garnishment or other process, or the filing of any Lien against the property of
any of the Credit Parties, unless such judgment or other process shall have
been, within sixty (60) days from the entry thereof: (i) bonded over to the
satisfaction of Lender and appealed; (ii) vacated; or (iii) discharged.

12.9          Material Adverse Effect. A Material Adverse Effect shall occur.

12.10      Change in Control. Except as permitted under this Agreement, any
Change in Control shall occur; provided, however, a Change in Control shall not
constitute an Event of Default if: (i) it arises out of an event or circumstance
beyond the reasonable control of the Credit Parties (for example, but not by way
of limitation, a transfer of ownership interest due to death or incapacity); and
(ii) within sixty (60) days after such Change in Control, the Credit Parties
provide Lender with information concerning the identity and qualifications of
the individual or individuals who will be in Control, and such individual or
individuals shall be acceptable to Lender, in Lender’s sole discretion.

12.11      Collateral Impairment. The entry of any judgment, decree, levy,
attachment, garnishment or other process, or the filing of any Lien against, any
of the Collateral or any collateral under a separate security agreement securing
any of the Obligations, and such judgment or other process shall not have been,
within thirty (30) days from the entry thereof: (i) bonded over to the
satisfaction of Lender and appealed; (ii) vacated; or (iii) discharged, or the
loss, theft, destruction, seizure or forfeiture, or the occurrence of any
material deterioration or impairment of any of the Collateral or any of the
Collateral under any security agreement securing any of the Obligations, or any
material decline or depreciation in the value or market price thereof (whether
actual or reasonably anticipated), which causes the Collateral, in the sole
opinion of Lender acting in good faith, to become unsatisfactory as to value or
character, or which causes Lender to reasonably believe that it is insecure and
that the likelihood for repayment of the Obligations is or will soon be
impaired, time being of the essence. The cause of such deterioration,
impairment, decline or depreciation shall include, but is not limited to, the

 -63- 



failure by the Credit Parties to do any act deemed reasonably necessary by
Lender to preserve and maintain the value and collectability of the Collateral.

12.12      Adverse Change in Financial Condition. The determination in good
faith by Lender that a material adverse change has occurred in the financial
condition or operations of the any of the Credit Parties, or the Collateral,
which change could have a Material Adverse Effect, or otherwise adversely affect
the prospect for Lender to fully and punctually realize the full benefits
conferred on Lender by this Agreement, or the prospect of repayment of all
Obligations.

12.13      Adverse Change in Value of Collateral. The determination in good
faith by Lender that the security for the Obligations is or has become
inadequate.

12.14      Prospect of Payment or Performance. The determination in good faith
by Lender that the prospect for payment or performance of any of the Obligations
is impaired for any reason.

12.15      Lock Box Account.  (i) The determination in good faith by the Lender
that there has been a failure to perform or default in the performance by a
Credit Party of Section 2.1(e) of this Agreement; or (ii) the failure of the
Borrower to cause sufficient funds to be on deposit in the Lock Box Account to
permit the Lender to withdraw payments at any such time payments are due to
Lender by Borrower pursuant hereto.

13.              REMEDIES.

(a)                Upon the occurrence and during the continuance of an Event of
Default, Lender shall have all rights, powers and remedies set forth in the Loan
Documents, in any written agreement or instrument (other than this Agreement or
the Loan Documents) relating to any of the Obligations or any security therefor,
or as otherwise provided at law or in equity. Without limiting the generality of
the foregoing, Lender may, at its option, upon the occurrence and during the
continuance of an Event of Default, declare its commitments to Borrower to be
terminated and all Obligations to be immediately due and payable; provided,
however, that upon the occurrence of an Event of Default under either Section
12.6, “Assignment for Creditors”, or Section 12.7, “Bankruptcy”, all commitments
of Lender to Borrower shall immediately terminate and all Obligations shall be
automatically due and payable, all without demand, notice or further action of
any kind required on the part of Lender. The Credit Parties hereby waive any and
all presentment, demand, notice of dishonor, protest, and all other notices and
demands in connection with the enforcement of Lender’s rights under the Loan
Documents, and hereby consents to, and waives notice of release, with or without
consideration, of the Credit Parties or of any Collateral, notwithstanding
anything contained herein or in the Loan Documents to the contrary.

(b)               No Event of Default shall be waived by Lender, except and
unless such waiver is in writing and signed by Lender. No failure or delay on
the part of Lender in exercising any right, power or remedy hereunder shall
operate as a waiver of the exercise of the same or any other right at any other
time; nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy hereunder. There shall be no obligation on the part
of Lender to

 -64- 



exercise any remedy available to Lender in any order. The remedies provided for
herein are cumulative and not exclusive of any remedies provided at law or in
equity. The Credit Parties agree that in the event that Borrower fails to
perform, observe or discharge any of its Obligations or liabilities under this
Agreement, the Revolving Note, and other Loan Documents, or any other agreements
with Lender, no remedy of law will provide adequate relief to Lender, and
further agrees that Lender shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

(c)                Upon each occurrence of a default or an Event of Default
pursuant to Section 12.15, in addition to any other rights or remedies the
Lender may have under the Loan Documents or applicable law, the Lender shall
have the right, but not the obligation, to cause the Borrower to pay to Lender a
penalty in cash in an amount equal to ten percent (10%) of the outstanding
amount of the Obligations as of the time of each said default or Event of
Default.  The penalty provided in this Section 13(c) shall be applied and be
added to the Obligations: (i) upon the occurrence of each single default or
Event of Default pursuant to Section 12.15 and; (ii) in the event that any
single default or Event of Default continues for a period of longer than thirty
(30) days, the penalty provided in this Section shall be immediately applied
upon the expiration of each subsequent thirty (30) day period and shall continue
to be applied upon the expiration of each subsequent thirty (30) day period
until such default or Event of Default is cured by the Borrower to the
satisfaction of the Lender, in its sole discretion.  In connection with the
penalty described herein, the Lender need not provide, and the Borrower hereby
waives, any presentment, demand, protest or other notice of any kind, and the
Lender may immediately and without expiration of any grace period enforce any
and all of its rights and remedies hereunder and all other remedies available to
it under applicable law.  Nothing herein shall limit Lender’s right to pursue
any other remedies available to it at law or in equity including a decree of
specific performance and/or injunctive relief with respect to causing Borrower
to comply with the terms and conditions of Section 2.1(e).

14.              MISCELLANEOUS.

14.1          Obligations Absolute. None of the following shall affect the
Obligations of the Credit Parties to Lender under this Agreement or Lender’s
rights with respect to the Collateral:

(a)                acceptance or retention by Lender of other property or any
interest in property as security for the Obligations;

(b)               release by Lender of all or any part of the Collateral or of
any party liable with respect to the Obligations (other than Borrower);

(c)                release, extension, renewal, modification or substitution by
Lender of the Revolving Note, or any note evidencing any of the Obligations; or

(d)               failure of Lender to resort to any other security or to pursue
the Credit Parties or any other obligor liable for any of the Obligations before
resorting to remedies against the Collateral.

14.2          Entire Agreement. This Agreement and the other Loan Documents: (i)
are valid, binding and enforceable against the Credit Parties and Lender in
accordance with its provisions

 -65- 



and no conditions exist as to their legal effectiveness; (ii) constitute the
entire agreement between the parties; and (iii) are the final expression of the
intentions of the Credit Parties and Lender. No promises, either expressed or
implied, exist between the Credit Parties and Lender, unless contained herein or
in the Loan Documents. This Agreement and the Loan Documents supersede all
negotiations, representations, warranties, commitments, offers, contracts (of
any kind or nature, whether oral or written) prior to or contemporaneous with
the execution hereof.

14.3          Amendments; Waivers. No amendment, modification, termination,
discharge or waiver of any provision of this Agreement or of the Loan Documents,
or consent to any departure by the Credit Parties therefrom, shall in any event
be effective unless the same shall be in writing and signed by Lender, and then
such waiver or consent shall be effective only for the specific purpose for
which given.

14.4          WAIVER OF DEFENSES. THE CREDIT PARTIES WAIVE EVERY PRESENT AND
FUTURE DEFENSE, CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH THE CREDIT PARTIES
MAY HAVE AS OF THE DATE HEREOF TO ANY ACTION BY LENDER IN ENFORCING THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS. THE CREDIT PARTIES WAIVE ANY IMPLIED
COVENANT OF GOOD FAITH AND RATIFIES AND CONFIRMS WHATEVER LENDER MAY DO PURSUANT
TO THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS OF THE DATE OF
THIS AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER GRANTING ANY
FINANCIAL ACCOMMODATION TO BORROWER.

14.5          WAIVER OF JURY TRIAL. LENDER AND CREDIT PARTIES, AFTER CONSULTING
OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE, IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT TO
ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT, THE REVOLVING NOTE, ANY LOAN DOCUMENT OR ANY OF THE
OBLIGATIONS, THE COLLATERAL, OR ANY OTHER AGREEMENT EXECUTED OR CONTEMPLATED TO
BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT OR
COURSE OF DEALING IN WHICH LENDER AND CREDIT PARTIES ARE ADVERSE PARTIES. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR LENDER GRANTING ANY FINANCIAL
ACCOMMODATION TO BORROWER.

14.6          MANDATORY FORUM SELECTION.  TO INDUCE LENDER TO MAKE THE LOANS,
CREDIT PARTIES IRREVOCABLY AGREE THAT ANY DISPUTE ARISING UNDER, RELATING TO, OR
IN CONNECTION WITH, DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR RELATED TO ANY
MATTER WHICH IS THE SUBJECT OF OR INCIDENTAL TO THIS AGREEMENT ANY OTHER LOAN
DOCUMENT, OR THE COLLATERAL (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH OF
CONTRACT OR TORT) SHALL, EXCEPT AS HEREINAFTER PROVIDED, BE SUBJECT TO THE
EXCLUSIVE JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN
BROWARD COUNTY, FLORIDA OR CLARK COUNTY, NEVADA, AS DETERMINED BY LENDER;
PROVIDED, HOWEVER, LENDER MAY, AT LENDER’S SOLE OPTION, ELECT TO BRING ANY
ACTION IN ANY OTHER

 -66- 



JURISDICTION.  THIS PROVISION IS INTENDED TO BE A “MANDATORY” FORUM SELECTION
CLAUSE AND GOVERNED BY AND INTERPRETED CONSISTENT WITH FLORIDA LAW OR NEVADA
LAW, AS APPLICABLE. BORROWER HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION AND
VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS SITUS IN SAID COUNTY (OR TO ANY
OTHER JURISDICTION OR VENUE, IF LENDER SO ELECTS), AND WAIVES ANY OBJECTION
BASED ON FORUM NON CONVENIENS. CREDIT PARTIES HEREBY WAIVE PERSONAL SERVICE OF
ANY AND ALL PROCESS AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO BORROWER, AS SET FORTH
HEREIN OR IN THE MANNER PROVIDED BY APPLICABLE STATUTE, LAW, RULE OF COURT OR
OTHERWISE.

14.7          Usury Savings Clause. Notwithstanding any provision in this
Agreement or the other Loan Documents, the total liability for payments of
interest and payments in the nature of interest, including, without limitation,
all charges, fees, exactions, or other sums which may at any time be deemed to
be interest, shall not exceed the limit imposed by the usury laws of the
jurisdiction governing this Agreement or any other applicable law. In the event
the total liability of payments of interest and payments in the nature of
interest, including, without limitation, all charges, fees, exactions or other
sums which may at any time be deemed to be interest, shall, for any reason
whatsoever, result in an effective rate of interest, which for any month or
other interest payment period exceeds the limit imposed by the usury laws of the
jurisdiction governing this Agreement, all sums in excess of those lawfully
collectible as interest for the period in question shall, without further
agreement or notice by, between, or to any party hereto, be applied to the
reduction of the outstanding principal balance of this Agreement immediately
upon receipt of such sums by the Lender, with the same force and effect as
though the Borrower had specifically designated such excess sums to be so
applied to the reduction of such outstanding principal balance and the Lender
hereof had agreed to accept such sums as a penalty-free payment of principal;
provided, however, that the Lender may, at any time and from time to time,
elect, by notice in writing to the Borrower, to waive, reduce, or limit the
collection of any sums in excess of those lawfully collectible as interest
rather than accept such sums as a prepayment of the outstanding principal
balance. It is the intention of the parties that the Borrower do not intend or
expect to pay nor does the Lender intend or expect to charge or collect any
interest under this Agreement greater than the highest non-usurious rate of
interest which may be charged under applicable law.

14.8          Assignability. Lender may at any time assign Lender’s rights in
this Agreement, the Revolving Note, any Loan Documents, the Obligations, or any
part thereof, and transfer Lender’s rights in any or all of the Collateral, all
without the Credit Parties’ consent or approval, and Lender thereafter shall be
relieved from all liability with respect to such instrument or Collateral so
transferred. In addition, Lender may at any time sell one or more participations
in the Loans, all without the Credit Parties’ consent or approval. The Credit
Parties may not sell or assign this Agreement, any Loan Document or any other
agreement with Lender, or any portion thereof, either voluntarily or by
operation of law, nor delegate any of its duties of obligations hereunder or
thereunder, without the prior written consent of Lender, which consent may be
withheld in Lender’s sole and absolute discretion. This Agreement shall be
binding upon Lender and the Credit Parties and their respective legal
representatives, successors and permitted

 -67- 



assigns. All references herein to a Credit Party shall be deemed to include any
successors, whether immediate or remote. In the case of a joint venture or
partnership, the term “Borrower” or “Credit Party” shall be deemed to include
all joint venturers or partners thereof, who shall be jointly and severally
liable hereunder.

14.9          Confidentiality. Each of the Credit Parties shall keep
confidential any information obtained from Lender (except information publicly
available or in Credit Parties’ domain prior to disclosure of such information
from Lender, and except as required by applicable laws) and shall promptly
return to the Lender all schedules, documents, instruments, work papers and
other written information without retaining copies thereof, previously furnished
by it as a result of this Agreement or in connection herewith.

14.10      Publicity. Lender shall have the right to approve, before issuance,
any press release or any other public statement with respect to the transactions
contemplated hereby made by the Credit Parties; provided, however, that the
Credit Parties shall be entitled, without the prior approval of Lender, to issue
any press release or other public disclosure with respect to such transactions
required under applicable securities or other laws or regulations.
Notwithstanding the foregoing, the Credit Parties shall use its best efforts to
consult Lender in connection with any such press release or other public
disclosure prior to its release and Lender shall be provided with a copy thereof
upon release thereof. Lender shall have the right to make any press release with
respect to the transactions contemplated hereby without the Credit Parties’
approval. In addition, with respect to any press release to be made by Lender,
Borrower hereby authorizes and grants blanket permission to Lender to include
the Borrower’s stock symbol, if any, in any press releases. Borrower shall,
promptly upon request, execute any additional documents of authority or
permission as may be requested by Lender in connection with any such press
releases.

14.11      Binding Effect. This Agreement shall become effective upon execution
by the Credit Parties and Lender.

14.12      Governing Law. Except in the case of the Mandatory Forum Selection
Clause in Section 14.6 above, which clause shall be governed and interpreted in
accordance with Florida law or Nevada law, as applicable, this Agreement, the
Loan Documents and the Revolving Note shall be delivered and accepted in, and
shall be deemed to be contracts made under and governed by, the internal laws of
the State of Nevada, and for all purposes shall be construed in accordance with
the laws of the State of Nevada, without giving effect to the choice of law
provisions of such State. The governing law provisions of this Section 14.12 are
a material inducement for Lender to enter into this Agreement, and the Borrower
hereby agrees, acknowledges and understands that the Lender would not have
entered into this Agreement, nor made or provided the Loans, without the full
agreement and consent of the Credit Parties, with full knowledge and
understanding, that except in the case of the Mandatory Forum Selection Clause
in Section 14.6 above, which clause shall be governed and interpreted in
accordance with Florida law or Nevada law, as applicable, this Agreement, and
each of the Loan Documents, shall be governed by the internal laws of the State
of Nevada, and for all purposes shall be construed in accordance with the laws
of the State of Nevada, without giving effect to the choice of law provisions.
In this regard, each of the Credit Parties hereby acknowledges that it has
reviewed this Agreement and all Loan Documents, and specifically, this Section
14.12, with competent counsel selected by the

 -68- 



Credit Parties, and in that regard, each of the Credit Parties fully understands
the choice of law provisions set forth in this Section. In addition, each of the
Credit Parties agrees, and acknowledges that it has had an opportunity to
negotiate the terms and provisions of this Agreement and the other Loan
Documents with and through its counsel, and that the Credit Parties have
sufficient leverage and economic bargaining power, and have used such leverage
and economic bargaining power, to fairly and fully negotiate this Agreement and
the other Loan Documents in a manner that is acceptable to the Credit Parties.
Moreover, because of the material nature of this choice of law provision in
inducing Lender to enter into this Agreement and to make the Loans to the Credit
Parties, each of the Credit Parties hereby fully and absolutely waives any and
all rights to make any claims, counterclaims, defenses, to raise or make any
arguments (including any claims, counterclaims, defenses, or arguments based on
grounds of public policy, unconscionability, or implied covenants of fair
dealing and good faith), or to otherwise undertake any litigation strategy or
maneuver of any nature or kind that would result in, or which otherwise seeks
to, invalidate this choice of law provision, or that would otherwise result in
or require the application of the laws of any other State other than the State
of Nevada in the interpretation or governance of this Agreement or any other
Loan Documents (except for the Mandatory Forum Selection clause in Section 14.6
hereof). Each of the Credit Parties has carefully considered this Section 14.12
and has carefully reviewed its application and effect with competent counsel,
and in that regard, fully understands and agrees that Lender would not have
entered into this Agreement, nor made the Loans, without the express agreement
and acknowledgement of each of the Credit Parties to this choice of law
provision, and the express waivers set forth herein.

14.13      Enforceability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by,
unenforceable or invalid under any jurisdiction, such provision shall as to such
jurisdiction, be severable and be ineffective to the extent of such prohibition
or invalidity, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

14.14      Survival of Borrower’s Representations. All covenants, agreements,
representations and warranties made by the Credit Parties herein shall,
notwithstanding any investigation by Lender, be deemed material and relied upon
by Lender and shall survive the making and execution of this Agreement and the
Loan Documents and the issuance of the Revolving Note, and shall be deemed to be
continuing representations and warranties until such time as the Credit Parties
have fulfilled all of its Obligations to Lender, and Lender has been
indefeasibly paid in full. Lender, in extending financial accommodations to
Borrower, is expressly acting and relying on the aforesaid representations and
warranties.

14.15      Extensions of Lender’s Commitment and the Revolving Note. This
Agreement shall secure and govern the terms of any extensions or renewals of
Lender’s commitment hereunder and the Revolving Note pursuant to the execution
of any modification, extension or renewal note executed by Borrower, consented
and agreed to by the Guarantors, and accepted by Lender in its sole and absolute
discretion in substitution for the Revolving Note.

 -69- 



14.16      Time of Essence. Time is of the essence in making payments of all
amounts due Lender under this Agreement and in the performance and observance by
the Credit Parties of each covenant, agreement, provision and term of this
Agreement.

14.17      Execution. This Agreement may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Agreement. In the event that any signature of this Agreement or any
other Loan Documents is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format file or other similar format file, such signature
shall be deemed an original for all purposes and shall create a valid and
binding obligation of the party executing same with the same force and effect as
if such facsimile or “.pdf” signature page was an original thereof.
Notwithstanding the foregoing, Lender shall not be obligated to accept any
document or instrument signed by facsimile transmission or by e-mail delivery of
a “.pdf” format file or other similar format file as an original, and may in any
instance require that an original document be submitted to Lender in lieu of, or
in addition to, any such document executed by facsimile transmission or by
e-mail delivery of a “.pdf” format file or other similar format file.

14.18      Notices. Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and in each case properly addressed to the party to receive the same in
accordance with the information below, and will be deemed to have been
delivered: (i) if mailed by certified mail, return receipt requested, postage
prepaid and properly addressed to the address below, then three (3) Business
Days after deposit of same in a regularly maintained U.S. Mail receptacle; or
(ii) if mailed by Federal Express, UPS or other nationally recognized overnight
courier service, overnight delivery, then one (1) Business Day after deposit of
same in a regularly maintained receptacle of such overnight courier; or (iii) if
hand delivered, then upon hand delivery thereof to the address indicated on or
prior to 5:00 p.m., EST, on a Business Day. Any notice hand delivered after 5:00
p.m., EST, shall be deemed delivered on the following Business Day.
Notwithstanding the foregoing, notice, consents, waivers or other communications
referred to in this Agreement may be sent by facsimile, e-mail, or other method
of delivery, but shall be deemed to have been delivered only when the sending
party has confirmed (by reply e-mail or some other form of written confirmation)
that the notice has been received by the other party.  The addresses and
facsimile numbers for such communications shall be as set forth below, unless
such address or information is changed by a notice conforming to the
requirements hereof. No notice to or demand on Borrower in any case shall
entitle Borrower to any other or further notice or demand in similar or other
circumstances:

If to any Credit Party: The Staffing Group Ltd.   3773 Howard Hughes Parkway,
Suite 500S   Las Vegas, NV 89169   Attention: Kimberly Thompson   E-Mail:
kthompson@staffinggroupltd.com     With a copy to: Westerman Ball Ederer Miller
Zucker & Sharfstein LLP   1201 RXR Plaza   Uniondale, NY 11556   Attention: Alan
C. Ederer, Esq.

 -70- 



 

  E-Mail:   aederer@westermanllp.com     If to the Lender: TCA Global Credit
Master Fund, LP   3960 Howard Hughes Parkway, Suite 500   Las Vegas, Nevada
89169   Attention: Robert Press, Director   E-Mail: bpress@tcaglobalfund.com    
With a copy to: Lucosky Brookman LLP   101 Wood Avenue South, 5th Floor  
Woodbridge, NJ 08830   Attention:   Seth Brookman, Esq.:   E-Mail:
sbrookman@lucbro.com

 

14.19      Indemnification. As a material inducement for Lender to enter into
this Agreement, the Credit Parties agree to defend, protect, indemnify and hold
harmless Lender, and its parent companies, Subsidiaries, Affiliates, divisions,
and their respective attorneys, officers, directors, agents, shareholders,
members, partners, employees, and representatives, and the predecessors,
successors, assigns, personal representatives, heirs and executors of each of
them (including those retained in connection with the transactions contemplated
by this Agreement) (each, a “Lender Indemnitee” and collectively, the “Lender
Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, Proceedings, suits, claims, costs,
expenses and distributions of any kind or nature (including the disbursements
and the reasonable fees of counsel and paralegals for each Lender Indemnitee
thereto throughout all trial and appellate levels, bankruptcy Proceedings,
mediations, arbitrations, administrative hearings and at all other levels and
tribunals), which may be imposed on, incurred by, or asserted against, any
Lender Indemnitee (whether direct, indirect or consequential and whether based
on any federal, state or local laws or regulations, including securities,
Environmental Laws and commercial laws and regulations, under common law or in
equity, or based on contract, tort, or otherwise) in any manner relating to or
arising out of this Agreement or any of the Loan Documents, or any act, event or
transaction related or attendant thereto, the preparation, execution and
delivery of this Agreement and the Loan Documents, including the making or
issuance and management of the Loans, the use or intended use of the proceeds of
the Loans, the enforcement of Lender’s rights and remedies under this Agreement,
the Loan Documents, the Revolving Note, any other instruments and documents
delivered hereunder, or under any other agreement between Borrower and Lender.
To the extent that the undertaking to indemnify set forth in the preceding
sentence may be unenforceable because it violates any law or public policy, the
Credit Parties shall satisfy such undertaking to the maximum extent permitted by
applicable law. Any liability, obligation, loss, damage, penalty, cost or
expense covered by this indemnity shall be paid to each Lender Indemnitee on
demand, and, failing prompt payment, shall, together with interest thereon at
the Default Rate from the date incurred by each Lender Indemnitee until paid by
Borrower, be added to the Obligations of Borrower and be secured by the
Collateral. The provisions of this Section shall survive the satisfaction and
payment of the other Obligations and the termination of this Agreement.

 -71- 



14.20      Release. In consideration of the mutual promises and covenants made
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, each
Credit Party hereby agrees to fully, finally and forever release and forever
discharge and covenant not to sue the Lender Indemnitees, and each one of them,
from any and all debts, fees, attorneys’ fees, liens, costs, expenses, damages,
sums of money, accounts, bonds, bills, covenants, promises, judgments, charges,
demands, claims, causes of action, Proceedings, suits, liabilities, expenses,
obligations or contracts of any kind whatsoever, whether in law or in equity,
whether asserted or unasserted, whether known or unknown, fixed or contingent,
under statute or otherwise, from the beginning of time through the Effective
Date, including any and all claims relating to or arising out of any financing
transactions, credit facilities, notes, debentures, security agreements, and
other agreements, including each of the Loan Documents, entered into by the
Credit Parties with Lender and any and all claims that the Credit Parties do not
know or suspect to exist, whether through ignorance, oversight, error,
negligence, or otherwise, and which, if known, would materially affect their
decision to enter into this Agreement or the related Loan Documents. The
provisions of this Section shall survive the satisfaction and payment of the
other Obligations and the termination of this Agreement.

14.21      Interpretation. If any provision in this Agreement requires judicial
or similar interpretation, the judicial or other such body interpreting or
construing such provision shall not apply the assumption that the terms hereof
shall be more strictly construed against one party because of the rule that an
instrument must be construed more strictly against the party which itself or
through its agents prepared the same. The parties hereby agree that all parties
and their agents have participated in the preparation hereof equally.

14.22      Compliance with Federal Law. The Credit Parties shall: (i) ensure
that no Person who owns a controlling interest in or otherwise controls the
Credit Parties is or shall be listed on the Specially Designated Nationals and
Blocked Person List or other similar lists maintained by the Office of Foreign
Assets Control (“OFAC”), the Department of the Treasury, included in any
Executive Orders or any other similar lists from any Governmental Authority;
(ii) not use or permit the use of the proceeds of the Loans to violate any of
the foreign asset control regulations of OFAC or any enabling statute or
Executive Order relating thereto, or any other similar national or foreign
governmental regulations; and (iii) comply with all applicable Lender Secrecy
Act (“BSA”) laws and regulations, as amended. As required by federal law and
Lender’s policies and practices, Lender may need to obtain, verify and record
certain customer identification information and documentation in connection with
opening or maintaining accounts or establishing or continuing to provide
services.

14.23      Consents. With respect to any provisions of this Agreement or any
other Loan Documents which require the consent or approval of Lender, unless
expressly otherwise provided in any such provision, such consent or approval may
be granted, conditioned, or withheld by Lender in its sole and absolute
discretion. In any event, when any consent or approval of Lender is required
under this Agreement or any other Loan Documents, the Credit Parties shall not
be entitled to make any claim for, and the Credit Parties hereby expressly
waives any claim for, damages incurred by the Credit Parties by reason of
Lender’s granting, conditioning or withholding any such consent or approval, and
the Credit Parties’ sole and absolute remedy with respect thereto shall be an
action for specific performance. To the extent

 -72- 



any consent or approval is given by Lender under any provision hereunder or
under any other Loan Documents, such consent or approval shall only be
applicable to the specific instance to which it relates and shall not be deemed
to be a continuing or future consent or approval, and any such consent or
approval shall not impose any liability or warranty obligation on the Lender.

14.24      Non-U.S. Status. THE LENDER IS A NON-U.S. PERSON AS THAT TERM IS
DEFINED IN THE UNITED STATES INTERNAL REVENUE CODE. IT IS HEREBY AGREED AND
UNDERSTOOD THAT THE OBLIGATIONS HEREUNDER MAY BE SOLD OR RESOLD ONLY TO NON-U.S.
PERSONS. THE INTEREST PAYABLE HEREUNDER IS PAYABLE ONLY OUTSIDE THE UNITED
STATES. ANY U.S. PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS
UNDER THE UNITED STATES INCOME TAX LAW.

[REMAINDER OF PAGE LEFT BLANK, SIGNATURE PAGE FOLLOWS]

 -73- 



IN WITNESS WHEREOF, Borrower and Lender have executed this Credit Agreement as
of the date first above written.

BORROWER:

 

THE STAFFING GROUP LTD.

 

 

By: _____________________________

Name: Kimberly Thompson

Title: Chief Executive Officer

 

STATE OF ________________ )

) SS.

COUNTY OF ______________ )

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Kimberly Thompson, Chief Executive Officer of
The Staffing Group Ltd., a Nevada corporation, who is personally known to me to
be the same person whose name is subscribed to the foregoing, appeared before me
this day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

______________________________________

Notary Public

 

My Commission Expires:

 

______________________________________

 

 -74- 



LENDER:

 

TCA GLOBAL CREDIT MASTER FUND, LP

 

By: TCA Global Credit Fund GP, Ltd.

Its: General Partner

 

 

By: ___________________________

Name: Robert Press

Title: Director

 

 -75- 



CONSENT AND AGREEMENT

The undersigned, referred to in the foregoing senior secured revolving credit
facility agreement as a guarantor, hereby consents and agrees to said senior
secured revolving credit facility agreement and to the payment of the amounts
contemplated therein, documents contemplated thereby, representations and
warranties made therein, and to the provisions contained therein relating to
conditions to be fulfilled and obligations to be performed by it pursuant to or
in connection with said senior secured revolving credit facility agreement to
the same extent as if the undersigned were a party to said senior secured
revolving credit facility agreement.

GUARANTOR:

 

STAFF FUND I, LLC

 

 

By: _____________________________

Name: Kimberly Thompson

Title: Manager

 

STATE OF ________________ )

) SS.

COUNTY OF ______________ )

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Kimberly Thompson, Manager of Staff Fund I,
LLC, a Nevada limited liability company, who is personally known to me to be the
same person whose name is subscribed to the foregoing, appeared before me this
day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said corporation, for the uses and purposes therein set forth.

 

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

______________________________________

Notary Public

 

My Commission Expires:

 

______________________________________

 

 -76- 



INDEX OF EXHIBITS



Exhibit A   Form of Compliance Certificate Exhibit B-1   Form of Guaranty
(Corporate)  Exhibit B-2   Form of Guaranty (Personal) Exhibit C   Form of
Irrevocable Transfer Agent Instructions Exhibit D   Form of Pledge Agreement
Exhibit E   Form of Revolving Note Exhibit F-1   Form of Security Agreement
(Borrower) Exhibit F-2   Form of Security Agreement (Subsidiary/Guarantor) 
Exhibit G   Form of Subordination Agreement Exhibit H   Form of Validity
Certificate

 

INDEX OF SCHEDULES



Schedule 7.1   Subsidiaries Schedule 7.4   Capitalization Schedule 7.18   Real
Property Schedule 7.21   IP Rights Schedule 7.28    Bank Accounts and Deposit
Accounts Schedule 7.29    Places of Business

 

 

 -77- 



Exhibit A

Form of Compliance Certificate

 

 -78- 



Exhibit B-1

Form of Guaranty Agreement (Corporate)

 -79- 



Exhibit B-2

Form of Guaranty Agreement (Personal)

 -80- 



Exhibit C

Form of Irrevocable Transfer Agent Instructions

 -81- 



Exhibit D

Form of Pledge Agreement

 -82- 



Exhibit E

Form of Revolving Note

 -83- 



Exhibit F-1

 

Form of Security Agreement – Borrower

 

 -84- 



Exhibit F-2

 

Form of Security Agreement – Subsidiaries

 

 -85- 



Exhibit G

 

Form of Subordination Agreement

 

 -86- 



Exhibit H

 

Form of Validity Guaranties

 

 -87- 



Schedule 7.1

 

Subsidiaries

 

Borrower owns a 51% membership interest in Staff Fund I, LLC, a Nevada limited
liability company (“SF I”). SF I currently operates pursuant to an oral
operating agreement among its members and the default provisions of the NRS
Chapter 86 (the Nevada limited liability company statute). The remaining 49% of
the membership interests in SF I are owned as follows:

 

 -88- 



Schedule 7.4

 

Capitalization

 

 

Authorized Shares:

 

·155,000,000 total of which (i) 150,000,000 are designated common stock, par
value $0.01 per share (“Common Stock”); and (ii) 5,000,000 are blank check
preferred, par value $0.01 per share (“Preferred Stock”).

 

·Of the Preferred Stock: (i) 5shares have been designated as Series A Preferred
Stock; and (ii) 5 shares are designated as Series B Preferred Stock in
connection with the transactions contemplated by this Agreement

 

Outstanding shares:

 

·30,120,013 shares of Common Stock (See attached shareholders list as of
2/17/2016)

 

·1 share of Series A Preferred Stock owned of record by Labor Smart, Inc., a
Nevada corporation. Such share will be transferred to Kimberly Thompson, a
resident of Douglas County, GA, upon the consummation of the transactions
contemplated by this Agreement.

 

·5 shares designated as Series B Preferred Stock that will be issued to the
Lender pursuant to this Agreement

 

 -89- 



 

Schedule 7.18

 

Real Property

 

The Borrower leases an office from Regus located at 125 Townpark Drive, Suite
300, Kennesaw, GA 30144

 

 -90- 



Schedule 7.21

 

IP Rights

 

None

 

 -91- 



Schedule 7.28

 

Bank Accounts and Deposit Accounts

 

Name of Bank:

 

Name of Account:

 

Routing Number:

 

Account Number:

 

Authorized Signatories:

 

 

 -92- 



Schedule 7.29

 

Places of Business

 

125 Townpark Drive, Suite 300
Kennesaw, GA 30144

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4835-2436-9711, v. 3

 -93- 